Exhibit 10.1
EXECUTION COPY
[Published CUSIP Numbers:
Facility: 36249PAA7
Revolving Credit Loans: 36249PAB5
Term Loans: 36249PAC3]
CREDIT AGREEMENT
by and among
GSI COMMERCE, INC.
and
GSI COMMERCE SOLUTIONS, INC., as Borrowers,
THE LENDERS PARTY HERETO
and
BANK OF AMERICA, N.A,
as Administrative Agent, Swing Loan Lender and Issuing Lender
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.,
PNC CAPITAL MARKETS LLC,
DEUTSCHE BANK SECURITIES INC. and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of February 9, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            1. CERTAIN DEFINITIONS     1  
1.1
  Certain Definitions     1  
1.2
  Construction     20  
1.3
  Accounting Principles     20  
1.4
  Letter of Credit Amounts     21  
1.5
  Currency Equivalents Generally     21  
 
            2. REVOLVING CREDIT AND SWING LOAN FACILITIES     21  
2.1
  Revolving Credit Commitments     21  
2.2
  Nature of the Lenders’ Obligations with Respect to Revolving Credit Loans    
22  
2.3
  Facility Fees     22  
2.4
  Revolving Credit Loan Requests; Swing Loan Requests     23  
2.5
  Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans     23  
2.6
  Notes     25  
2.7
  Use of Proceeds     25  
2.8
  Letter of Credit Subfacility     25  
2.9
  Cash Collateral     32  
2.10
  Defaulting Lenders     33  
 
            3. TERM LOANS     35  
3.1
  Term Loan Commitments     35  
3.2
  Making the Term Loans; Presumptions by the Administrative Agent     35  
3.3
  Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms    
36  
3.4
  Term Notes     37  
3.5
  Incremental Facilities     37  
 
            4. INTEREST RATES     39  
4.1
  Interest Rate Options     39  
4.2
  Interest Periods     39  
4.3
  Interest After Default     40  
4.4
  LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available     40  
4.5
  Selection of Interest Rate Options     41  
 
            5. PAYMENTS     41  
5.1
  Payments     41  
5.2
  Pro Rata Treatment of Lenders     42  
5.3
  Sharing of Payments by Lenders     42  
5.4
  Presumptions by Administrative Agent     43  
5.5
  Interest Payment Dates     43  
5.6
  Voluntary Prepayments; Reduction of Revolving Credit Commitments     43  
5.7
  Mandatory Prepayments     45  
5.8
  Increased Costs     46  
5.9
  Taxes     47  
5.10
  Indemnity     49  
5.11
  Settlement Date Procedures     50  
5.12
  Interbank Market Presumption     50  
5.13
  Judgment Currency     51  
 
            6. REPRESENTATIONS AND WARRANTIES     51  
6.1
  Representations and Warranties     51  
6.2
  Updates to Schedules     55  

 

-i-



--------------------------------------------------------------------------------



 



                      Page     7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS
OF CREDIT     55  
7.1
  First Loans and Letters of Credit     55  
7.2
  Each Loan or Letter of Credit     57  
7.3
  Loans to Fund Acquisitions     57  
 
            8. COVENANTS     57  
8.1
  Affirmative Covenants     57  
8.2
  Negative Covenants     59  
8.3
  Reporting Requirements     65  
 
            9. DEFAULT     67  
9.1
  Events of Default     67  
9.2
  Consequences of Event of Default     69  
 
            10. THE ADMINISTRATIVE AGENT     70  
10.1
  Appointment and Authority     70  
10.2
  Rights as a Lender     70  
10.3
  Exculpatory Provisions     71  
10.4
  Reliance by Administrative Agent     71  
10.5
  Delegation of Duties     72  
10.6
  Resignation of Administrative Agent     72  
10.7
  Non-Reliance on Administrative Agent and Other Lenders     73  
10.8
  Administrative Agent’s Fee     73  
10.9
  Collateral and Guaranty Matters     73  
10.10
  No Other Duties, Etc.     73  
10.11
  Administrative Agent May File Proofs of Claim     73  
10.12
  Lender Provided Interest Rate Hedge or Other Lender Provided Financial Service
Products     74  
 
            11. MISCELLANEOUS     74  
11.1
  Modifications, Amendments or Waivers     74  
11.2
  No Implied Waivers; Cumulative Remedies     76  
11.3
  Expenses; Indemnity; Damage Waiver     76  
11.4
  Holidays     77  
11.5
  Notices; Effectiveness; Electronic Communication     78  
11.6
  Severability     78  
11.7
  Duration; Survival     78  
11.8
  Successors and Assigns     79  
11.9
  Confidentiality     81  
11.10
  Counterparts; Integration; Effectiveness     82  
11.11
  Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trial     82  
11.12
  USA Patriot Act Notice     83  
11.13
  No Advisory or Fiduciary Responsibility     84  
 
           

 

-ii-



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

         
SCHEDULES
 
SCHEDULE 1.1(A) — PRICING GRID
 
SCHEDULE 1.1(B) — REVOLVING CREDIT COMMITMENTS OF LENDERS AND ADDRESSES FOR
NOTICES
 
SCHEDULE 1.1(C) — TERM LOAN COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
 
SCHEDULE 1.1(P) — PERMITTED LIENS
 
SCHEDULE 2.8 — EXISTING LETTERS OF CREDIT REPORT
 
SCHEDULE 6.1(a) — QUALIFICATIONS TO DO BUSINESS
 
SCHEDULE 6.1(b) — SUBSIDIARIES
 
SCHEDULE 6.1(e) — MATERIAL LITIGATION
 
SCHEDULE 6.1(k) — PLEDGED COLLATERAL
 
SCHEDULE 6.1(n) — ENVIRONMENTAL DISCLOSURES
 
SCHEDULE 7.1 — EXISTING INDEBTEDNESS
 
SCHEDULE 7.1(a) — OPINION OF COUNSEL
 
SCHEDULE 8.1(c) — INSURANCE REQUIREMENTS RELATING TO COLLATERAL
 
SCHEDULE 8.2(a) — PERMITTED INDEBTEDNESS
 
SCHEDULE 8.2(d) — EXISTING INVESTMENTS
 
SCHEDULE 9.1(j) — EXISTING 5% SHAREHOLDERS
 
SCHEDULE 11.5 — ADMINISTRATIVE AGENT INFORMATION
 
EXHIBITS
 
EXHIBIT 1.1(A) — ADMINISTRATIVE QUESTIONNAIRE
 
EXHIBIT 1.1(B) — ASSIGNMENT AND ASSUMPTION AGREEMENT
 
EXHIBIT 1.1(G) — GUARANTOR JOINDER
 
EXHIBIT 1.1(N) — FORM OF NOTE
 
EXHIBIT 2.4(a) — REVOLVING CREDIT LOAN REQUEST
 
EXHIBIT 2.4(b) — SWING LOAN REQUEST
 
EXHIBIT 2.8 — LETTER OF CREDIT REPORT
 
EXHIBIT 3.1 — TERM LOAN REQUEST
 
EXHIBIT 7.1 — FORM OF SOLVENCY CERTIFICATE
 
EXHIBIT 8.3(c) — QUARTERLY COMPLIANCE CERTIFICATE
 

 

-iii-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
THIS CREDIT AGREEMENT is dated as of February 9, 2011, and is made by and among
GSI COMMERCE, INC., a Delaware corporation (“Parent”) and GSI COMMERCE
SOLUTIONS, INC., a Pennsylvania corporation (“GSICS”) (each, a “Borrower” and
collectively, the “Borrowers”), each of the GUARANTORS (as hereinafter defined),
the LENDERS (as hereinafter defined) from time to time party hereto and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders under this Agreement, as
Swing Loan Lender and as Issuing Lender.
BACKGROUND
The Borrowers have requested the Lenders to provide (i) a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed
$285,000,000 and (ii) a term loan facility in an aggregate principal amount
equal to $115,000,000.
The Lenders are willing to provide such credit upon the terms and conditions
hereinafter set forth.
Accordingly, the parties hereto, in consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1. CERTAIN DEFINITIONS.
1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Accrual Date means (a) each March 31, June 30, September 30 and December 31,
(b) the Expiration Date and (c) the date of any acceleration of the Loans.
Acquisition means the acquisition of Fanatics, Inc., a Delaware corporation,
pursuant to the Acquisition Agreement.
Acquisition Agreement means the Agreement and Plan of Merger dated as of
February 9, 2011, among Parent, Gator Acquisition Corp., a Delaware corporation,
Gator Acquisition LLC, a Delaware limited liability company, Fanatics, Inc., a
Delaware corporation, the stockholders of Fanatics, Inc. and the other parties
thereto.
Administrative Agent means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
Administrative Agent’s Fee has the meaning specified in Section 10.8
[Administrative Agent’s Fee].
Administrative Agent’s Letter has the meaning specified in Section 10.8
[Administrative Agent’s Fee].
Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.5, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
Administrative Questionnaire means an Administrative Questionnaire in
substantially the form of Exhibit 1.1(A) or any other form approved by the
Administrative Agent.
Affiliate means as to any Person, any other Person (a) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (b) which beneficially owns or holds, directly or indirectly, 15% or
more of any class of the voting or other equity interests of such Person or
(c) 15% or more of any class of voting interests or other equity interests of
which is beneficially owned or held, directly or indirectly, by such Person.

 

 



--------------------------------------------------------------------------------



 



Agreement means this Credit Agreement, including all schedules and exhibits.
Anti-Terrorism Laws means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed, extended or replaced).
Applicable Amount means, at any time, an amount equal to the sum of:
(a) $75,000,000; plus
(b) an amount, determined on a cumulative basis, but not less than zero, equal
to the aggregate amount of Consolidated Cash Flow for each fiscal year ended
prior to such time multiplied by 0.25, commencing with Consolidated Cash Flow
for the fiscal year ending December 31, 2011; minus
(c) any amounts used to make dividends or other distributions pursuant to
Section 8.2(e)(iii) [Dividends and Related Distributions] after the Closing Date
and prior to such time; minus
(d) any amounts used to make prepayments, redemptions or repurchases permitted
by Section 8.2(n)(ii) [Repayment of Indebtedness] (including, without
duplication, any amounts thereof scheduled to be used to make prepayments,
redemptions or repurchases of Indebtedness incurred pursuant to
Section 8.2(a)(vi) [Indebtedness], which amounts shall reduce the Applicable
Amount, to the extent provided in Section 8.2(a)(vi)(C) [Indebtedness], at the
time such Indebtedness is incurred) after the Closing Date and prior to such
time.
Applicable Facility Fee Rate means the percentage rate per annum based on the
Leverage Ratio then in effect according to the pricing grid on Schedule 1.1(A)
in the row entitled “Facility Fee.” Any increase or decrease in the Applicable
Facility Fee Rate resulting from a change in the Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 8.3(c) [Certificate of
the Borrowers]; provided, that from the Closing Date until a Compliance
Certificate is delivered in accordance with such Section for the first fiscal
quarter ending after the Closing Date, pricing level “III” shall apply;
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section pricing level “V” shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.
Applicable Letter of Credit Fee Rate means the percentage rate per annum based
on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) in the row entitled “Applicable Margin for LIBOR Revolving
Loans.” Any increase or decrease in the Applicable Letter of Credit Fee Rate
resulting from a change in the Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 8.3(c) [Certificate of the Borrowers]; provided,
that from the Closing Date until a Compliance Certificate is delivered in
accordance with such Section for the first fiscal quarter ending after the
Closing Date, pricing level “III” shall apply; provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such Section
pricing level “V” shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered.
Applicable Margin means as applicable:
(a) the percentage spread to be added to the Base Rate applicable to Term Loans
or Revolving Credit Loans under the Base Rate Option, and Swing Loans, as the
case may be, based on the Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) in the row entitled “Applicable Margin for Base Rate
Term Loans” or “Applicable Margin for Base Rate Revolving Loans”, as applicable,
or

 

-2-



--------------------------------------------------------------------------------



 



(b) the percentage spread to be added to the LIBOR Rate applicable to Term Loans
or Revolving Credit Loans under the LIBOR Rate Option based on the Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) in the row
entitled “Applicable Margin for LIBOR Term Loans” or “Applicable Margin for
LIBOR Revolving Loans”, as applicable.
Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 8.3(c) [Certificate of the Borrowers]; provided, that from the Closing
Date until a Compliance Certificate is delivered in accordance with such Section
for the first fiscal quarter ending after the Closing Date, pricing level “III”
shall apply; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section pricing level “V” shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
Applicable Revolving Credit Percentage means, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.10(a)(iii) [Reallocation of Applicable Revolving Credit
Percentages to Reduce Fronting Exposure].
Applicable Term Loan Percentage means, with respect to any Term Loan Lender,
(i) on the Closing Date, the percentage (carried out to the ninth decimal place)
of the Term Loan Commitments represented by such Term Loan Lender’s Term Loan
Commitment at such time and (ii) at any time thereafter, the percentage (carried
out to the ninth decimal place) of the Term Loans represented by such Term Loan
Lender’s Term Loans at such time.
Approved Fund means any fund that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee permitted under Section 11.8 [Successors and Assigns]
(with the consent of any party whose consent is required by Section 11.8
[Successors and Assigns]), and accepted by the Administrative Agent, in
substantially the form of Exhibit 1.1(B) (or such other form as shall be
acceptable to the Administrative Agent).
Authorized Officer means, with respect to any Loan Party, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
such Loan Party or such other individuals, designated by written notice to the
Administrative Agent from the Borrowers, authorized to execute notices, reports
and other documents on behalf of the Loan Parties required hereunder. The
Borrowers may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.
Auto-Extension Letter of Credit has the meaning specified in Section 2.8(a)
[Issuance of Letters of Credit].
Auto-Reinstatement Letter of Credit has the meaning specified in Section 2.8(a)
[Issuance of Letters of Credit].
Bank of America means Bank of America, N.A. and its successors.

 

-3-



--------------------------------------------------------------------------------



 



Base Rate means, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the LIBOR Rate for a one-month Interest Period on any day
plus 1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
Base Rate Option means the option of the Borrowers to have Loans bear interest
at the rate and under the terms set forth in Section 4.1(a)(i) [Base Rate
Option].
Borrower and Borrowers have the meanings specified in the introductory
paragraph.
Borrower Materials has the meaning specified in Section 8.3(e) [Information].
Borrowing Date means, with respect to any Loan, the date for the making thereof
or the renewal or conversion thereof at the same or to a different Interest Rate
Option, which shall be a Business Day.
Borrowing Tranche means specified portions of Loans outstanding as follows:
(a) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers and which
have the same Interest Period shall constitute one Borrowing Tranche and (b) all
Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.
Business Day means any day other than a Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required to be closed for business in
New York or the state where the Administrative Agent’s Office is located and, if
the applicable Business Day relates to any Loan to which the LIBOR Rate Option
applies, such day must also be a London Banking Day.
Capital Expenditures means, with respect to Parent and its Subsidiaries
consolidated in accordance with GAAP, for any period, all expenditures in
respect of the purchase or other acquisition of any fixed or capital asset
(excluding normal replacements and maintenance which are properly charged to
current operations); provided that (i) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be, and (ii) Capital
Expenditures shall not include any such expenditures financed with (x) proceeds
from the sale of Equity Interests of Parent or (y) Indebtedness permitted to be
incurred under this Agreement (other than any Revolving Credit Loans or Swing
Loans).
Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lender or Swing Loan Lender (as applicable), or the Lenders, as collateral for
Letter of Credit Obligations, Obligations in respect of Swing Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the Issuing
Lender or Swing Loan Lender benefiting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent and (b) the
Issuing Lender or the Swing Loan Lender (as applicable). Cash Collateral shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
Cash Equivalents means, as to any Person, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (b) time deposits and certificates of deposit
with maturities of not more than one year from the date of acquisition by such
Person of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any state thereof, the District of Columbia or any foreign jurisdiction
having capital, surplus and undivided

 

-4-



--------------------------------------------------------------------------------



 



profits aggregating in excess of $200,000,000, (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, (d) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (c) above (including each of the money market
funds currently utilized by the Borrowers on the Closing Date) and (e) demand
deposit accounts maintained in the ordinary course of business.
Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any Law, (b) any change in
any Law or in the administration, interpretation or application thereof by any
Official Body or (c) the making or issuance of any request, guideline or
directive (whether or not having the force of Law) by any Official Body.
Notwithstanding anything to the contrary herein, it is understood and agreed
that the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub.L.
111-203, H.R. 4173), all requests, rules, guidelines and directives relating
thereto, all interpretations and applications thereof and any compliance by a
Lender with any request or directive relating thereto, shall, for the purposes
of this Agreement, be deemed to be adopted subsequent to the date of this
Agreement.
Closing Date means the first Business Day on or before May 10, 2011, on which
all the conditions precedent in Section 7.1 [First Loans and Letters of Credit]
are satisfied or waived in accordance with Section 11.1 [Modification,
Amendments or Waivers].
Code means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral means the collateral under the Collateral Documents.
Collateral Documents has the meaning given to such term in Section 6.1(k) [Liens
in the Collateral].
Commitment means, as to any Lender, the aggregate of its Revolving Credit
Commitment and Term Loan Commitment, and in the case of the Swing Loan Lender,
its Swing Loan Commitment, and Commitments means, collectively, the aggregate of
the Revolving Credit Commitments, Term Loan Commitments and Swing Loan
Commitment of all of the Lenders.
Compliance Certificate has the meaning specified in Section 8.3(c) [Certificate
of the Borrowers].
Complying Lender means any Lender which is not a Defaulting Lender.
Computation Date means each of the following: (a) each requested Borrowing Date
for proposed Revolving Credit Loans if, on such date, there are Letters of
Credit outstanding in any currency other than Dollars, (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit if such Letter of Credit is denominated in any currency other than
Dollars or if, on the date of such issuance, there are Letters of Credit
outstanding in any currency other than Dollars, (ii) each date of an amendment
of any Letter of Credit having the effect of increasing the amount thereof if
such Letter of Credit is denominated in any currency other than Dollars or if,
on the date of such amendment, there are Letters of Credit outstanding in any
currency other than Dollars and (iii) each date of any payment by the Issuing
Lender under any Letter of Credit denominated in any currency other than
Dollars, and (c) such additional dates as the Administrative Agent shall
reasonably determine or the Swing Loan Lender or the Issuing Lender shall
reasonably require.

 

-5-



--------------------------------------------------------------------------------



 



Consolidated Adjusted EBITDA means, for any period of determination,
Consolidated EBITDA for such period plus (or minus, if negative), without
duplication, (a) with respect to any entity acquired during such period as a
result of the Acquisition or a Permitted Acquisition, EBITDA of such entity for
such period prior to such Acquisition or Permitted Acquisition (whether positive
or negative) and (b) cost savings, operating expense reductions, restructuring
costs or other operating improvements or synergies (net of continuing associated
expenses) in connection with the Acquisition or Permitted Acquisitions to the
extent factually supportable, in each case which have been realized or are
reasonably expected to be realized within 12 months following the Acquisition or
the relevant Permitted Acquisition, as the case may be; provided that, (i) any
such increase or decrease to Consolidated EBITDA shall be determined in good
faith by an Authorized Officer of the Borrowers and shall be set forth in a
reasonably detailed certificate of an Authorized Officer of the Borrowers,
using, for purposes of making such calculations, the historical consolidated
financial statements of the Borrowers and their Subsidiaries which shall be
reformulated as if such relevant transaction, and any other relevant
transactions that have been consummated during the period, had been consummated
on the first day of such period, (ii) any such increase or decrease to
Consolidated EBITDA shall be without duplication for cost savings, operating
expense reductions or other operating improvements or synergies or additional
costs already included in such Consolidated EBITDA for such period of
determination and (iii) the aggregate amount added to or included in
Consolidated EBITDA pursuant to clause (b) above, together with the aggregate
amount added to EBITDA pursuant to clause (a)(iv) of the definition of
Consolidated EBITDA, in any period of four consecutive fiscal quarters shall not
exceed 10% of Consolidated EBITDA for such period (calculated prior to giving
effect to any adjustments pursuant to clause (b) of this definition and clause
(a)(iv) of the definition of Consolidated EBITDA).
Consolidated Cash Flow means, for any fiscal year of the Borrowers, the excess
(if any) of (a) Consolidated EBITDA for such fiscal year over (b) the sum of
Fixed Charges and Capital Expenditures for such fiscal year and any cash
expenditures made to satisfy earn-out liabilities during such fiscal year.
Consolidated EBITDA for any period of determination means (in each case, of
Parent and its Subsidiaries for such period determined and consolidated in
accordance with GAAP) (a) the sum of (i) EBITDA, (ii) any expenses directly
resulting from GAAP treatment of earn-out liabilities incurred in connection
with any acquisition consummated on or prior to the Closing Date or any
Permitted Acquisition and the payment of such liabilities during such period of
determination, (iii) to the extent deducted in determining EBITDA for such
period, one-time third party transaction expenses directly related to the
Acquisition or any Permitted Acquisition, as documented to the Administrative
Agent in reasonable detail, (iv) to the extent deducted in determining EBITDA
for such period, one-time integration expenses directly related to the
Acquisition or any Permitted Acquisition, as documented to the Administrative
Agent in reasonable detail and (v) the expense resulting from any upward
adjustment in inventory valuation directly related to any acquisition
consummated on or prior to the Closing Date or any Permitted Acquisition, in
each case occurring in such period of determination; provided that the aggregate
amount added to EBITDA pursuant to clause (iv) above, together with the
aggregate amount added to Consolidated EBITDA pursuant to clause (b) of the
definition of Consolidated Adjusted EBITDA, in any period of four consecutive
fiscal quarters shall not exceed 10% of Consolidated EBITDA for such period
(calculated prior to giving effect to any adjustments pursuant to clause (a)(iv)
of this definition and clause (b) of the definition of Consolidated Adjusted
EBITDA), minus (b) (i) non-cash credits to net income, (ii) the amount, if any,
included in clause (a) attributable in such period to Persons which have been
divested during such period or which are the subject of written agreements
providing for their divestiture, which amount, and method of calculating such
amount, shall be reasonably satisfactory to the Administrative Agent, (iii) any
income directly resulting from GAAP treatment of earn-out liabilities incurred
in connection with any acquisition consummated on or prior to the Closing Date
or any Permitted Acquisition and the payment of such liabilities during such
period of determination and (iv) any downward adjustment in inventory valuation
directly related to any acquisition consummated on or prior to the Closing Date
or any Permitted Acquisition, in each case occurring in such period of
determination.
Consolidated Net Worth means at any time the Loan Parties’ assets minus the Loan
Parties’ liabilities, all determined on a consolidated basis in accordance with
GAAP.
Convertible Notes due 2027 means Parent’s 2.50% Convertible Senior Notes due
2027.
Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-6-



--------------------------------------------------------------------------------



 



Defaulting Lender means, subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied or (ii) pay to the Administrative Agent, any Issuing Lender, any Swing
Loan Lender or any other Lender any other amount (other than any de minimis
amount) required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within three Business Days of
the date when due, (b) has notified the Borrowers or the Administrative Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by an Official Body.
Dollar, Dollars, U.S. Dollars and the symbol $ means lawful money of the United
States of America.
Dollar Equivalent means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
currency other than Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the Issuing Lender, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Computation Date) for the purchase of Dollars with such other
currency.
Domestic Subsidiary means a Subsidiary of a Loan Party organized under the laws
of the United States or one of the states or territories thereof (other than any
Subsidiary of a Foreign Subsidiary).
Drawing Date has the meaning specified in Section 2.8(c)(i) [Disbursements,
Reimbursement].
EBITDA means, for any period for any Person, net income plus interest expense,
depreciation, amortization, income tax expense and other non-cash charges to net
income (other than the write-down of current assets but including, without
limitation, non-cash stock-based compensation expense, non-cash investment,
goodwill or other intangible impairment charges), minus non-cash credits to net
income and cash payments made on account of non-cash charges included in EBITDA
in a prior period, all for such period and for such Person, determined in
accordance with GAAP.

 

-7-



--------------------------------------------------------------------------------



 



Environmental Laws means all applicable Federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to: (a)
pollution or pollution control; (b) protection of human health from exposure to
regulated substances; or the environment; (c) protection of the environment
and/or natural resources; employee safety in the workplace; (d) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (e) the presence of contamination; (f) the protection of endangered
or threatened species; and (g) the protection of environmentally sensitive
areas.
Equity Interests has the meaning given to such term in Section 6.1(b)
[Subsidiaries and Owners; Investment Companies].
ERISA means the Employee Retirement Income Security Act of 1974, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.
ERISA Affiliate means, at any time, any trade or business (whether or not
incorporated) under common control with a Borrower and treated as a single
employer under Section 414 of the Code.
ERISA Event means (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Plan; (b) a withdrawal by a Borrower
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent or in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan; (e) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon a Borrower or any ERISA Affiliate; (g) the failure by any Plan to
meet the minimum funding standards (as defined under Section 412 of the Code or
Section 302 of ERISA applicable to such Plan, in each instance, whether or not
waived; or (h) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan.
Event of Default means any of the events described in Section 9.1 [Events of
Default] and referred to therein as an “Event of Default.”
Excess Scheduled Payment has the meaning specified in Section 8.2(a)(vi)
[Indebtedness].
Excess Scheduled Payment Quarter has the meaning specified in Section 8.2(a)(vi)
[Indebtedness].
Excluded Taxes means, with respect to the Administrative Agent, any Lender, the
Issuing Lender, the Swing Loan Lender or any other recipient of any payment to
be made by or on account of any obligation of the Borrowers hereunder (a) Taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located and (c) in the case of
a Foreign Lender, any U.S. Federal withholding Tax resulting from any Law in
effect (including FATCA) on the date such Foreign Lender becomes a party hereto
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9(f) [Status of Lenders], except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 5.9(a)
[Payment Free of Taxes].

 

-8-



--------------------------------------------------------------------------------



 



Executive Order No. 13224 means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Letters of Credit means each letter of credit previously issued for the
account of a Borrower that is outstanding on the Closing Date and set forth on
Schedule 2.8.
Expiration Date means February 9, 2016, which is the final maturity date with
respect to the Revolving Credit Commitments and the Term Loans.
Facility Fee has the meaning specified in Section 2.3(a) [Facility Fees].
Facility Share means for any Lender, (i) prior to the Closing Date, the sum of
the Term Loan Commitment of such Lender and the Revolving Credit Commitment of
such Lender and (ii) on and after the Closing Date, the sum of the outstanding
Term Loans of such Lender and the Revolving Credit Commitment of such Lender.
FATCA means Sections 1471 through 1474 of the Codes, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.
Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
Fixed Charge Coverage Ratio means the ratio of Consolidated EBITDA to Fixed
Charges.
Fixed Charges means, for any period of determination, the sum of cash interest
expense, cash income taxes, scheduled principal installments on Indebtedness
(other than the Convertible Notes due 2027) and cash dividends (which, for the
avoidance of doubt, shall not include repurchases of Parent’s common stock
pursuant to Section 8.2(e) [Dividends and Related Distributions]), in each case
of the Borrowers and their Subsidiaries for such period determined and
consolidated in accordance with GAAP.
Foreign Lender means any Lender that is organized under the Laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
Foreign Subsidiary means (i) any Subsidiary of a Loan Party that is not a
Domestic Subsidiary and (ii) any Subsidiary of a Subsidiary of a Loan Party that
is not a Domestic Subsidiary.
FRB means the Board of Governors of the Federal Reserve System of the United
States.
Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Applicable Revolving
Credit Percentage of the outstanding Letter of Credit Obligations other than
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swing Loan Lender,
such Defaulting Lender’s Applicable Revolving Credit Percentage of Swing Loans
other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

-9-



--------------------------------------------------------------------------------



 



GAAP means generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification of items and amounts.
GSICS Equity Interests has the meaning specified in Section 6.1(b) [Subsidiaries
and Owners; Investment Companies].
Guarantor means each of the parties to this Agreement which is designated as a
“Guarantor” on the signature page hereof and each other Person which joins this
Agreement as a Guarantor after the date hereof.
Guarantor Joinder means a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G) (or such other form that is acceptable
to the Administrative Agent).
Guaranty of any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement means the Continuing Agreement of Guaranty and Suretyship
executed and delivered by each of the Guarantors.
Increase Effective Date has the meaning specified in Section 3.5 [Incremental
Facilities].
Increase Joinder has the meaning specified in Section 3.5 [Incremental
Facilities].
Incremental Commitments means the Incremental Revolving Commitments and/or the
Incremental Term Commitments.
Incremental Revolving Commitment has the meaning specified in Section 3.5
[Incremental Facilities].
Incremental Term Commitment has the meaning specified in Section 3.5
[Incremental Facilities].
Indebtedness means, as to any Person at any time and without duplication, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money, (b) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (c) reimbursement obligations (contingent or otherwise) under any
letter of credit, and the net value of any obligation under any currency swap
agreement, interest rate swap, cap, collar or floor agreement or other interest
rate management device, (d) any other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including trade payables
and accrued expenses incurred in the ordinary course of business other than
trade payables which are either or both (i) represented by a promissory note or
other evidence of indebtedness and/or (ii) are more than ninety (90) days past
due and are not being diligently contested in good faith), or (e) any Guaranty
of Indebtedness for borrowed money; provided that for purposes of this Agreement
in cases where GAAP reporting permits or requires a valuation of any
Indebtedness at less than the principal amount outstanding, the amount of any
Indebtedness shall be determined by the principal amount thereof outstanding.
Indemnified Taxes means Taxes other than Excluded Taxes.

 

-10-



--------------------------------------------------------------------------------



 



Indemnitee has the meaning specified in Section 11.3(b) [Indemnification by the
Borrowers].
Information means all information received from the Loan Parties or any of their
Subsidiaries relating to the Loan Parties or any of such Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.
Insolvency Proceeding means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any Debtor Relief Law or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Debtor Relief Law.
Intercompany Subordination Agreement means a subordination agreement among the
Loan Parties for the benefit of the Administrative Agent and the Lenders, in
form and substance satisfactory to the Administrative Agent.
Interest Period means the period of time selected by the Borrowers in connection
with (and to apply to) any election permitted hereunder by the Borrowers to have
Revolving Credit Loans and/or Term Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (a) the Borrowing
Date if the Borrowers are requesting new Loans or (b) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrowers are renewing or converting
to the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (i) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(ii) the Borrowers shall not select, convert to or renew an Interest Period for
any portion of the Loans that would end after the Expiration Date.
Interest Rate Hedge means an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrowers, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
Interest Rate Option means any LIBOR Rate Option or Base Rate Option.
IRS means the Internal Revenue Service.
ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
Issuing Lender means, (i) with respect to Letters of Credit issued on or after
the Closing Date, Bank of America, in its individual capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, and (ii) with respect to Existing Letters of Credit, PNC Bank,
National Association. Each reference to “the Issuing Lender” hereunder with
respect to any Issuing Lender shall refer to the person that issued such Letter
of Credit or to all Issuing Lenders, as the context requires.
Joint Venture means a corporation, partnership, limited liability company or
other entities in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

 

-11-



--------------------------------------------------------------------------------



 



Law means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.
Lender Provided Interest Rate Hedge means an Interest Rate Hedge which is
provided by any Lender or any Affiliate of a Lender (or any Person who, at the
time of entering into such Interest Rate Hedge, was a Lender or an Affiliate of
a Lender) and with respect to which the Administrative Agent determines: (a) is
documented in a standard International Swap Dealer Association Agreement,
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner and (c) is
entered into for hedging (rather than speculative) purposes.
Lenders means the financial institutions named on Schedules 1.1(B) and 1.1(C),
their respective successors and assigns as permitted hereunder and any Person
that becomes a Lender hereunder pursuant to Section 3.5 [Incremental
Facilities], each of which is referred to herein as a Lender and, as the context
requires, includes the Swing Loan Lender and the Issuing Lender. For the purpose
of any Loan Document which provides for the granting of a Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations or for any guarantee of the Obligations, “Lenders” shall include any
Affiliate of a Lender to which such Obligation is owed and any Person providing
a Lender Provided Interest Rate Hedge or Other Lender Provided Financial Service
Products to which such Obligation is owed.
Letter of Credit has the meaning specified in Section 2.8(a) [Issuance of
Letters of Credit].
Letter of Credit Advance means, with respect to each Revolving Credit Lender,
such Lender’s funding of its participation in any Letter of Credit Borrowing in
accordance with its Applicable Revolving Credit Percentage.
Letter of Credit Application means an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
Issuing Lender.
Letter of Credit Borrowing means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a borrowing of Revolving Credit Loans.
Letter of Credit Expiration Date means the day that is seven days prior to the
Expiration Date then in effect for the Revolving Credit Commitments (or, if such
day is not a Business Day, the next preceding Business Day).
Letter of Credit Fee has the meaning specified in Section 2.8(b) [Letter of
Credit Fees].
Letter of Credit Obligations means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Reimbursement Obligations, including all Letter of
Credit Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.4 [Letter of Credit Amounts]. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
Letter of Credit Sublimit means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.
Leverage Ratio means, as of any date of determination, the ratio of
(a) consolidated Indebtedness of the Loan Parties and their Subsidiaries on such
date; to (b) Consolidated Adjusted EBITDA (i) for the four fiscal quarters then
ending if such date is a fiscal quarter end or (ii) for the four fiscal quarters
most recently ended if such date is not a fiscal quarter end.

 

-12-



--------------------------------------------------------------------------------



 



LIBOR Base Rate has the meaning specified in the definition of LIBOR Rate.
LIBOR Rate means for any Interest Period with respect to a LIBOR Rate Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

         
LIBOR Rate =
  LIBOR Base Rate
 
1.00 - LIBOR Reserve Percentage    

Where,
LIBOR Base Rate means, for such Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the LIBOR Base Rate for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBOR Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period.
LIBOR Rate Option means the option of the Borrowers to have Revolving Credit
Loans or Term Loans bear interest at the rate and under the terms set forth in
Section 4.1(a)(ii) [LIBOR Rate Option].
LIBOR Reserve Percentage means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The LIBOR Rate for each outstanding LIBOR Rate
Loan shall be adjusted automatically as of the effective date of any change in
the LIBOR Reserve Percentage.
Lien means any mortgage, deed of trust, pledge, lien, security interest, charge
or other encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).
Loan Documents means this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Intercompany Subordination Agreement, if any, the Notes,
the Patent, Trademark and Copyright Assignment, the Pledge Agreement, the
Security Agreement, and any other instruments, certificates or documents
delivered in connection herewith or therewith.
Loan Parties means the Borrowers and the Guarantors.
Loan Request means each of (i) a request for a Revolving Credit Loan in
accordance with Section 2.4(a) [Revolving Credit Loan Requests], (ii) a request
for the advance of Term Loans in accordance with Section 3.1 [Term Loan
Commitments] or (iii) a Letter of Credit Application.

 

-13-



--------------------------------------------------------------------------------



 



Loans means, collectively, and Loan means, separately, all Revolving Credit
Loans, Term Loans and Swing Loans or any Revolving Credit Loan, Term Loan or
Swing Loan.
London Banking Day means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
Material Adverse Change means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, or results of operations
of the Loan Parties taken as a whole, (c) impairs or could reasonably be
expected to impair the ability of the Loan Parties taken as a whole to duly and
punctually pay or perform its Indebtedness or (d) impairs or could reasonably be
expected to impair the ability of the Administrative Agent or any of the
Lenders, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.
Month, with respect to an Interest Period under the LIBOR Rate Option, means the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Interest Period
begins on a day of a calendar month for which there is no numerically
corresponding day in the month in which such Interest Period is to end, the
final month of such Interest Period shall be deemed to end on the last Business
Day of such final month.
Multiemployer Plan means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrowers or any ERISA Affiliate is then making or accruing an obligation to
make contributions or, within the preceding five Plan years, has made or had an
obligation to make such contributions.
Non-Consenting Lender has the meaning specified in Section 11.1 [Modification,
Amendments or Waivers].
Non-Extension Notice Date has the meaning specified in Section 2.8(a) [Issuance
of Letters of Credit].
Non-Reinstatement Deadline has the meaning specified in Section 2.8(a) [Issuance
of Letters of Credit].
Notes means, collectively, the Revolving Credit Notes, the Term Loan Notes and
the Swing Loan Note.
Obligation means any obligation or liability of any of the Loan Parties or any
of their Subsidiaries, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due, under or in connection with (a) this Agreement, the Notes, the
Letters of Credit, the Administrative Agent’s Letter or any other Loan Document
whether to the Administrative Agent, any of the Lenders or their Affiliates or
other persons provided for under such Loan Documents, (b) any Lender Provided
Interest Rate Hedge and (c) any Other Lender Provided Financial Service Product.
Official Body means the government of the United States of America or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Order has the meaning specified in Section 2.8(i) [Liability for Acts and
Omissions].
Original Currency has the meaning specified in Section 5.13(a) [Currency
Conversion Procedures for Judgments].

 

-14-



--------------------------------------------------------------------------------



 



Other Currency has the meaning specified in Section 5.13(a) [Currency Conversion
Procedures for Judgments].
Other Lender Provided Financial Service Product means agreements or other
arrangements under which any Lender or Affiliate of a Lender (or any Person who,
at the time of entering into such agreements or other arrangements, was a Lender
or an Affiliate of a Lender) provides any of the following products or services
to any of the Loan Parties: (a) credit cards, (b) debit cards, (c) purchasing
and commercial cards, (d) ACH Transactions, (e) cash management, including
controlled disbursement, accounts or services, (f) foreign currency exchange or
(g) trade finance, including trade, commercial and documentary letters of
credit.
Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
Parent has the meaning specified in the introductory paragraph.
Participant has the meaning specified in Section 11.8(d) [Participations].
Patent, Trademark and Copyright Assignment means the Patent, Trademark and
Copyright Security Agreement in form and substance acceptable to the
Administrative Agent executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Payment Date means (a) each January 5, April 5, July 5 and October 5, (b) the
Expiration Date and (c) the date of any acceleration of the Loans (or, if such
date is not a Business Day, the next succeeding Business Day).
Payment In Full means payment in full in cash of the Loans and other Obligations
hereunder, termination of the Commitments and expiration or termination of all
Letters of Credit.
PBGC means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Permitted Acquisitions has the meaning assigned to such term in Section 8.2(f)
[Liquidations, Mergers, Consolidations, Acquisitions].
Permitted Investments means:
(a) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(b) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;
(c) Cash Equivalents; and
(d) money market or mutual funds whose investments are limited to those types of
investments described in clauses (a)-(c) above.
Permitted Liens means:
(a) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

 

-15-



--------------------------------------------------------------------------------



 



(b) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
(c) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
(d) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;
(e) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(f) Liens, security interests and mortgages in favor of the Administrative Agent
for the benefit of the Lenders and their Affiliates securing the Obligations
including Other Lender Provided Financial Services Obligations and Lender
Provided Interest Rate Hedges;
(g) Liens on personal property leased by any Loan Party or Subsidiary of a Loan
Party under capital and operating leases securing obligations of such Loan Party
or Subsidiary to the lessor under such leases;
(h) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P) and Liens arising upon the extension, refinancing or renewal of
such Indebtedness so secured; provided that, in any case, the principal amount
secured thereby is not hereafter increased, whether pursuant to extension,
refinancing, renewal or otherwise, and no additional assets become subject to
such Lien;
(i) Purchase Money Security Interests on personal property; provided that the
aggregate amount of loans and deferred payments secured by such Purchase Money
Security Interests shall not exceed $10,000,000 (excluding for the purpose of
this computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P));
(j) The following, (i) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted with
appropriate reserves set aside therefor so long as levy and execution thereon
have been stayed and continue to be stayed or (ii) if a final judgment is
entered and such judgment is discharged within thirty (30) days of entry, and in
either case they do not affect the Collateral or, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:
(A) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes,
(B) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or
(C) Liens resulting from final judgments or orders described in Section 9.1(f)
[Final Judgments or Orders]; and
(k) Other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $15,000,000.
Person means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

-16-



--------------------------------------------------------------------------------



 



Plan means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by a Borrower or any ERISA
Affiliate or to which a Borrower or any ERISA Affiliate contributes or has an
obligation to contribute.
Platform has the meaning specified in Section 8.3(e) [Information].
Pledge Agreement means the Pledge Agreement in form and substance acceptable to
the Administrative Agent executed and delivered by each of the Loan Parties and
their Subsidiaries to the Administrative Agent for the benefit of the Lenders.
Potential Default means any event or condition which with notice or passage of
time, or both, would constitute an Event of Default.
Prior Security Interest means a valid and enforceable perfected first-priority
security interest under the Uniform Commercial Code in the Collateral which is
subject only to Permitted Liens (other than Permitted Liens described in clauses
(a), (c) or (j) of such definition to the extent such Permitted Liens are not
given super priority by statute).
Public Lender has the meaning specified in Section 8.3(e) [Information].
Purchase Money Security Interest means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase (or for the
refinancing thereof) of such tangible personal property (but for no other
purpose), provided that such security interest does not encumber any asset not
thereby purchased.
Quarter End means the last day of each of the first three fiscal quarters of
Parent (the closest Saturday to March 31, June 30 and September 30,
respectively).
Reimbursement Obligation has the meaning specified in Section 2.8(c)
[Disbursements, Reimbursement].
Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
Relief Proceeding means any proceeding seeking a decree or order for relief in
respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Required Lenders means
(i) prior to termination of the Revolving Credit Commitments, Complying Lenders
whose Facility Share aggregate at least 50.1% of the aggregate Facility Shares
of all of the Complying Lenders; and
(ii) after termination of the Revolving Credit Commitments, any group of
Complying Lenders if the sum of the Loans, Reimbursement Obligations and Letter
of Credit Borrowings of such Lenders then outstanding aggregates at least 50.1%
of the total principal amount of all of the Loans, Reimbursement Obligations and
Letter of Credit Borrowings of all Complying Lenders then outstanding.
Reimbursement Obligations and Letter of Credit Borrowings shall be deemed, for
purposes of this definition, to be in favor of the participating Revolving
Credit Lenders (other than any Defaulting Lenders) in accordance with their
respective Applicable Revolving Credit Percentages and not in favor of the Swing
Loan Lender or the Issuing Lender, as applicable.

 

-17-



--------------------------------------------------------------------------------



 



Required Revolving Credit Lenders means Revolving Credit Lenders that are
Complying Lenders whose Revolving Credit Commitments aggregate at least 50.1% of
the aggregate Revolving Credit Commitments of all Revolving Credit Lenders that
are Complying Lenders.
Required Share has the meaning assigned to such term in Section 5.11 [Settlement
Date Procedures].
Revolving Credit Commitment means, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter amended, whether pursuant to an Assignment and Assumption, increases
or reductions in Revolving Credit Commitments provided for under the terms of
the Agreement or otherwise, and Revolving Credit Commitments means the aggregate
Revolving Credit Commitments of all of the Lenders.
Revolving Credit Lender means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
Revolving Credit Loans means, collectively, and Revolving Credit Loan means,
separately, all Revolving Credit Loans or any Revolving Credit Loan made by the
Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.8(c) [Disbursements, Reimbursement].
Revolving Credit Notes means, collectively, and Revolving Credit Note means,
separately, Revolving Credit Notes of the Borrowers in the form of
Exhibit 1.1(N) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
Revolving Facility Usage means at any time the sum of the principal amount of
Revolving Credit Loans then outstanding, the principal amount of Swing Loans
then outstanding and the Dollar Equivalent amount of Letter of Credit
Obligations.
Scheduled Payment Percentage means, for any fiscal quarter of the Borrowers,
(i) with respect to the Term Loans, the percentage (carried out to the ninth
decimal place) of the principal amount of the Term Loans outstanding on the
Closing Date originally required to be repaid during such fiscal quarter in
accordance with Section 3.3 [Nature of Lenders’ Obligations with Respect to Term
Loans; Repayment Terms] and (ii) with respect to any Indebtedness incurred
pursuant to Section 8.2(a)(vi) [Indebtedness], the percentage (carried out to
the ninth decimal place) of the principal amount of such Indebtedness
outstanding at the time such Indebtedness was initially incurred originally
required to be repaid during such fiscal quarter in accordance with the terms of
the definitive documentation governing such Indebtedness.
Security Agreement means the Security Agreement in form and substance reasonably
acceptable to the Administrative Agent executed and delivered by each of the
Loan Parties to the Administrative Agent for the benefit of the Lenders.
Senior Leverage Ratio means, as of any date of determination, the ratio of (a)
consolidated Indebtedness of the Loan Parties and their Subsidiaries on such
date which is secured by a Lien on any of their property; to (b) Consolidated
Adjusted EBITDA (i) for the four fiscal quarters then ending if such date is a
fiscal quarter end or (ii) for the four fiscal quarters most recently ended if
such date is not a fiscal quarter end.
Settlement Date means any Business Day on which the Administrative Agent elects
to effect settlement pursuant to Section 2.5(e) [Borrowings to Repay Swing
Loans].
Solvency Certificate means a certificate in the form of Exhibit 7.1.

 

-18-



--------------------------------------------------------------------------------



 



Solvent and Solvency mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
Spot Rate for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
Standard & Poor’s means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and its successors.
Statements has the meaning specified in Section 6.1(f)(i) [Historical
Statements].
Subsidiary of any Person at any time means any corporation, trust, partnership,
limited liability company or other business entity of which 50% or more of the
outstanding voting securities or other interests normally entitled to vote for
the election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries.
Subsidiary Equity Interests has the meaning specified in Section 6.1(b)
[Subsidiaries and Owners; Investment Companies].
Swing Loan Commitment means the Swing Loan Lender’s commitment to make Swing
Loans to the Borrowers pursuant to Section 2.1(c) [Swing Loan Commitment] in an
aggregate principal amount up to $25,000,000. The Swing Loan Commitment is part
of, and not in addition to, the Revolving Credit Commitments.
Swing Loan Lender means Bank of America, acting through one of its affiliates or
branches, in its capacity as provider of Swing Loans, or any successor swing
loan lender hereunder.
Swing Loan Note means the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request has the meaning given to such term in Section 2.4(b) [Swing
Loan Request].
Swing Loans means, collectively, and Swing Loan means, separately, all Swing
Loans or any Swing Loan made by the Swing Loan Lender to the Borrowers pursuant
to Section 2.1(c) [Swing Loan Commitment] hereof.
Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Official Body,
including any interest, additions to tax or penalties applicable thereto.

 

-19-



--------------------------------------------------------------------------------



 



Term Loan has the meaning given to such term in Section 3.1 [Term Loan
Commitments] hereof.
Term Loan Commitment means, as to any Lender at any time, the amount initially
set forth opposite its name on Schedule 1.1(C) in the column labeled “Amount of
Commitment for Term Loans,” as such Commitment is thereafter amended, whether
pursuant to an Assignment and Assumption, increases or reductions in Term Loan
Commitments provided for under the terms of the Agreement or otherwise, and Term
Loan Commitments means the aggregate Term Loan Commitments of all of the
Lenders.
Term Loan Lender means, at any time, any Lender that has a Term Loan Commitment
or a Term Loan at such time.
Term Loan Notes means, collectively, and Term Loan Note means, separately, the
Term Loan Notes of the Borrowers in the form of Exhibit 1.1(N) evidencing the
Term Loans, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part and Term Loan Note means
any of them separately.
USA Patriot Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
Year End means the last day of each of fiscal year of Parent (the closest
Saturday to December 31).
1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (a) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (b) the words “hereof,” “herein,” “hereunder,” “hereto” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document as a whole; (c) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; (d) reference to any Person
includes such Person’s successors and assigns; (e) reference to any agreement,
including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, document or instrument means such agreement,
document or instrument as amended, modified, replaced, substituted for,
superseded or restated; (f) relative to the determination of any period of time,
“from” means “from and including,” “to” means “to but excluding,” and “through”
means “through and including”; (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (h) section headings herein and in each other Loan
Document are included for convenience and shall not affect the interpretation of
this Agreement or such Loan Document and (i) unless otherwise specified, all
references herein to times of day shall be references to New York City Time.
1.3 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 8.2 [Negative Covenants]
have the meanings given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1(f)(i) [Historical Statements].
In the event of any change after the date hereof in GAAP, and if such change
would affect the computation of any of the financial covenants set forth in
Section 8.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Borrowers’ financial statements at that time, provided that, until so amended
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein.

 

-20-



--------------------------------------------------------------------------------



 



1.4 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any documents related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.5 Currency Equivalents Generally.
(a) The Administrative Agent shall determine the Spot Rates as of each
Computation Date to be used for calculating the Dollar Equivalent of Letters of
Credit denominated in currencies other than Dollars. Such Spot Rates shall
become effective as of such Computation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Computation Date to occur. Except for purposes of financial statements
delivered by the Borrowers hereunder or calculating financial ratios hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent as so determined by the Administrative Agent.
(b) For purposes of determining compliance with Section 8.2 and otherwise
computing the Leverage Ratio and the Senior Leverage Ratio, the equivalent in
Dollars of any amount denominated in a currency other than Dollars will be
converted to Dollars (i) with respect to income statement items, in a manner
consistent with that used in calculating net income in the Borrowers’ latest
financial statements delivered pursuant to Section 8.3(a) or (b) and (ii) with
respect to balance sheet items, in a manner consistent with that used in
calculating balance sheet items in the Borrowers’ latest financial statements
delivered pursuant to Section 8.3(a) or (b) and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Interest Rate Hedges for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
Equivalent of such Indebtedness.
2. REVOLVING CREDIT AND SWING LOAN FACILITIES.
2.1 Revolving Credit Commitments.
(a) Revolving Credit Loans.
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Revolving Credit Lender severally agrees
to make Revolving Credit Loans in Dollars to the Borrowers at any time or from
time to time on or after the Closing Date to the Expiration Date; provided that
after giving effect to such Loan (i) the aggregate amount of Revolving Credit
Loans from such Revolving Credit Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment minus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the principal amount of the then
outstanding Swing Loans and such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Dollar Equivalent amount of Letter of Credit
Obligations and (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1. The Borrowers shall repay in full the outstanding
principal amount of the Revolving Credit Loans, together with all accrued
interest thereon and all fees and other amounts owing under any of the Loan
Documents related thereto, on the Expiration Date or earlier termination of the
Revolving Credit Commitments in connection with the terms hereof.

 

-21-



--------------------------------------------------------------------------------



 



(b) Increase in Revolving Credit Commitments. The Borrowers may request
increases to the Revolving Credit Commitments as provided in Section 3.5
[Incremental Facilities].
(c) Swing Loan Commitment.
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, the Swing Loan Lender may, in its sole discretion,
cancelable at any time for any reason whatsoever, make Swing Loans to the
Borrowers at any time or from time to time after the Closing Date to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of $25,000,000, provided that the aggregate principal amount of the
Swing Loan Lender’s Swing Loans, the aggregate amount of Revolving Credit Loans
of all the Revolving Credit Lenders and the aggregate Dollar Equivalent amount
of Letter of Credit Obligations at any one time outstanding shall not exceed the
Revolving Credit Commitments of all the Revolving Credit Lenders. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrowers may borrow, repay and reborrow Swing Loans pursuant to this
Section 2.1(c).
2.2 Nature of the Lenders’ Obligations with Respect to Revolving Credit Loans.
Subject to and upon the terms and conditions set forth herein, each Revolving
Credit Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4(a) [Revolving Credit Loan Requests; Swing
Loan Requests] in accordance with its Applicable Revolving Credit Percentage. If
at any time the aggregate amount of any Revolving Credit Lender’s Revolving
Credit Loans outstanding hereunder to the Borrowers shall exceed its Revolving
Credit Commitment minus its Applicable Revolving Credit Percentage of the
principal amount of the then outstanding Swing Loans and its Applicable
Revolving Credit Percentage of the Dollar Equivalent amount of Letter of Credit
Obligations, the Borrowers shall immediately repay such excess without demand or
prior notice. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any other party, nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.
2.3 Facility Fees.
Accruing from the Closing Date until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent in Dollars for the account of each Revolving
Credit Lender according to its Applicable Revolving Credit Percentage, a
nonrefundable facility fee (the “Facility Fee”) equal to the Applicable Facility
Fee Rate (computed on the basis of a year of 360 days and actual days elapsed)
times the actual daily amount (whether used or unused) of the aggregate
Revolving Credit Commitments; provided that the Facility Fee accrued with
respect to the Revolving Credit Commitment of a Defaulting Lender (except to the
extent allocable to the Revolving Credit Loans, Letter of Credit Advances and
participations in Swing Loans actually funded by such Defaulting Lender) during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrowers so long as such Lender shall
be a Defaulting Lender except to the extent that the Facility Fee shall
otherwise have been due and payable by the Borrowers prior to such time;
provided further that no Facility Fee shall accrue on the Revolving Credit
Commitment of a Defaulting Lender (except to the extent allocable to the
Revolving Credit Loans, Letter of Credit Advances and participations in Swing
Loans actually funded by such Defaulting Lender) so long as such Lender shall be
a Defaulting Lender. Subject to the proviso in the directly preceding sentence,
all Facility Fees shall be payable in arrears accrued through and including the
most recent Accrual Date on each Payment Date. Notwithstanding the foregoing, if
any Revolving Credit Loans, Swing Loans or Letter of Credit Obligations remain
outstanding following the Expiration Date or termination of the Revolving Credit
Commitments, the Facility Fee shall continue to accrue on such Revolving Credit
Loans, Swing Loans or Letter of Credit Obligations for so long as they shall
remain outstanding and shall be payable on demand.

 

-22-



--------------------------------------------------------------------------------



 



2.4 Revolving Credit Loan Requests; Swing Loan Requests.
(a) Revolving Credit Loan Requests.
Except as otherwise provided herein, the Borrowers may from time to time on or
after the Closing Date and prior to the Expiration Date request the Revolving
Credit Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 10:00 a.m., New York City time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of Revolving Credit Loans
to which the LIBOR Rate Option applies or the conversion to or the renewal of
the LIBOR Rate Option for any Loans; and (ii) one (1) Business Day prior to
either the proposed Borrowing Date with respect to the making of a Revolving
Credit Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Loan, of a duly completed Loan Request therefor substantially in the
form of Exhibit 2.4(a). Each Loan Request shall be irrevocable and shall specify
(A) the proposed Borrowing Date, (B) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, provided that the amount of any Borrowing
Tranche shall be in integral multiples of $100,000 for each Borrowing Tranche
under the LIBOR Rate Option or the Base Rate Option and not less than $1,000,000
for each Borrowing Tranche under the LIBOR Rate Option and not less than the
lesser of $500,000 or the maximum amount available for Borrowing Tranches under
the Base Rate Option; (C) whether the LIBOR Rate Option or Base Rate Option
shall apply to the proposed Revolving Credit Loans comprising each Borrowing
Tranche and (D) in the case of a Borrowing Tranche to which the LIBOR Rate
Option applies, an appropriate Interest Period. Each Loan Request shall be
deemed a representation by the Borrowers that they have satisfied all of the
conditions for the Loan so requested set forth in this Agreement.
(b) Swing Loan Requests.
Except as otherwise provided herein and subject to Section 2.2(c) [Swing Loan
Commitment], the Borrowers may from time to time after the Closing Date and
prior to the Expiration Date request the Swing Loan Lender to make Swing Loans
by delivery to the Swing Loan Lender not later than 10:00 a.m. New York City
time on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.4(b) hereto (each, a “Swing Loan
Request”). Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be not less than $200,000. Each Swing Loan Request shall be deemed a
representation by the Borrowers that they have satisfied all of the conditions
for the Swing Loan so requested set forth in this Agreement.
2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
(a) Making Revolving Credit Loans.
Promptly after receipt by the Administrative Agent of a Loan Request pursuant to
Section 2.4(a) [Revolving Credit Loan Requests; Swing Loan Requests], the
Administrative Agent shall notify the Revolving Credit Lenders of its receipt of
such Loan Request specifying the information provided by the Borrowers and the
apportionment among the Revolving Credit Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Revolving Credit Lender shall remit the principal amount of each
Revolving Credit Loan to the Administrative Agent in Dollars such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Revolving Credit Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrowers in Dollars and immediately available
funds at the Administrative Agent’s Office prior to 2:00 p.m., New York City
time, on the applicable Borrowing Date; provided that if any Revolving Credit
Lender fails to remit such funds to the Administrative Agent in a timely manner,
the Administrative Agent may elect, in its sole discretion, to fund with its own
funds the Revolving Credit Loans of such Revolving Credit Lender on such
Borrowing Date, and such Revolving Credit Lender shall be subject to the
repayment obligation in Section 2.5(b) [Presumptions by the Administrative
Agent].

 

-23-



--------------------------------------------------------------------------------



 



(b) Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from a Revolving
Credit Lender prior to the proposed date of any Revolving Credit Loan that such
Revolving Credit Lender will not make available to the Administrative Agent such
Revolving Credit Lender’s share of such Revolving Credit Loan, the
Administrative Agent may assume that such Revolving Credit Lender has made or
will make such share available on such date in accordance with Section 2.5(a)
[Making Revolving Credit Loans] and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Revolving
Credit Lender has not in fact made its share of the applicable Revolving Credit
Loan available to the Administrative Agent, then the applicable Revolving Credit
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Revolving Credit Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Revolving Credit Loans under the Base Rate Option. If such Revolving Credit
Lender pays its share of the applicable Revolving Credit Loan to the
Administrative Agent, then the amount so paid shall constitute such Revolving
Credit Lender’s Revolving Credit Loan. Any payment by the Borrowers shall be
without prejudice to any claim the Borrowers may have against a Revolving Credit
Lender that shall have failed to make such payment to the Administrative Agent.
(c) Making Swing Loans.
So long as the Swing Loan Lender elects to make Swing Loans, the Swing Loan
Lender shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.4(b) [Swing Loan Request], fund such Swing Loan to the Borrowers in
Dollars and immediately available funds at the Administrative Agent’s Office
prior to 3:00 p.m. New York City time on the Borrowing Date.
Immediately upon the making of each Swing Loan by the Swing Loan Lender, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the Swing Loan Lender a participation in
such Swing Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the Swing Loan.
(d) Repayment of Swing Loans.
The Borrowers shall repay each Swing Loan on the earlier to occur of (i) the
date ten (10) Business Days after such Swing Loan is made and (ii) the
Expiration Date.
(e) Borrowings to Repay Swing Loans.
The Swing Loan Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Revolving Credit
Lender shall make a Revolving Credit Loan in an amount equal to such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the aggregate
principal amount of the outstanding Swing Loans, plus, if the Swing Loan Lender
so requests, accrued interest thereon, provided that no Revolving Credit Lender
shall be obligated in any event to make Revolving Credit Loans if after giving
effect thereto, the sum of the aggregate amount of its Revolving Credit Loans
(including, for the avoidance of doubt, Revolving Credit Loans made pursuant to
this Section 2.5(e)) plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Dollar Equivalent amount of Letter of Credit
Obligations exceeds its Revolving Credit Commitment. Revolving Credit Loans made
pursuant to the preceding sentence shall bear interest at the Base Rate Option
and shall be deemed to have been properly requested in accordance with
Section 2.4(a) [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision. The Swing Loan Lender shall provide notice to
the Revolving Credit Lenders (which may be

 

-24-



--------------------------------------------------------------------------------



 



telephonic or written notice by letter, facsimile or telex) that such Revolving
Credit Loans are to be made under this Section 2.5(e) and of the apportionment
among the Revolving Credit Lenders, and the Revolving Credit Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 7.2 [Each Loan or Letter of Credit] are then
satisfied) by the time the Swing Loan Lender so requests, which shall not be
earlier than 2:00 p.m. New York City time on the next Business Day after the
date the Revolving Credit Lenders receive such notice from the Swing Loan
Lender. The funding of Revolving Credit Loans by each Revolving Credit Lender
under Section 2.5(e) shall be deemed to be a payment in respect of its
participation in such Swing Loan in satisfaction of its participation
obligation.
2.6 Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount (a) of the Revolving Credit Loans made to it by each Revolving
Credit Lender, together with interest thereon, shall be evidenced by a Revolving
Credit Note dated the Closing Date payable to such Revolving Credit Lender and
its registered assigns in a face amount equal to the Revolving Credit Commitment
of such Revolving Credit Lender and (b) of the Swing Loans made to it by the
Swing Loan Lender, together with interest thereon, shall be evidenced by the
Swing Loan Note, dated the Closing Date payable to the Swing Loan Lender and its
registered assigns in the face amount of $25,000,000.
2.7 Use of Proceeds. The proceeds of the Term Loans and the Revolving Credit
Loans on the Closing Date shall be used (i) to finance in part the Acquisition,
including transaction and integration costs, (ii) to repay all amounts due or
outstanding under GSICS’ existing revolving credit facility and (iii) to pay
fees (including original issue discount in lieu thereof) and expenses incurred
in connection with the foregoing and the Borrowings on the Closing Date. The
proceeds of the Revolving Credit Loans after the Closing Date shall be used for
general corporate purposes, including working capital financing, financing
capital expenditures and financing Permitted Acquisitions.
2.8 Letter of Credit Subfacility.
(a) Issuance of Letters of Credit.
The Borrowers may at any time after the Closing Date and prior to the Letter of
Credit Expiration Date request the issuance of a letter of credit (each a
“Letter of Credit”) which may be denominated in either Dollars or any other
currency requested by the Borrowers and agreed to by the Issuing Lender and the
Administrative Agent on behalf of itself or another Loan Party, or the amendment
or extension of an existing Letter of Credit, by delivering to the Issuing
Lender (with a copy to the Administrative Agent) a completed Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of the
Borrowers by no later than 10:00 a.m., New York City time, at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. Each Letter of Credit shall
be a standby Letter of Credit (and may not be a commercial Letter of Credit). On
the Closing Date, each Existing Letter of Credit will automatically, without any
action on the part of any Person, be deemed to be a Letter of Credit issued
hereunder for all purposes of this Agreement and the other Loan Documents;
provided that the Issuing Lender in respect of the Existing Letters of Credit
will remain as the Issuing Lender in respect of such Letters of Credit until
such Letters of Credit have expired or been terminated (it being understood and
agreed that no extension or renewal of any Existing Letter of Credit will be
permitted, whether pursuant to any auto-extension or auto-renewal provision or
otherwise). Promptly after receipt of any Letter of Credit Application, the
Issuing Lender shall confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application and if not, such Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
notice from any Revolving Credit Lender, the Administrative Agent or the
Borrowers, at least one day prior to the requested date of issuance, amendment
or extension of the applicable Letter of Credit, that one or more applicable
conditions in Section 7 [Conditions of Lending and Issuance of Letters of
Credit] is not satisfied, then, subject to the terms and conditions hereof and
in reliance on the agreements of the other Revolving Credit Lenders set forth in
this Section 2.8, the Issuing Lender or any of the Issuing Lender’s Affiliates
will issue a Letter of Credit or agree to such amendment or extension, provided
that each Letter of Credit shall in no event expire later than the Letter of
Credit Expiration Date and provided further that in no event shall (i) the
Dollar Equivalent amount of the Letter of Credit Obligations exceed, at any one
time, the Letter of Credit Sublimit or (ii) the Revolving Facility Usage exceed,
at any time, the Revolving Credit Commitments. Each request by the Borrowers for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrowers that they are in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Unless otherwise expressly agreed by the Issuing Lender
and the Borrowers when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

 

-25-



--------------------------------------------------------------------------------



 



If the Borrowers so request in any applicable Letter of Credit Application, the
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
Issuing Lender to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing
Lender, the Borrowers shall not be required to make a specific request to the
Issuing Lender for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the Issuing Lender to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Issuing Lender shall not permit any
such extension if (A) the Issuing Lender has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of the above paragraphs of this Section 2.8(a) or otherwise) or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Revolving Credit
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit Lender or a Borrower that one or more of the
applicable conditions specified in Section 7 [Conditions of Lending and Issuance
of Letters of Credit] is not then satisfied, and in each such case directing the
Issuing Lender not to permit such extension.
If the Borrowers so request in any applicable Letter of Credit Application, the
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing there under (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the Issuing Lender, the
Borrowers shall not be required to make a specific request to the Issuing Lender
to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has
been issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the Issuing Lender to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the Issuing Lender to decline to
reinstate all or any portion of the stated amount thereof after a drawing there
under by giving notice of such non-reinstatement within a specified number of
days after such drawing (the “Non-Reinstatement Deadline”), the Issuing Lender
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such reinstatement
or (B) from the Administrative Agent, any Revolving Credit Lender or a Borrower
that one or more of the applicable conditions specified in Section 7 [Conditions
of Lending and Issuance of Letters of Credit] is not then satisfied (treating
such reinstatement as a Letter of Credit Borrowing for purposes of this clause)
and, in each case, directing the Issuing Lender not to permit such
reinstatement.
Notwithstanding any other provision hereof, no Issuing Lender shall be required
to issue, extend, renew or increase any Letter of Credit, if any Revolving
Credit Lender is at that time a Defaulting Lender, unless the Issuing Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrowers
or such Defaulting Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.10(a)(iii) [Reallocation of
Applicable Revolving Credit Percentages to Reduce Fronting Exposure]) with
respect to the Defaulting Lender arising from the Letter of Credit then proposed
to be issued and all other Letter of Credit Obligations as to which the Issuing
Lender has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

-26-



--------------------------------------------------------------------------------



 



The Issuing Lender shall not be under any obligation to issue any Letter of
Credit if:
(i) any order, judgment or decree of any Official Body or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Lender from issuing such
Letter of Credit, or any Law applicable to the Issuing Lender or any request or
directive (whether or not having the force of law) from any Official Body with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
Issuing Lender in good faith deems material to it; or
(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally.
(b) Letter of Credit Fees.
The Borrowers shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Revolving Credit Lenders a fee (the “Letter of Credit
Fee”) computed at the Applicable Letter of Credit Fee Rate, provided that the
share of such fee to which any Defaulting Lender would otherwise be entitled
shall be payable to the Issuing Lender and (ii) to the Issuing Lender for its
own account a fronting fee computed at 0.25% per annum (in each case computed on
the basis of a year of 360 days and actual days elapsed), which fees shall be
computed on the daily Dollar Equivalent Letter of Credit Obligations and shall
be payable quarterly in arrears accrued through and including the most recent
Accrual Date on each Payment Date following issuance of each Letter of Credit.
The Borrowers shall also pay in Dollars to the Issuing Lender for the Issuing
Lender’s sole account the Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation and administration of letters of credit.
(c) Disbursements, Reimbursement.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Lender’s Applicable Revolving
Credit Percentage of the Dollar Equivalent maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.
(i) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
Borrowers and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender in Dollars prior to 12:00 noon, New York City
time on each date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”) by paying to the Administrative
Agent for the account of the Issuing Lender an amount equal to the Dollar
Equivalent amount so paid by the Issuing Lender. In the event the Borrowers fail
to reimburse the Issuing Lender (through the Administrative Agent) for the full
Dollar Equivalent amount of any drawing under any Letter of Credit by 12:00
noon, New York City time, on the Drawing Date, the Administrative Agent will
promptly notify each Revolving Credit Lender thereof, and the Borrowers shall be
deemed to have requested that Revolving Credit Loans be made by the Revolving
Credit Lenders under the Base Rate Option to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements.
Any notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.8(c)(i) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

 

-27-



--------------------------------------------------------------------------------



 



(ii) Each Revolving Credit Lender shall upon any notice pursuant to subsection
(i) make available to the Administrative Agent for the account of the Issuing
Lender an amount in Dollars and in immediately available funds equal to its
Applicable Revolving Credit Percentage of the Dollar Equivalent amount of the
drawing, whereupon the participating Revolving Credit Lenders shall each be
deemed to have made a Revolving Credit Loan in Dollars under the Base Rate
Option to the Borrowers in that amount. If any Revolving Credit Lender so
notified fails to make available in Dollars to the Administrative Agent for the
account of the Issuing Lender the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of such Dollar Equivalent amount by no
later than 2:00 p.m., New York City time on the Drawing Date, then interest
shall accrue on such Revolving Credit Lender’s obligation to make such payment,
from the Drawing Date to the date on which such Revolving Credit Lender makes
such payment (A) at a rate per annum equal to the Federal Funds Rate during the
first three (3) days following the Drawing Date and (B) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in subsection (i) above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Revolving Credit
Lender to effect such payment on such date shall not relieve such Revolving
Credit Lender from its obligation under this subsection (ii).
(iii) With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrowers in whole or
in part as contemplated by subsection (i), because of the Borrowers’ failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrowers shall
be deemed to have incurred from the Issuing Lender a Letter of Credit Borrowing
in Dollars equal to the Dollar Equivalent amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Revolving Credit Lender shall make
payment to the Administrative Agent for the account of the Issuing Lender as set
forth in subsection (ii) and such payment shall be deemed to be a Letter of
Credit Advance in respect of its participation in such Letter of Credit
Borrowing from such Revolving Credit Lender in satisfaction of its participation
obligation under this Section 2.8(c).
(d) Repayment of Letter of Credit Advances.
(i) Upon (and only upon) receipt by the Administrative Agent for the account of
the Issuing Lender of immediately available funds from the Borrowers (A) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Revolving Credit Lender has made a Letter of
Credit Advance to the Administrative Agent or (B) in payment of interest on such
a payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Revolving
Credit Lender in Dollars the amount of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Applicable
Revolving Credit Percentage of such funds of any Revolving Credit Lender that
did not make a Letter of Credit Advance in respect of such payment by the
Issuing Lender.
(ii) If the Administrative Agent or the Issuing Lender is required at any time
to return to the Borrowers or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
either Borrower to the Administrative Agent for the account of the Issuing
Lender pursuant to this Section 2.8 in reimbursement of a payment made under the
Letter of Credit or interest or fee thereon, each Revolving Credit Lender shall,
on demand of the Administrative Agent, forthwith return to the Administrative
Agent for the account of the Issuing Lender the amount of its Applicable
Revolving Credit Percentage of any amounts so returned by the Administrative
Agent plus interest thereon from the date such demand is made to the date such
amounts are returned by such Lender to the Administrative Agent, at a rate per
annum equal to the Federal Funds Rate in effect from time to time.

 

-28-



--------------------------------------------------------------------------------



 



(e) Documentation.
Each Borrower agrees to be bound by the terms of the Letter of Credit
Application and the Issuing Lender’s written regulations and customary practices
relating to letters of credit, though such interpretation may be different from
such Borrower’s own. In the event of a conflict between such Letter of Credit
Application and this Agreement, this Agreement shall govern. It is understood
and agreed that, except in the case of gross negligence or willful misconduct,
the Issuing Lender shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following any Borrower’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.
(f) Determinations to Honor Drawing Requests.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.
(g) Nature of Participation and Reimbursement Obligations.
Each Revolving Credit Lender’s obligation in accordance with this Agreement to
make the Revolving Credit Loans or Letter of Credit Advances, as contemplated by
Section 2.8(c) [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrowers to reimburse the Issuing
Lender upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.8 under all circumstances, including the following circumstances:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against the Issuing Lender or any of its
Affiliates, the Borrowers or any other Person for any reason whatsoever, or
which the Borrowers may have against the Issuing Lender or any of its
Affiliates, any Revolving Credit Lender or any other Person for any reason
whatsoever;
(ii) the failure of a Borrower or any other Person to comply, in connection with
a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], Section 2.4 [Revolving Credit Loan Requests;
Swing Loan Requests], Section 2.5 [Making Revolving Credit Loans and Swing
Loans; Presumptions by the Administrative Agent; Repayment of Revolving Credit
Loans; Borrowings to Repay Swing Loans] or Section 7.2 [Each Loan and Letter of
Credit] or as otherwise set forth in this Agreement for the making of a
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Revolving Credit Lenders to make Letter of Credit Advances under
Section 2.8(c) [Disbursements, Reimbursement];
(iii) any lack of validity or enforceability of any Letter of Credit;
(iv) any claim of breach of warranty that might be made by a Borrower or any
Revolving Credit Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which a Borrower or any Revolving Credit Lender may have at any
time against a beneficiary, successor beneficiary any transferee or assignee of
any Letter of Credit or the proceeds thereof (or any Persons for whom any such
transferee may be acting), the Issuing Lender or its Affiliates or any Revolving
Credit Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between a Borrower or Subsidiaries of a Borrower and the
beneficiary for which any Letter of Credit was procured);

 

-29-



--------------------------------------------------------------------------------



 



(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by the Borrowers, unless the Issuing
Lender has received written notice from the Borrowers of such failure within
three (3) Business Days after the Issuing Lender shall have furnished the
Borrowers and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of either Borrower or
Subsidiaries of a Borrower;
(x) any breach of this Agreement or any other Loan Document by any party
thereto;
(xi) the occurrence or continuance of an Insolvency Proceeding with respect to a
Borrower;
(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii) the fact that the Letter of Credit Expiration Date shall have passed or
this Agreement or the Revolving Credit Commitments hereunder shall have been
terminated; and
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
(h) Indemnity.
The Borrowers hereby agree to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuing Lender or any of
its Affiliates may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a result of (i) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (ii) the
wrongful dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of
a proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority or a
material breach of Issuing Lender’s obligations hereunder with respect thereto.

 

-30-



--------------------------------------------------------------------------------



 



(i) Liability for Acts and Omissions.
As between the Borrowers and the Issuing Lender, or the Issuing Lender’s
Affiliates, the Borrowers assume all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to either Borrower or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit (including any Letter of Credit
Application), even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged (even if the Issuing
Lender or its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of a Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among either Borrower and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or the its Affiliates, as applicable, including any act or omission of
any governmental authority, and none of the above shall affect or impair, or
prevent the vesting of, any of the Issuing Lender’s or its Affiliates rights or
powers hereunder. Nothing in the preceding sentence shall relieve the Issuing
Lender from liability for the Issuing Lender’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Issuing Lender or its
Affiliates be liable to the Borrowers for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (A) may honor any presentation if the documents presented appear
on their face substantially to comply with the terms and conditions of the
relevant Letter of Credit; (B) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the Issuing Lender or
its Affiliate; (C) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(D) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located and (E) may
settle or adjust any claim or demand made on the Issuing Lender or its Affiliate
in any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Revolving Credit Lender.
(j) Issuing Lender Reporting Requirements.
Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and the Borrowers a schedule of the Letters of Credit
issued by it (and any Existing Letter of Credit outstanding), in substantially
the form of Exhibit 2.8 (or such other form acceptable to the Administrative
Agent), showing the date of issuance of each Letter of Credit, the account
party, the original face amount (if any), the currency or currencies in which
such Letter of Credit is denominated, and the expiration date of any Letter of
Credit outstanding at any time during the preceding month, and any other
information relating to such Letter of Credit that the Administrative Agent may
request.

 

-31-



--------------------------------------------------------------------------------



 



2.9 Cash Collateral.
(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in a
Letter of Credit Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit Obligation for any reason remains outstanding, the
Borrowers shall, in each case, immediately Cash Collateralize 102% of the then
outstanding amount of all Letter of Credit Obligations. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the Issuing Lender or the Swing Loan Lender, the Borrowers
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.10(a)(iii) and any Cash Collateral provided by the Defaulting Lender). Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the Issuing Lender.
(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at Bank of America. The Borrowers, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders (including the Swing Loan Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.9(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.9 or Sections
2.8(a) [Issuance of Letters of Credit] or Section 2.10 [Defaulting Lenders] in
respect of Letters of Credit or Swing Loans shall be held and applied to the
satisfaction of the specific Letter of Credit Obligations, Swing Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.8 [Successors and Assigns])) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a
Potential Default or Event of Default (and following application as provided in
this Section 2.9 may be otherwise applied in accordance with Section 9.2(d)
[Application of Proceeds]) and (y) the Person providing Cash Collateral and the
Issuing Lender or Swing Loan Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
2.10 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by

 

-32-



--------------------------------------------------------------------------------



 



that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Lender or Swing Loan Lender hereunder; third, if so determined by
the Administrative Agent or requested by the Issuing Lender or Swing Loan
Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Loan or Letter of Credit;
fourth, as the Borrowers may request (so long as no Potential Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in an interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lender or Swing Loan Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or Swing Loan Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Potential Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 7 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Letter of
Credit Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or Letter of Credit Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.10(a)(i) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(ii) Certain Fees. That Defaulting Lender shall be limited in its right to
receive Facility Fees as provided in Section 2.3 [Facility Fees] and in its
right to receive Letter of Credit Fees as provided in Section 2.8(b) [Letter of
Credit Fees].
(iii) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Complying Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Loans hereunder,
the Applicable Revolving Credit Percentage of each Complying Lender shall be
computed without giving effect to the Revolving Credit Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Potential Default or Event of Default exists and (ii) the aggregate
obligation of each Complying Lender to acquire, refinance or fund participations
in Letters of Credit and Swing Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that Complying Lender minus
(2) the aggregate outstanding amount of the Revolving Credit Loans of that
Revolving Credit Lender.
(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swing Loan Lender and the Issuing Lender agree in writing in their reasonable
discretion that a Defaulting Lender is no longer a Defaulting Lender as defined
herein, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Credit Loans of the other Revolving Credit Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held on a pro rata
basis by the Revolving Credit Lenders in accordance with their Applicable
Revolving Credit Percentages (without giving effect to Section 2.10(a)(iii)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

-33-



--------------------------------------------------------------------------------



 



3. TERM LOANS.
3.1 Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Term Loan
Lender severally agrees to make term loans (each, a “Term Loan”) in Dollars to
the Borrowers on the Closing Date in the principal amount of such Term Loan
Lender’s Term Loan Commitment. The Borrowers shall deliver a duly completed Loan
Request substantially in the form of Exhibit 3.1 at least two Business Days
prior to the Closing Date. The Term Loans shall be advanced, initially, under
the Base Rate Option, provided that the Borrowers may from time to time after
the Closing Date and prior to the Expiration Date renew or convert the Interest
Rate Option applicable to the Term Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 10:00 a.m.,
New York City time, (i) three (3) Business Days prior to the date of conversion
to or the renewal of the LIBOR Rate Option for any such Term Loans, and (ii) one
(1) Business Day prior to the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option for any Loan, of a duly
completed Loan Request therefore substantially in the form of Exhibit 3.1. Each
Loan Request shall be irrevocable and shall specify (a) the proposed Borrowing
Date; (b) the aggregate amount of the Term Loans; (c) the aggregate amount of
the proposed Loans comprising each Borrowing Tranche, which shall be in integral
multiples of $1,000,000 and not less than $5,000,000 for each Borrowing Tranche
to which the LIBOR Rate Option applies and in integral multiples of $100,000 and
not less than the lesser of $500,000 or the maximum amount available for
Borrowing Tranches to which the Base Rate Option applies; (d) whether the LIBOR
Rate Option or Base Rate Option shall apply to the proposed Loans comprising the
applicable Borrowing Tranche and (e) in the case of a Borrowing Tranche to which
the LIBOR Rate Option applies, appropriate Interest Periods for the Term Loans
comprising such Borrowing Tranche. If the Loan Request is not submitted by the
Borrowers on or before the Closing Date or if a Loan Request is submitted by
such date in an amount less than the aggregate Term Loan Commitments, then the
Term Loan Commitments shall be reduced (A) to zero if no Loan Request is
submitted or (B) to the amount of the Loan Request, if one is submitted, as of
the Closing Date and any further advance of the Term Loans shall no longer be
available to the Borrowers.
3.2 Making the Term Loans; Presumptions by the Administrative Agent.
(a) Making the Term Loans.
Promptly after receipt by the Administrative Agent of a Loan Request pursuant to
Section 3.1 [Term Loan Commitments], the Administrative Agent shall notify the
Term Loan Lenders of the Borrowing Date for the Term Loans. Each Term Loan
Lender shall remit the principal amount of its Term Loan (which shall be equal
to its Applicable Term Loan Percentage of the aggregate Term Loans requested,
not to exceed its Term Loan Commitment) to the Administrative Agent such that
the Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Term Loan Lenders have made funds available to it for such purpose
fund the Term Loans to the Borrowers in U.S. Dollars and immediately available
funds at the Administrative Agent’s Office prior to 9:00 a.m, New York time, on
the Closing Date, provided that if any Term Loan Lender fails to remit such
funds to the Administrative Agent in a timely manner, the Administrative Agent
may elect, in its sole discretion, to fund with its own funds the Term Loan of
such Term Loan Lender on such Closing Date, and such Term Loan Lender shall be
subject to the repayment obligation in Section 3.2(b) [Presumptions by the
Administrative Agent].
(b) Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from a Term Loan
Lender prior to the Closing Date that such Term Loan Lender will not make
available to the Administrative Agent such Term Loan Lender’s Applicable Term
Loan Percentage, the Administrative Agent may assume that such Term Loan Lender
has made such share available on such date in accordance with Section 3.2(a)
[Making the Term Loans] and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Term Loan
Lender has not in fact made its Applicable Term Loan Percentage available to the
Administrative Agent, then the applicable Term Loan Lender and the

 

-34-



--------------------------------------------------------------------------------



 



Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Term Loan Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Term Loans under the Base Rate
Option. If such Term Loan Lender pays its share of the applicable Term Loan to
the Administrative Agent, then the amount so paid shall constitute such Term
Loan Lender’s Term Loan. Any payment by the Borrowers shall be without prejudice
to any claim the Borrowers may have against a Term Loan Lender that shall have
failed to make such payment to the Administrative Agent.
3.3 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms.
The obligations of each Term Loan Lender to make a Term Loan to the Borrowers
shall be in the proportion that such Term Loan Lender’s Term Loan Commitment
bears to the Term Loan Commitments of all Term Loan Lenders to the Borrowers,
but each Term Loan Lender’s Term Loan to the Borrowers shall not exceed its Term
Loan Commitment. The failure of any Term Loan Lender to make a Term Loan shall
not relieve any other Term Loan Lender of its obligations to make a Term Loan
nor shall it impose any additional liability on any other Term Loan Lender
hereunder. The Term Loan Lenders shall have no obligation to make Term Loans
hereunder after the Closing Date. The Term Loan Commitments are not revolving
credit commitments, and the Borrowers shall not have the right to borrow, repay
and reborrow under Section 3.1 [Term Loan Commitments]. The principal amount of
the Term Loans shall be payable in aggregate quarterly installments on the dates
set forth below (or if any such day is not a Business Day, on the next
succeeding Business Day) equal to the percentage set forth below for such date
of the aggregate principal amount of Term Loans outstanding on the Closing Date:

          Due Date   Payment Amount  
 
       
July 5, 2011
    1.250 %
 
       
October 5, 2011
    1.250 %
 
       
January 5, 2012
    1.250 %
 
       
April 5, 2012
    1.250 %
 
       
July 5, 2012
    1.250 %
 
       
October 5, 2012
    1.250 %
 
       
January 5, 2013
    1.250 %
 
       
April 5, 2013
    1.250 %
 
       
July 5, 2013
    2.500 %
 
       
October 5, 2013
    2.500 %
 
       
January 5, 2014
    2.500 %
 
       
April 5, 2014
    2.500 %
 
       
July 5, 2014
    2.500 %
 
       
October 5, 2014
    2.500 %
 
       
January 5, 2015
    2.500 %
 
       
April 5, 2015
    2.500 %
 
       
July 5, 2015
    2.500 %
 
       
October 5, 2015
    2.500 %
 
       
January 5, 2016
    2.500 %

 

-35-



--------------------------------------------------------------------------------



 



with a final payment due on the Expiration Date equal to the total outstanding
principal amount of the Term Loans, all accrued, but unpaid, interest thereon
and all fees and other amounts owing under the Loan Documents with respect
thereto.
3.4 Term Notes. At the request of a Term Loan Lender, the Obligation of the
Borrowers to repay the aggregate unpaid principal amount of the Term Loans made
by such Term Loan Lender, together with interest thereon, shall be evidenced by
a Term Loan Note, dated the Closing Date and payable to such Term Loan Lender
and its registered assigns in a face amount equal to the Term Loan Commitment of
such Term Loan Lender.
3.5 Incremental Facilities.
(a) Borrower Request. The Borrowers may, by written notice to the Administrative
Agent, elect to request after the Closing Date and prior to the Expiration Date,
(x) an increase to the existing Revolving Credit Commitments (each, an
“Incremental Revolving Commitment”) and/or (y) the establishment of one or more
new term loan commitments (each, an “Incremental Term Commitment”), by an
aggregate amount in the case of clauses (x) and (y) not in excess of
$50,000,000. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrowers propose that the Incremental Commitments
shall be effective, which shall be a date not less than ten (10) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period as may be approved by the Administrative Agent) and (ii) the
identity of each eligible assignee to whom the Borrowers propose any portion of
such Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment. Each Incremental Commitment shall be in an
aggregate amount of $10,000,000 or any whole multiple of $500,000 in excess
thereof (or, in any case, equal to the remaining availability under the
aggregate limit in respect of Incremental Commitments set forth in above). Each
request for a Borrowing under an Incremental Revolving Commitment or an
Incremental Term Commitment shall be in the form of a Loan Request substantially
in the form of Exhibit 2.4(a) or Exhibit 3.1, respectively.
(b) Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:
(i) each of the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] shall be satisfied;
(ii) on a pro forma basis, the Borrowers shall be in compliance with each of the
covenants set forth in Section 8.2 [Negative Covenants] and the Senior Leverage
Ratio shall not be greater than 2:00 to 1:00, in each case as of the end of the
latest fiscal quarter for which internal financial statements are available;
(iii) the Borrowers shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 5.10 [Indemnity]; and
(iv) the Borrowers shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent.

 

-36-



--------------------------------------------------------------------------------



 



(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:
(i) terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or in the Increase Joinder, identical to the Term Loans (it
being understood that Incremental Term Loans may be a part of the Term Loans)
and to the extent that the terms and provisions of Incremental Term Loans are
not identical to the Term Loans (except to the extent permitted by clause (iii),
(iv) or (v) below) they shall be reasonably satisfactory to the Administrative
Agent; provided that in any event the Incremental Term Loans must comply with
clauses (iii) and (iv) below;
(ii) the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments shall be in the form of increases to the existing Revolving Credit
Commitments and shall be identical to the Revolving Credit Loans;
(iii) the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the then
existing Term Loans;
(iv) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Expiration Date; and
(v) the Applicable Margin for Incremental Term Loans shall be determined by the
Borrowers and the Lenders of the Incremental Term Loans.
The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrowers, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 11.1
[Modifications, Amendments or Waivers], the Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 3.5. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Credit Loans or Term Loans shall be
deemed, unless the context otherwise requires, to include references to
Revolving Credit Loans made pursuant to Incremental Revolving Commitments and
Incremental Term Loans that are Term Loans, respectively, made pursuant to this
Agreement. This Section 3.5 shall supersede any provisions in Section 5.3
[Sharing of Payments by Lenders] or Section 11.1 [Modifications, Amendments or
Waivers] to the contrary.
(d) Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Revolving Credit Lender that is acquiring an Incremental
Revolving Commitment on the Increase Effective Date shall (i) make a Revolving
Credit Loan, the proceeds of which will be used to prepay the Revolving Credit
Loans of the other Revolving Credit Lenders immediately prior to such Increase
Effective Date, so that, after giving effect thereto, the Revolving Credit Loans
outstanding are held by the Revolving Credit Lenders pro rata based on their
Revolving Credit Commitments after giving effect to such Increase Effective Date
and (ii) automatically and without further act be deemed to have assumed a
portion of the other Revolving Credit Lenders’ participations hereunder in
outstanding Letters of Credit and Swing Loans such that, after giving effect to
each such deemed assignment and assumption of participations, the aggregate
outstanding participations hereunder in Letters of Credit and participations
hereunder in Swing Loans held by each Revolving Credit Lender (including each
such Revolving Credit Lender that is acquiring an Incremental Revolving
Commitment on the Increase Effective Date) will be held by the Revolving Credit
Lenders pro rata based on their Revolving Credit Commitments after giving effect
to such Increase Effective Date. If there is a new borrowing of Revolving Credit
Loans on such Increase Effective Date, the Revolving Credit Lenders after giving
effect to such Increase Effective Date shall make such Revolving Credit Loans in
accordance with Section 2.5(a) [Making Revolving Credit Loans].

 

-37-



--------------------------------------------------------------------------------



 



(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 3.5 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such class of Term Loans or any such new Commitments.
4. INTEREST RATES.
4.1 Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than six
(6) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default or Potential Default exists and is
continuing, the Borrowers may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrowers to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.
(a) Interest Rate Options.
The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
regarding Swing Loans below) and the Term Loans:
(i) Base Rate Option. A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
(ii) LIBOR Rate Option. A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the LIBOR Rate plus the Applicable
Margin.
(b) Swing Loan Interest Rate.
Only the Base Rate Option shall apply to the Swing Loans.
(c) Rate Quotations.
The Borrowers may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.
4.2 Interest Periods. At any time when the Borrowers shall select, convert to or
renew a LIBOR Rate Option, the Borrowers shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

 

-38-



--------------------------------------------------------------------------------



 



(a) Amount of Borrowing Tranche.
The amount of each Borrowing Tranche of Loans under the LIBOR Rate Option shall
be in integral multiples of $100,000 and not less than $1,000,000; and
(b) Renewals.
In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.
4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived:
(a) Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the rate
of interest for each Loan otherwise applicable pursuant to Section 2.8(b)
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;
(b) Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Base Rate Option plus an additional 2% per annum from the
time such Obligation becomes due and payable and until it is paid in full; and
(c) Acknowledgment.
The Borrowers acknowledge that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrowers upon demand by Administrative Agent.
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
(a) Unascertainable.
If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:
(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or
(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4(c)
[Administrative Agent’s and Lender’s Rights].
(b) Illegality; Increased Costs; Deposits Not Available.
If at any time any Lender shall have determined that:
(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

 

-39-



--------------------------------------------------------------------------------



 



(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,
(iv) then the Administrative Agent shall have the rights specified in
Section 4.4(c) [Administrative Agent’s and Lender’s Rights].
(c) Administrative Agent’s and Lender’s Rights.
In the case of any event specified in Section 4.4(a) [Unascertainable] above,
the Administrative Agent shall promptly so notify the Lenders and the Borrowers
thereof, and in the case of an event specified in Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrowers. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (i) the
Lenders, in the case of such notice given by the Administrative Agent, or
(ii) such Lender, in the case of such notice given by such Lender, to allow the
Borrowers to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrowers, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4(a)
[Unascertainable] and the Borrowers have previously notified the Administrative
Agent of their selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either (A) as applicable convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or (B) prepay such Loan in
accordance with Section 5.6 [Voluntary Prepayments]. Absent due notice from the
Borrowers of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date.
4.5 Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option commencing upon the last day of the existing Interest
Period.
5. PAYMENTS.
5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Facility Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrowers hereunder shall be payable prior to
11:00 a.m., New York City time, on the date when due without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrowers, and without set-off, counterclaim or other deduction of any
nature, and an action therefor shall immediately accrue. Such payments shall be
made to the Administrative Agent at the Administrative Agent’s Office for the
account of the Swing Loan Lender with respect to the Swing Loans, for the
accounts of the Issuing Lender and/or the ratable accounts of the Lenders (as
provided in Section 2.8 [Letter of Credit Subfacility] with respect to payments
respecting Letter of Credit Obligations and fees payable under such Section, for
the ratable accounts of the Lenders with respect to the Revolving Credit Loans
and Term Loans and for the account of the Administrative Agent with respect to
the Administrative Agent’s Fee in U.S. Dollars and in immediately available
funds, and the Administrative Agent shall promptly distribute any such amounts
payable to the Lenders in immediately available funds; provided that in the
event

 

-40-



--------------------------------------------------------------------------------



 



payments are received by 11:00 a.m., New York City time, by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders the Federal Funds Rate with respect to the amount of
such payments for each day held by the Administrative Agent and not distributed
to the Lenders. The Administrative Agent’s and each Lender’s statement of
account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement and shall be deemed an
“account stated.”
5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Revolving Credit Lender according to its Applicable
Revolving Credit Percentage, each borrowing of Term Loans shall be allocated to
each Term Loan Lender according to its Applicable Term Loan Percentage and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Facility Fees, Letter of Credit Fees, or other fees (except for the
Administrative Agent’s Fee and fronting or administrative fees charged by the
Issuing Lender) or amounts due from the Borrowers hereunder to the Lenders with
respect to the Loans, shall (except as provided with respect to a Defaulting
Lender or a Delinquent Lender and except as provided in Section 4.4(c)
[Administrative Agent’s and Lender’s Rights], Section 5.6(b) [Replacement of a
Lender] or Section 5.8 [Increased Costs]) be made in proportion to the
applicable Loans outstanding from each Lender and, if no such Loans are then
outstanding, in proportion to the Applicable Revolving Credit Percentage or
Applicable Term Loan Percentage, as applicable, of each Lender. Notwithstanding
any of the foregoing, each borrowing or payment or prepayment by the Borrowers
of principal, interest, fees or other amounts from the Borrowers with respect to
Swing Loans shall be made by or to the Swing Loan Lender according to
Section 2.5 [Making Revolving Credit Loans and Swing Loans; Presumption by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowing to Repay
Swing Loans].
5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its Applicable Term Loan Percentage or
Applicable Revolving Credit Percentage, as applicable, as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii) the provisions of this Section 5.3 shall not be construed to apply to
(A) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Letter of Credit Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. Notwithstanding anything to the contrary contained
in this Agreement or any of the other Loan Documents, any Lender that fails at
any time to comply with the provisions of this Section 5.3 with respect to
purchasing participations from the other Lenders whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Applicable Term Loan Percentage or Applicable

 

-41-



--------------------------------------------------------------------------------



 



Revolving Credit Percentage, as applicable, of such payments due and payable to
all of the Lenders, when and to the full extent required by the provisions of
this Agreement, shall be deemed delinquent (a “Delinquent Lender”) and shall be
deemed a Delinquent Lender until such time as each such delinquency and all of
its obligations hereunder are satisfied. A Delinquent Lender shall be deemed to
have assigned any and all payments due to it from the Borrowers, whether on
account of or relating to outstanding Loans, Letters of Credit, interest, fees
or otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective Applicable Term Loan Percentage or Applicable
Revolving Credit Percentage, as applicable, of all outstanding Loans and other
unpaid Obligations of any of the Loan Parties. The Delinquent Lender hereby
authorizes the Administrative Agent to distribute such payments to the
nondelinquent Lenders in proportion to their respective Applicable Term Loan
Percentage or Applicable Revolving Credit Percentage, as applicable, of all
outstanding Loans and other unpaid Obligations of any of the Loan Parties. A
Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all outstanding
Loans and other unpaid Obligations of any of the Loan Parties to the
nondelinquent Lenders, the Lenders’ respective Applicable Term Loan Percentage
or Applicable Revolving Credit Percentage, as applicable, of all outstanding
Loans and unpaid Obligations have returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency.
5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears accrued through and including the
most recent Accrual Date on each Payment Date. Interest on Loans to which the
LIBOR Rate Option applies shall be due and payable in Dollars on the last day of
each Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period. Interest on
mandatory prepayments of principal under Section 5.7 [Mandatory Prepayments]
shall be made in Dollars and shall be due on the date such mandatory prepayment
is due. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).
5.6 Voluntary Prepayments; Reduction of Revolving Credit Commitments.
(a) Right to Prepay.
The Borrowers shall have the right, at their option, from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 5.6(b) [Replacement of a Lender], Section 5.8 [Increased Costs] and
Section 5.10 [Indemnity]) in Dollars. Whenever the Borrowers desire to prepay
any part of the Loans, they shall provide a prepayment notice to the
Administrative Agent by (x) 1:00 p.m., New York City time, at least one
(1) Business Day prior to the date of prepayment of Revolving Credit Loans or
Term Loans or (y) 12:00 p.m., New York City time, on the date of prepayment of
Swing Loans, in each case setting forth the following information:
(i) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

 

-42-



--------------------------------------------------------------------------------



 



(ii) a statement indicating the application of the prepayment between the
Revolving Credit Loans, Term Loans and Swing Loans; and
(iii) the total principal amount of such prepayment, which shall not be less
than the lesser of the then outstanding amount or $100,000 for any Swing Loan or
$250,000 for any Revolving Credit Loan or Term Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made in Dollars. Except as provided in
Section 4.4(c) [Administrative Agent’s and Lender’s Rights], if the Borrowers
prepay a Revolving Credit Loan or Term Loan but fail to specify the applicable
Borrowing Tranche which the Borrowers are prepaying, the prepayment shall be
applied first (A) to Revolving Credit Loans to which the Base Rate Option
applies, then (B) to Revolving Credit Loans to which the LIBOR Rate Option
applies, then (C) to Term Loans to which the Base Rate Option applies and then
(D) to Term Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrowers’ Obligation to indemnify the Lenders
under Section 5.10 [Indemnity]. Amounts prepaid on the Revolving Credit Loans
shall be available for reborrowing subject to the terms and conditions of this
Agreement. Prepayments of the Term Loans shall not be available for reborrowing
and shall be applied against installments in direct order of their maturity.
(b) Replacement of a Lender.
In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrowers to pay any additional amount to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
(iii) is a Defaulting Lender, (iv) becomes subject to the control of an Official
Body (other than normal and customary supervision) or (v) is a Non-Consenting
Lender referred to in Section 11.1 [Modifications, Amendments or Waivers] then
in any such event the Borrowers may, at their sole expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents (or, in the case of a Non-Consenting Lender, its interests, rights and
obligations related to the Commitments and/or Loans subject to the underlying
matter in respect of which such Lender has become a Non-Consenting Lender) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(A) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 5.10
[Indemnity]) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
(C) in the case of any such assignment resulting from a claim for compensation
under Section 5.8(a) [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and
(D) such assignment does not conflict with applicable Law. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

 

-43-



--------------------------------------------------------------------------------



 



(c) Termination or Reduction of Revolving Credit Commitments.
The Borrowers may, upon notice to the Administrative Agent, terminate the
Revolving Credit Commitments, or from time to time permanently reduce the
Revolving Credit Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
the Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Revolving Facility Usage would exceed the
Revolving Credit Commitments and (iv) if, after giving effect to any reduction
of the Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing
Loan Commitment exceeds the amount of the Revolving Credit Commitments, each
shall be automatically reduced by the amount of such excess. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Revolving Credit Commitments. The amount of any such Revolving
Credit Commitment reduction shall not be applied to the Swing Loan Commitment
pro rata or the Letter of Credit Sublimit unless otherwise specified by the
Borrowers or required by clause (iv). Any reduction of the Revolving Credit
Commitments shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender pro rata. All fees accrued until the effective date of
any termination of the Revolving Credit Commitments shall be paid on the
effective date of such termination. For the avoidance of doubt, if the Revolving
Credit Commitments are terminated or reduced pursuant to this Section 5.6, such
Revolving Credit Commitments that have been terminated or reduced may not be
reinstated by the Borrowers.
5.7 Mandatory Prepayments.
(a) Sale of Assets.
Within five (5) Business Days of any sale of assets authorized by Section 8.2(g)
[Disposition of Assets or Subsidiaries] for a purchase price (when added to the
purchase price of other assets sold during the same fiscal year) equal to or in
excess of Five Million Dollars ($5,000,000), the Borrowers shall make a
mandatory prepayment of principal on the Term Loans (or, if no Term Loans are
then outstanding, on the Revolving Credit Loans) equal to after-tax proceeds of
such sale (as estimated in good faith by the Borrowers) net of any such proceeds
used within 365 days of such sale for the purchase of property of a kind and use
similar to the property sold. The Borrowers shall also pay simultaneously with
such prepayment accrued interest on any principal amount of the Loans prepaid
under this clause (a).
(b) Material Recovery Event.
Within five (5) Business Days following any receipt by a Loan Party of property
or casualty insurance proceeds or condemnation award proceeds, (when added to
other such proceeds received during the same fiscal year), equal or exceed Five
Million Dollars ($5,000,000), if the recovered proceeds are not intended by such
Loan Party to be used within 365 days for the repair, replacement or restoration
of damaged property (or on such 365th day if the Borrowers intended to use such
proceeds for such repair, replacement or restoration but fails to do so within
such 365-day period), the Borrowers shall make a mandatory prepayment of
principal on the Term Loans (or, if no Term Loans are then outstanding, on the
Revolving Credit Loans) equal to such proceeds not intended to be so used, or
not so used (as the case may be), together with accrued interest on such
principal amount.
(c) Currency Fluctuations.
If on any Computation Date (i) the Revolving Facility Usage is greater than the
Revolving Credit Commitments or (ii) the Dollar Equivalent of Letters of Credit
Outstanding shall exceed $30,000,000, in each case as a result of a change in
exchange rates between one (1) or more currencies and Dollars or for any other
reason, then the Administrative Agent shall notify the Borrowers of the same.
The Borrowers shall pay or prepay Loans (subject to the Borrowers’ indemnity
obligations under Section 5.8 [Increase Costs] and Section 5.10 [Indemnity])
within one (1) Business Day after receiving such notice such that after giving
effect to such payments or prepayments, the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments. With respect to the circumstance
identified in clause (ii) of the first sentence of this paragraph, the Borrowers
shall Cash Collateralize the Letters of Credit Outstanding to the extent of the
amount by which the Dollar Equivalent of Letters of Credit Outstanding exceeds
$30,000,000.

 

-44-



--------------------------------------------------------------------------------



 



(d) Application Among Interest Rate Options; Application of Proceeds.
All prepayments required pursuant to this Section 5.7 shall first be applied
among the Interest Rate Options to the principal amount of the Loans subject to
the Base Rate Option, then to Loans subject to a LIBOR Rate Option. In
accordance with Section 5.10 [Indemnity], the Borrowers shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period. Mandatory
prepayments of the Term Loans shall not be available for reborrowing and shall
be applied against installments in direct order of their maturity.
5.8 Increased Costs.
(a) Increased Costs Generally.
If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;
(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Loan under the
LIBOR Rate Option made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
(b) Capital Requirements.
If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s or
the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the

 

-45-



--------------------------------------------------------------------------------



 



Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
(c) Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of
New Loans.
A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Section 5.8(a) [Increased Costs
Generally] or Section 5.8(b) [Capital Requirements] and delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
(d) Delay in Requests.
Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 5.8 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section 5.8 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Lender, as the case may be, notifies the Borrowers of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).
5.9 Taxes.
(a) Payments Free of Taxes.
Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Official Body in accordance with applicable Law.
(b) Payment of Other Taxes by the Borrowers.
Without limiting the provisions of Section 5.9(a) [Payments Free of Taxes]
above, the Borrowers shall timely pay any Other Taxes to the relevant Official
Body in accordance with applicable Law.
(c) Indemnification by the Borrowers.
The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender, the Swing Loan

 

-46-



--------------------------------------------------------------------------------



 



Lender or the Issuing Lender, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender, the Swing Loan
Lender or the Issuing Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, the Swing
Loan Lender or the Issuing Lender, shall be conclusive absent manifest error.
(d) Indemnification by the Lenders.
Each Lender shall severally indemnify the Administrative Agent within ten
(10) days after demand therefor, for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrowers have not already
indemnified the Administrative Agent and without limiting the obligation of the
Borrowers to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to the Lender by the Swing Loan Lender or the Issuing Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of the Swing Loan Lender or the Issuing Lender, shall be
conclusive absent manifest error.
(e) Evidence of Payments.
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrowers to a Official Body, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(f) Status of Lenders.
Any Lender that is entitled to an exemption from or reduction of withholding tax
under the Law of the jurisdiction in which a Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of any such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold United
States Federal income taxes at the full withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the United States Treasury
Regulations. Further, the Administrative Agent is indemnified under §1.1461-1(e)
of the United States Treasury Regulations against any claims and demands of any
Lender or assignee or participant of a Lender for the amount of any tax it
deducts and withholds in accordance with regulations under Section 1441 of the
Code. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

-47-



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement or any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(ii) duly completed copies of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of a Borrower
within the meaning of section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Certificate”) and (B) duly completed copies of IRS Form W-8BEN;
(iv) in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (A) an IRS Form W-8IMY on behalf of itself and (B) the relevant forms
prescribed in clauses (i), (ii), (iii) and (v) of this paragraph (f) that would
be required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or
(v) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.
(vi) If any payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of the preceding sentence, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
5.10 Indemnity. In addition to the compensation or payments required by Section
5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall indemnify each
Lender against all liabilities, losses or expenses (including loss of margin,
any loss or expense incurred in liquidating or employing deposits from third
parties and any loss or expense incurred in connection with funds acquired by a
Lender to fund or maintain Loans subject to a LIBOR Rate Option) which such
Lender sustains or incurs as a consequence of any

 

-48-



--------------------------------------------------------------------------------



 



(a) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),
(b) attempt by the Borrowers to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Request or notice relating to
prepayments under Section 5.6 [Voluntary Prepayments], or
(c) default by the Borrowers in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest, Facility Fee or any other amount due hereunder.
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers in writing of the amount determined in good faith by
such Lender (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Lender shall
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and the Swing Loan Lender may make Swing Loans as
provided in Section 2.1(c) [Swing Loan Commitment] hereof during the period
between Settlement Dates. Not later than 11:00 a.m., New York City time, on each
Settlement Date, the Administrative Agent shall notify each Lender of its
Applicable Revolving Credit Percentage of the total of the Revolving Credit
Loans and the Swing Loans (each a “Required Share”). Prior to 2:00 p.m., New
York City time, on such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Applicable Revolving Credit Percentage of all payments made by
the Borrowers to the Administrative Agent with respect to the Revolving Credit
Loans. The Administrative Agent shall also effect settlement in accordance with
the foregoing sentence on the proposed Borrowing Dates for Revolving Credit
Loans and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 shall relieve the
Revolving Credit Lenders of their obligations to fund Revolving Credit Loans on
dates other than a Settlement Date pursuant to Section 2.5 [Making Revolving
Credit Loans and Swing Loans; Presumptions by the Administrative Agent;
Repayment of Revolving Credit Loans; Borrowing to Repay Swing Loans]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Revolving Credit Lender to pay immediately to the Administrative
Agent such Lender’s Applicable Revolving Credit Percentage of the outstanding
Revolving Credit Loans and each Revolving Credit Lender may at any time require
the Administrative Agent to pay immediately to such Lender its Applicable
Revolving Credit Percentage of all payments made by the borrower to the
Administrative Agent with respect to the Revolving Credit Loans.
5.12 Interbank Market Presumption. For all purposes of this Agreement and each
Note with respect to any aspects of the LIBOR Rate, or any Loan under the LIBOR
Rate Option, each Lender and the Administrative Agent shall be presumed to have
obtained rates, funding, deposits, and the like in the London interbank market
regardless whether it did so or not; and, each Lender’s and the Administrative
Agent’s determination of amounts payable under, and actions required or
authorized by, Section 5.10 [Indemnity] shall be calculated, at each Lender’s
and the Administrative Agent’s option, as though each Lender and the
Administrative Agent funded each Borrowing Tranche of Loans under the LIBOR Rate
Option through the purchase of deposits of the types and maturities
corresponding to the deposits used as a reference in accordance with the terms
hereof in determining the LIBOR Rate applicable to such Loans, whether or not in
fact that is the case.

 

-49-



--------------------------------------------------------------------------------



 



5.13 Judgment Currency.
(a) Currency Conversion Procedures for Judgments.
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.
(b) Indemnity in Certain Events.
The obligation of the Borrowers in respect of any sum due from the Borrowers to
any Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency. If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.
6. REPRESENTATIONS AND WARRANTIES.
6.1 Representations and Warranties.
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:
(a) Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.
Each Loan Party and each Subsidiary of each Loan Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (iii) is duly licensed or qualified
and in good standing in each jurisdiction listed on Schedule 6.1(a) and in all
other jurisdictions where the property owned or leased by it or the nature of
the business transacted by it or both makes such licensing or qualification
necessary except where the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Change, (iv) has full power to enter
into, execute, deliver and carry out this Agreement and the other Loan Documents
to which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part, (v) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 6.1(n) [Environmental Matters]) in all jurisdictions in which any
Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not constitute a Material
Adverse Change and (vi) has good and marketable title to or valid leasehold
interest in all properties, assets and other rights which it purports to own or
lease or which are reflected as owned or leased on its books and records, free
and clear of all Liens and encumbrances except Permitted Liens. No Event of
Default or Potential Default exists or is continuing.
(b) Subsidiaries and Owners; Investment Companies.
Schedule 6.1(b) states (i) the name of each of Parent’s Subsidiaries, its
jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the “Subsidiary Equity Interests”), (ii) the
amount, percentage and type of each equity interest in GSICS (the “GSICS Equity
Interests”), all of which is owned by Parent, (iii) the name of each other Loan
Party, its

 

-50-



--------------------------------------------------------------------------------



 



jurisdiction of organization, and whether such Loan Party is a public company,
and, if not, the owners and ownership percentages of the equity of such Loan
Party and (iv) any options, warrants or other rights outstanding to purchase any
such equity interests referred to in clauses (i), (ii) or (iii) (collectively
the “Equity Interests”). The Loan Parties have good and marketable title to all
of the Equity Interests they purport to own, free and clear in each case of any
Lien and all such Equity Interests been validly issued, fully paid and
nonassessable. None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”
(c) Validity and Binding Effect.
This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by each Loan Party and (ii) constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto, enforceable against such Loan Party in accordance with
its terms except to the extent that enforceability of any Loan Document may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
rights of specific performance.
(d) No Conflict; Material Agreements; Consents.
Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents). There is no default under such material
agreement (referred to above) and none of the Loan Parties or their Subsidiaries
is bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which could result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents.
(e) Litigation.
Except as set forth on Schedule 6.1(e), there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or in equity
before any Official Body which individually or in the aggregate could reasonably
be expected to result in any Material Adverse Change. None of the Loan Parties
or any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which could reasonably be expected
to result in any Material Adverse Change.
(f) Financial Statements.
(i) Historical Statements. The Loan Parties have delivered to the Administrative
Agent copies of their (i) audited consolidated year-end financial statements for
and as of the fiscal year ended January 2, 2010, and (ii) unaudited consolidated
quarter-end financial statements for and as of the end of each of the first
three fiscal quarters ending after January 2, 2010 (collectively, the
“Statements”). The Statements were compiled from the books and records
maintained by Parent’s management, are correct and complete and fairly represent
in all material respects the consolidated financial condition of the Loan
Parties as of the respective dates thereof and the results of operations for the
fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied.

 

-51-



--------------------------------------------------------------------------------



 



(ii) Accuracy of Financial Statements. No Loan Party has any liabilities,
contingent or otherwise, or forward or long-term commitments that are not
disclosed in the Statements or in the notes thereto, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
any Loan Party which may cause a Material Adverse Change. Since January 2, 2010,
no Material Adverse Change has occurred.
(g) Margin Stock.
None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than 25% of the reasonable value of the assets of any
Loan Party or Subsidiary of any Loan Party are or will be represented by margin
stock.
(h) Full Disclosure.
Neither this Agreement nor any other Loan Document, nor any written certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.
(i) Taxes.
All Federal, state, and material local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.
(j) Patents, Trademarks, Copyrights, Licenses, Etc.
Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without, to the best of the
knowledge of the Loan Parties, conflict with the rights of others which could
reasonably be expected to result in a Material Adverse Change.
(k) Liens in the Collateral; Status of the Pledged Collateral.
(i) The Liens in the Collateral and security interests granted to the
Administrative Agent, for the benefit of the Lenders, pursuant to the Patent,
Trademark and Copyright Assignment, the Pledge Agreement and the Security
Agreement (collectively, the “Collateral Documents”) constitute and will
continue to constitute Prior Security Interests under the Uniform

 

-52-



--------------------------------------------------------------------------------



 



Commercial Code as in effect in each applicable jurisdiction (the “Uniform
Commercial Code”) or other applicable Law entitled to all the rights, benefits
and priorities provided by the Uniform Commercial Code or such Law. Upon the
filing of financing statements relating to said security interests in each
office and in each jurisdiction where required in order to perfect the security
interests described above and taking possession of any stock certificates or
other certificates evidencing the pledged Collateral as applicable, all such
action as is necessary or advisable to establish such rights of the
Administrative Agent will have been taken, and there will be upon execution and
delivery of the Collateral Documents, such filings and such taking of
possession, no necessity for any further action in order to preserve, protect
and continue such rights, except the filing of continuation statements with
respect to such financing statements within six months prior to each five-year
anniversary of the filing of such financing statements. All filing fees and
other expenses in connection with each such action have been or will be paid by
the Borrowers.
(ii) All the shares of capital stock, partnership interests or limited liability
company interests included in the pledged Collateral to be pledged pursuant to
the Collateral Documents are or will be upon issuance validly issued and
nonassessable and owned beneficially and of record by the pledgor free and clear
of any Lien or restriction on transfer, except as otherwise provided by the
Collateral Documents and except as the right of the Lenders to dispose of the
Subsidiary Equity Interests, capital stock, partnership interests or limited
liability company interests may be limited by the Securities Act of 1933, as
amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws. There are no
shareholder, partnership, limited liability company or other agreements or
understandings with respect to the shares of capital stock, partnership
interests or limited liability company interests included in the pledged
Collateral except for the partnership agreements and limited liability company
agreements described on Schedule 6.1(k). The Loan Parties have delivered true
and correct copies of such partnership agreements and limited liability company
agreements to the Administrative Agent.
(l) Insurance.
The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each such Loan
Party and Subsidiary in accordance with prudent business practice in the
industry of such Loan Parties and Subsidiaries.
(m) ERISA Compliance.
Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or is the subject of a favorable opinion
letter or an application for such a letter from the IRS is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrowers and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. No
ERISA Event has occurred or is reasonably expected to occur; no Plan has any
unfunded pension liability determined in accordance with the assumptions for
funding the Plan for the applicable plan year; neither of the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); neither of the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and neither the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

-53-



--------------------------------------------------------------------------------



 



(n) Environmental Matters.
Each Loan Party is and, to the knowledge of each respective Loan Party and each
of its Subsidiaries is and has been in material compliance with applicable
Environmental Laws except as disclosed on Schedule 6.1(n); provided that such
matters so disclosed could not in the aggregate result in a Material Adverse
Change.
(o) Use of Proceeds.
The Loan Parties shall use Letters of Credit and the proceeds of the Loans in
accordance with Section 2.5 [Use of Proceeds].
6.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in any
material respect, the Borrowers shall promptly provide the Administrative Agent
in writing with such revisions or updates to such Schedule as may be necessary
or appropriate to update or correct same; provided, however, that no Schedule
shall be deemed to have been amended, modified or superseded by any such
correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until the Required Lenders, in their sole
and absolute discretion acting in good faith, shall have accepted in writing
such revisions or updates to such Schedule.
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT.
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
7.1 First Loans and Letters of Credit.
(a) Deliveries.
On the Closing Date (except as expressly set forth below), the Administrative
Agent shall have received each of the following in form and substance
satisfactory to the Administrative Agent:
(i) A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that the Loan Parties are in compliance with each
of their representations, warranties, covenants and conditions hereunder and no
Event of Default or Potential Default exists and no Material Adverse Change has
occurred since the date of the last audited financial statements of Parent
delivered to the Administrative Agent.
(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (A) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (B) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures and (C) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
(or a certification that there have been no changes to the organizational
documents since last delivered to the Administrative Agent), together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized or qualified
to do business.
(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral; provided that
the Loan Parties agree to take all action to perfect, at the Loan Parties’ cost,
the Administrative Agent’s lien in sixty five percent (65%) of the equity in
first tier Foreign Subsidiaries pursuant to the Pledge Agreement within thirty
(30) days after the Closing Date or such longer period of time agreed to by the
Administrative Agent.

 

-54-



--------------------------------------------------------------------------------



 



(iv) A written opinion of counsel for the Loan Parties, dated the Closing Date
and as to the matters set forth in Schedule 7.1(a).
(v) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured, mortgagee and
lender loss payable special endorsements attached thereto in form and substance
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent as additional insured, mortgagee and lender loss payee.
(vi) A duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrowers most recently ended prior to the Closing Date, signed
by an Authorized Officer of the Borrowers;
(vii) Copies of all material consents required to effectuate the transactions
contemplated hereby;
(viii) Copies of all searches with respect to the Collateral, together with
copies of the financing statements (or similar documents) disclosed by such
searches, and accompanied by evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be Permitted Liens or have been or contemporaneously
will be released or terminated or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (it being agreed that the delivery of
release letters, mortgage releases and/or UCC-3 financing statements, as
applicable, to the Administrative Agent shall be satisfactory evidence);
(ix) An executed landlord’s waiver in form and substance acceptable to the
Administrative Agent from the lessor for each leased Collateral location as
required under the Security Agreement;
(x) A Solvency Certificate from the chief financial officer of Parent certifying
that each Borrower and each other Loan Party, after giving effect to the
Acquisition and the extensions of credit on the Closing Date, is Solvent;
(xi) Not later than five (5) Business Days prior to the Closing Date, all
documentation and other information with respect to the Borrowers and their
Subsidiaries required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
Executive Order No. 13224; and
(xii) Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.
(b) Payment of Fees.
The Borrowers shall have paid all fees payable on or before the Closing Date.

 

-55-



--------------------------------------------------------------------------------



 



(c) [Reserved].
(d) Payment of Existing Indebtedness.
No Indebtedness or preferred Equity Interests of Parent and its Subsidiaries
shall remain outstanding as of the Closing Date, other than (i) Indebtedness
pursuant to the Loan Documents and (ii) any other Indebtedness specified on
Schedule 7.1, and the Administrative Agent shall have received reasonably
satisfactory evidence of repayment of all such other Indebtedness (it being
agreed that the delivery of release letters, mortgage releases and/or UCC-3
financing statements, as applicable, to the Administrative Agent shall be
satisfactory evidence).
(e) Acquisition.
Prior to or substantially contemporaneously with the extensions of credit on the
Closing Date, the Acquisition shall be consummated in accordance with the terms
of the Acquisition Agreement provided to the Administrative Agent prior to the
Closing Date.
7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending, renewing or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: the representations, warranties and
covenants of the Loan Parties shall then be true in all material respects and no
Event of Default or Potential Default shall have occurred and be continuing; the
making of the Loans or the issuance, extension, renewal or increase of such
Letter of Credit shall not contravene any Law applicable to any Loan Party or
Subsidiary of any Loan Party or any of the Lenders; and the Borrowers shall have
delivered to the Administrative Agent a duly executed and completed Loan Request
or to the Issuing Lender a Letter of Credit Application, as the case may be.
7.3 Loans to Fund Acquisitions. Prior to the making of any Loan or issuance of
any Letter of Credit to finance any acquisition, the Borrowers shall have
delivered to the Agent the documents, pro forma statements, certificates, other
material required by Section 8.2(f) [Liquidations, Mergers, Consolidations,
Acquisitions] and such other evidence requested by, and reasonably satisfactory
to, the Administrative Agent in order to evidence the Borrowers’ determination
that such proposed acquisition qualifies as a Permitted Acquisition.
8. COVENANTS.
The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties shall comply at all times with the following
covenants:
8.1 Affirmative Covenants.
(a) Preservation of Existence, Etc.
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly
(i) required by subsection (j) of this Section 8.1, or (ii) permitted in
Section 8.2(f) [Liquidations, Mergers, Etc.].
(b) Payment of Liabilities, Including Taxes, Etc.
Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.

 

-56-



--------------------------------------------------------------------------------



 



(c) Maintenance of Insurance.
Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent. The Loan
Parties shall comply with the covenants and provide the endorsement set forth on
Schedule 8.1(c) relating to property and related insurance policies covering the
Collateral.
(d) Maintenance of Properties and Leases.
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.
(e) Visitation Rights.
Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
additional times and as often as any of the Lenders may reasonably request,
provided that each Lender shall provide the Borrowers and the Administrative
Agent with reasonable notice prior to any visit or inspection. In the event any
Lender desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.
(f) Keeping of Records and Books of Account.
Each Loan Party shall maintain and keep proper books of record and account which
enable the Borrowers and their Subsidiaries to issue financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over the Borrowers or any Subsidiary of a
Borrower, and in which full, true and correct entries shall be made in all
material respects of all its dealings and business and financial affairs.
(g) Compliance with Laws; Use of Proceeds.
Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of this Section 8.1(g) if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change. The Loan Parties will use the
Letters of Credit and the proceeds of the Loans only in accordance with
Section 2.7 [Use of Proceeds]and as permitted by applicable Law.
(h) Further Assurances.
Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Collateral and all other real and personal property of the Loan Parties
whether now owned or hereafter acquired as a continuing first priority perfected
Lien, subject only to Permitted Liens, and shall do such other acts and things
as the Administrative Agent in its sole discretion may deem reasonably necessary
or advisable from time to time in order to preserve, perfect and protect the
Liens granted under the Loan Documents and to exercise and enforce its rights
and remedies thereunder with respect to the Collateral. Without limiting the
generality of the foregoing, the Loan Parties shall continue to use commercially
reasonable efforts to obtain (i) executed landlord’s waivers in form and
substance acceptable to the Administrative Agent from the lessors of Collateral
locations now or hereafter leased, as required by the Security Agreement and
(ii) executed account control agreements in form and substance acceptable to the
Administrative Agent from each financial institution, other than the
Administrative Agent, at which any Loan Party maintains a deposit account if
required in writing by the Administrative Agent.

 

-57-



--------------------------------------------------------------------------------



 



(i) Anti-Terrorism Laws.
None of the Loan Parties is or shall be (i) a Person with whom any Lender is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law or
(iii) otherwise in violation of any Anti-Terrorism Law. The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws.
8.2 Negative Covenants.
(a) Indebtedness.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
at any time create, incur, assume or suffer to exist any Indebtedness, except:
(i) Indebtedness under the Loan Documents;
(ii) Existing Indebtedness as set forth on Schedule 8.2(a) (including any
extensions, refinancings or renewals thereof; provided there is no increase in
the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2(a);
(iii) Capitalized and operating leases (including reasonable implementation
costs for capital assets);
(iv) Indebtedness secured by Purchase Money Security Interests not exceeding
$10,000,000;
(v) Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;
(vi) other Indebtedness for borrowed money; provided that (A) to the extent
secured, the Liens securing the same would be permitted under clause (k) of the
definition of Permitted Liens at the time of such incurrence, (B) at the time of
incurrence and after giving effect thereto and the use of proceeds therefrom,
(1) there does not exist any Event of Default or Potential Default and (2) the
Loan Parties are in compliance with clauses (o), (p), (q) and (s) of this
Section 8.2, (C) no scheduled principal payments (whether such scheduled
principal payments are amortization payments, payments at maturity or otherwise)
on such Indebtedness shall be required to be made on any date earlier than the
Expiration Date; provided that, (i) if the Scheduled Payment Percentage with
respect to such Indebtedness is less than or equal to the Scheduled Payment
Percentage with respect to the Term Loans in each fiscal quarter of the
Borrowers ending on or prior to April 2, 2016, scheduled principal payments on
such Indebtedness may be required on payment dates earlier than the Expiration
Date, or (ii) if the Scheduled Payment Percentage with respect to such
Indebtedness is greater than the Scheduled Payment Percentage with respect to
the Term Loans in any fiscal quarter of the Borrowers ending on or prior to
April 2, 2016 (each such fiscal quarter, an “Excess Scheduled Payment Quarter”),
such scheduled principal payments on such Indebtedness may be required on
payment dates earlier than the Expiration Date so long as the aggregate amount
of Excess Scheduled Payments for all Excess Scheduled Payment Quarters would be
permitted to be made in accordance with Section 8.2(n)(ii) [Repayment of
Indebtedness] at the time such Indebtedness

 

-58-



--------------------------------------------------------------------------------



 



is incurred and the amount available for all repayments pursuant to
Section 8.2(n)(ii) [Repayment of Indebtedness] shall be reduced by the aggregate
amount of Excess Scheduled Payments for all Excess Scheduled Payment Quarters at
the time such Indebtedness is incurred, and (D) if such Indebtedness is
subordinated, such Indebtedness shall be subject to subordination provisions
satisfactory to the Administrative Agent. For purposes of this clause (vi),
“Excess Scheduled Payment” means, with respect to any Excess Scheduled Payment
Quarter, (x) the amount by which the Scheduled Payment Percentage with respect
to the Indebtedness being incurred pursuant to clause (vi) for such Excess
Scheduled Payment Quarter exceeds the Scheduled Payment Percentage with respect
to the Term Loans for such Excess Scheduled Payment Quarter multiplied by
(y) the principal amount of the Indebtedness being incurred pursuant to clause
(vi) outstanding at the time such Indebtedness was initially incurred.
(vii) Any (A) Lender Provided Interest Rate Hedge, (B) other Interest Rate Hedge
approved by the Administrative Agent, for or (C) Indebtedness under any Other
Lender Provided Financial Services Product.
(b) Liens.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.
(c) Guaranties.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person except with respect to Indebtedness
of a Loan Party permitted under Section 8.2(a) [Indebtedness].
(d) Loans and Investments.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:
(i) trade credit extended on usual and customary terms in the ordinary course of
business;
(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
(iii) Permitted Investments;
(iv) loans, advances and investments in other Loan Parties;
(v) investments existing on the Closing Date as described on Schedule 8.2(d);
and
(vi) other investments (not otherwise prohibited by Section 8.2(f) [Liquidation,
Mergers, Consolidations, Acquisitions], Section 8.2(h) [Affiliate Transactions]
or Section 8.2(i) [Subsidiaries, Partnerships and Joint Ventures]) provided that
at the time of any such investment and after giving effect thereto, (A) there
does not exist any Event of Default or Potential Default, (B) the Loan Parties
are in compliance with clauses (o), (p), (q) and (s) of this Section 8.2 and
(C) the aggregate amount of such investments, (computed for each investment at
the time such investment is made) shall not exceed 20% of the Loan Parties’
Consolidated Net Worth.

 

-59-



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Section 8.2(d), the limitations
in Section 8.2(d) shall not apply to acquisitions which shall be subject to
Section 8.2(f) [Liquidations, Mergers, Consolidations, Acquisitions] below.
(e) Dividends and Related Distributions.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
make or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of capital stock,
partnership interests or limited liability company interests on account of the
purchase, redemption, retirement or acquisition of its shares of capital stock
(or warrants, options or rights therefor), partnership interests or limited
liability company interests, except (i) dividends or other distributions payable
to another Loan Party; (ii) stock repurchases of the common equity of Parent
made on or prior to February 9, 2013, in an aggregate amount not to exceed
$50,000,000, and (iii) other dividends and other distributions; provided that
the aggregate of all such dividends and distributions paid pursuant to this
clause (iii) shall not exceed the Applicable Amount; provided, further, however,
that stock repurchases, dividends and distributions pursuant to the foregoing
clauses (ii) and (iii) shall only be permitted if, at the time of such stock
repurchases, dividends or distributions and after giving effect thereto,
(A) there does not exist any Event of Default or Potential Default and (B) the
Loan Parties are in compliance with clauses (o), (p), (q) and (s) of this
Section 8.2.
(f) Liquidations, Mergers, Consolidations, Acquisitions.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person; provided that (i) any
Loan Party other than a Borrower may consolidate with or merge into another Loan
Party which is wholly-owned by one or more of the other Loan Parties; (ii) any
Loan Party may be liquidated if such Loan Party has no assets or liabilities;
(iii) any Loan Party shall be entitled to acquire by purchase or by merger all
of the ownership interest, or substantially all of the assets, of a Person that
will be a Domestic Subsidiary after giving effect to such acquisition as long as
each of the following requirements are met: (a) there does not then, or
immediately after such acquisition, exist any Potential Default or Event of
Default; (b) if any Loan Party acquires the ownership interests in a Person,
such Person shall execute a Guarantor Joinder and other documents and join this
Agreement simultaneously with such acquisition, as contemplated by
Section 8.2(i) [Subsidiaries, Partnerships and Joint Ventures]; (c) the boards
of directors of the Loan Party acquiring a Person and the Person which is being
acquired each approving such acquisition, and certified copies thereof shall
have been delivered to the Administrative Agent; (d) the business acquired shall
be substantially the same as or complementary to one or more lines of business
conducted by the Loan Parties prior to such acquisition; (e) in the event that
the purchase price for such acquisition is equal to or greater than $25,000,000,
the Loan Parties shall deliver to the Administrative Agent not less than five
(5) Business Days prior to such acquisition, evidence and a certification
thereto, all in form and substance acceptable to the Administrative Agent that,
if such acquisition had occurred during the fiscal quarter last ended, the Loan
Parties would have been in compliance with all of the terms and conditions of
this Agreement, including Section 8.2(q) [Minimum Liquidity]; (f) in the event
that the purchase price for such acquisition is less than $25,000,000, the Loan
Parties shall deliver to the Administrative Agent concurrently with the
reporting of information pursuant to Section 8.3(a) [Quarterly Financial
Information] and Section 8.3(b) [Annual Financial Statements], as applicable,
evidence and a certification thereto, all in form and substance acceptable to
the Administrative Agent that, if such acquisition had occurred during the
fiscal quarter last ended, the Loan Parties would have been in compliance with
all of the terms and conditions of this Agreement, including Section 8.2(q)
[Minimum Liquidity]; and (g) the Loan Parties shall deliver to the
Administrative Agent not less than five (5) Business Days prior to such
acquisition, copies of any agreements entered into or proposed to be entered
into in connection therewith and shall deliver to the Administrative Agent such
other information as it may

 

-60-



--------------------------------------------------------------------------------



 



request; (iv) any Loan Party or any Subsidiary of a Loan Party shall be entitled
to acquire by purchase or by merger all of the ownership interest, or
substantially all of the assets, of a Person that will be a Foreign Subsidiary
after giving effect to such acquisition as long as each of the following
requirements are met: (a) there does not then, or immediately after such
acquisition, exist any Potential Default or Event of Default; (b) the boards of
directors of the Loan Party or any Subsidiary of a Loan Party acquiring a Person
and the Person which is being acquired each approving such acquisition, and
certified copies thereof shall have been delivered to the Administrative Agent;
(c) the business acquired shall be substantially the same as or complementary to
one or more lines of business conducted by the Loan Parties prior to such
acquisition; (d) in the event that the purchase price for such acquisition is
equal to or greater than $25,000,000, the Loan Parties shall deliver to the
Administrative Agent not less than five (5) Business Days prior to such
acquisition, evidence and a certification thereto, all in form and substance
acceptable to the Administrative Agent (1) that, if such acquisition had
occurred during the fiscal quarter last ended, the Loan Parties would have been
in compliance with all of the terms and conditions of this Agreement, including
Section 8.2(q) [Minimum Liquidity], and (2) that if such acquisition had
occurred during the fiscal quarter last ended, the Senior Leverage Ratio would
have been equal to or less than 2.00 to 1.00; (e) in the event that the purchase
price for such acquisition is less than $25,000,000, the Loan Parties shall
deliver to the Administrative Agent concurrently with the reporting of
information pursuant to Section 8.3(a) [Quarterly Financial Information] and
Section 8.3(b) [Annual Financial Statements], as applicable, evidence and a
certification thereto, all in form and substance acceptable to the
Administrative Agent (1) that, if such acquisition had occurred during the
fiscal quarter last ended, the Loan Parties would have been in compliance with
all of the terms and conditions of this Agreement, including Section 8.2(q)
[Minimum Liquidity], and (2) that if such acquisition had occurred during the
fiscal quarter last ended, the Senior Leverage Ratio would have been equal to or
less than 2.00 to 1.00; and (f) the Loan Parties shall deliver to the
Administrative Agent not less than five (5) Business Days prior to such
acquisition, copies of any agreements entered into or proposed to be entered
into in connection therewith and shall deliver to the Administrative Agent such
other information as it may request (any acquisition permitted pursuant to
clause (iii) or (iv) above being a “Permitted Acquisition”).
(g) Dispositions of Assets or Subsidiaries.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:
(i) transactions involving the sale of inventory in the ordinary course of
business;
(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;
(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party;
(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets; provided such substitute assets are
subject to the Prior Security Interest in favor of the Administrative Agent;
(v) any sale of Equity Interests of any Subsidiary of Parent (other than GSICS
Equity Interests) to (A) any officers, directors, employees or other
representatives of the Borrowers or any Subsidiary of Parent or (B) any
non-affiliated third party; provided that (1) Equity Interests of not more than
two such Subsidiaries in the aggregate shall be permitted to be sold, (2) the
Equity Interests of any Subsidiary sold to any non-affiliated third party shall
represent at least 5% of the total outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors or
trustees

 

-61-



--------------------------------------------------------------------------------



 



(regardless of any contingency which does or may suspend or dilute the voting
rights) of such Subsidiary, (3) the Equity Interests of any Subsidiary sold to
any Person shall represent, in the aggregate for all sales, less than 50%, of
the total outstanding voting securities or other interests normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) of such
Subsidiary, (4) the Consolidated Adjusted EBITDA attributable to any such
Subsidiary (and its Subsidiaries on a consolidated basis) for which Equity
Interests are being sold to any Person shall not exceed $10,000,000 for the four
fiscal quarters most recently reported, and (5) if any after-tax proceeds (as
reasonably estimated by the Borrowers) of such sale are distributed (as a
dividend or otherwise) to, or otherwise received by, any parent entity of such
Subsidiary, such proceeds are applied as a mandatory prepayment of the Loans in
accordance with the provisions of Section 5.7(a) [Sale of Assets] above (but
such proceeds shall not be subject to the 365 day reinvestment provisions
contained in such Section); provided further that, and for the avoidance of
doubt, (x) the Equity Interests of any such Subsidiary that are held by the
Borrowers or any of their Subsidiaries following any such sale will continue to
constitute Collateral and (y) if such proceeds referred to in clause (v)(5) of
this Section 8.2(g) are distributed to, or otherwise received by, such
Subsidiary, such proceeds shall not be applied as a mandatory prepayment of the
Loans in accordance with the provisions of Section 5.7(a) [Sale of Assets] for
so long as such proceeds are retained by such Subsidiary;
(vi) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, which is approved by the
Required Lenders so long as the after-tax proceeds (as reasonably estimated by
the Borrowers) are applied as a mandatory prepayment of the Loans in accordance
with the provisions of Section 5.7(a) [Sale of Assets] above.
(h) Affiliate Transactions.
No Loan Parties shall, and no Loan Party shall permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan
Party) unless such transaction is not otherwise prohibited by this Agreement, is
entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions which are fully disclosed to the
Administrative Agent and is in accordance with all applicable Law.
(i) Subsidiaries, Partnerships and Joint Ventures.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
own or create directly or indirectly any Domestic Subsidiaries other than
(i) any Domestic Subsidiary which has joined this Agreement as Guarantor on the
Closing Date; (ii) 935 HQ Associates, LLC, provided that it owns no assets other
than the land and improvements constituting 935 First Avenue, King of Prussia,
PA 19406; and (iii) any Domestic Subsidiary formed after the Closing Date which
joins this Agreement as a Guarantor by delivering to the Administrative Agent
(A) a signed Guarantor Joinder; (B) documents in the forms described in clauses
(i), (ii), (iii), (v), (vi), (vii), (viii), (ix) and if required by the
Administrative Agent, (iv) and (xii) of Section 7.1(a) [First Loans and Letters
of Credit] modified as appropriate; and (C) documents necessary to grant and
perfect Prior Security Interests to the Administrative Agent for the benefit of
the Lenders in the equity interests of, and Collateral held by, such Subsidiary;
provided that Subsidiaries with respect to which Subsidiary Equity Interests
have been sold to any non-affiliated third party pursuant to Section 8.2(g)(v)
and Joint Ventures shall not be required to become or remain a Guarantor. No
Loan Party shall become or agree to become a party to a Joint Venture, unless
(1) it is not otherwise prohibited by Section 8.2(f) [Liquidation, Merger,
Consolidations, Acquisitions] or Section 8.2(h) [Affiliate Transactions] and
(2) the conditions set forth in Section 8.2(d)(vi)(A)-(D) have been met.
(j) Continuation of or Change in Business.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
engage in any business that is not similar or complementary to the business in
which they engage as of the Closing Date, and such Loan Party or Subsidiary
shall not permit any material change in such business.

 

-62-



--------------------------------------------------------------------------------



 



(k) Fiscal Year.
Parent shall not, and shall not permit GSICS or any other Loan Party to, change
its fiscal year end from the Saturday nearest to December 31st.
(l) Issuance of Stock.
No Loan Party (other than Parent) shall, and no Loan Party shall permit any of
its Subsidiaries to, issue any additional shares of its capital stock or any
options, warrants or other rights in respect thereof other than the issuance of
capital stock by one Loan Party to another Loan Party provided that such capital
stock shall be subject to the Pledge Agreement and all certificates evidencing
such capital stock shall be delivered immediately upon issuance to the
Administrative Agent together with stock powers executed in blank.
(m) Changes in Organizational Documents.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
amend in any respect its certificate of incorporation (including any provisions
or resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents in any respect that could
reasonably be expected to result in a Material Adverse Change or would be
materially adverse to the Lenders.
(n) Repayment of Indebtedness.
The Loan Parties shall not prepay, redeem or repurchase any Indebtedness except
(i) repurchases or early redemptions of the Convertible Notes due 2027 that are
outstanding on the Closing Date upon the exercise of put rights by the holders
thereof, (ii) repayments, redemptions or repurchases of other Indebtedness in an
aggregate principal amount not to exceed the Applicable Amount,
(iii) prepayments or repayments of Indebtedness under the Loan Documents,
(iv) prepayments or repayments of Indebtedness secured by Purchase Money
Security Interests and incurred under Section 8.2(a)(iv) and (v) in connection
with any refinancing of any Indebtedness so long as the Indebtedness incurred in
connection with any such refinancing is otherwise permitted to be incurred under
Section 8.2(a) [Indebtedness] and the aggregate principal amount of Indebtedness
outstanding after giving effect to such refinancing is not reduced.
(o) Minimum Fixed Charge Coverage Ratio.
The Loan Parties shall not permit the Fixed Charge Coverage Ratio, calculated as
of the end of each fiscal quarter for the four (4) fiscal quarters then ended,
to be less than 2.5 to 1.0.
(p) Maximum Leverage Ratio.
The Loan Parties shall not at any time permit the Leverage Ratio to exceed 4.0
to 1.0.
(q) Minimum Liquidity.
The Loan Parties shall not permit cash and Cash Equivalents to be less than
$30,000,000 as of the end of any fiscal quarter, of which not less than
$25,000,000 shall be owned by Parent, GSICS and/or the Domestic Subsidiaries and
maintained in the United States.
(r) Foreign Subsidiaries.
The Loan Parties shall not permit more than the following portion of their
consolidated total assets to be owned by Foreign Subsidiaries:

 

-63-



--------------------------------------------------------------------------------



 



          Maximum Percentage   Period  
35%
  During fiscal year 2011
 
       
40%
  after fiscal year end 2011

(s) Maximum Senior Leverage Ratio.
The Loan Parties shall not at any time permit the Senior Leverage Ratio to
exceed 2.5 to 1.0.
8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent for distribution to the Lenders in
accordance with Section 8.3(e) [Information].
(a) Quarterly Financial Statements.
As soon as available and in any event within forty-five (45) calendar days after
each Quarter End, financial statements of Parent, consisting of a consolidated
and consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, retained earnings and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of Parent as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year, it
being understood and agreed that the delivery of Parent’s Form 10-Q (or
transmission of the weblink where such Form 10-Q can be found), promptly after
the filing thereof with the Securities and Exchange Commission shall satisfy the
requirements of this subsection with respect to consolidated financial
statements and reports.
(b) Annual Financial Statements.
As soon as available and in any event within one hundred twenty (120) days after
each Year End, financial statements of Parent consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal year, and related
consolidated and consolidating statements of income, retained earnings and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing satisfactory to the Administrative Agent, it
being understood and agreed that the delivery of Parent’s Form 10-K (or
transmission of the weblink where such Form 10-K can be found), promptly after
the filing thereof with the Securities and Exchange Commission together with a
certificate or report of such independent certified public accountants shall
satisfy the requirements of this subsection with respect to consolidated
financial statements and reports. The certificate or report of accountants shall
be free of qualifications (other than any consistency qualification that may
result from a change in the method used to prepare the financial statements as
to which such accountants concur) and shall not indicate the occurrence or
existence of any event, condition or contingency which would materially impair
the prospect of payment or performance of any covenant, agreement or duty of any
Loan Party under any of the Loan Documents.
(c) Certificate of the Borrowers.
Concurrently with the financial statements of Parent furnished to the
Administrative Agent and to the Lenders pursuant to Section 8.3(a) [Quarterly
Financial Statements] and Section 8.3(b) [Annual Financial Statements], a
certificate (each a “Compliance Certificate”) of the Borrowers signed by the
Chief Executive Officer, President or Chief Financial Officer of the Borrowers,
in the form of Exhibit 8.3(c).
(d) Notices.
(i) Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

 

-64-



--------------------------------------------------------------------------------



 



(ii) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, proceedings or investigations before or by any Official Body or any other
Person against any Loan Party or Subsidiary of any Loan Party which relate to
the Collateral, involve a claim or series of claims in excess of $5,000,000 or
which if adversely determined would constitute a Material Adverse Change.
(iii) Organizational Documents. Within the time limits set forth in Section
8.2(m) [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
(iv) Erroneous Financial Information. Immediately in the event that any Loan
Party or its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance.
(v) ERISA Event. Immediately upon the occurrence of any ERISA Event.
(vi) Other Reports. Promptly upon their becoming available to any Loan Party or
filed with the Securities and Exchange Commission:
(A) Annual Budget. The annual budget, any forecasts or projections of the
Borrowers and the other Loan Parties and any supplements or updates thereto, to
be supplied with the annual financial statements required under Section 8.3(b)
[Annual Financial Statements] and at such times as the Administrative Agent may
reasonably require, from time to time.
(B) Management Letters. Any reports including management letters submitted to
the Borrowers or any other Loan Party by independent accountants in connection
with any annual, interim or special audit.
(C) SEC Reports; Shareholder Communications. Reports, including Forms 10-K, 10-Q
and 8-K, registration statements and prospectuses and other shareholder
communications, filed by Parent with the Securities and Exchange Commission;
provided that filing by any Loan Party of such reports, statements, prospectuses
and other shareholder communications with the Securities and Exchange Commission
shall be deemed to be delivery of the same to the Administrative Agent and each
Lender.
(D) Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.
(e) Information. The Borrowers hereby acknowledge that (a) the Administrative
Agent and/or the joint lead arrangers will make available to the Lenders and the
Issuing Lender materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that they will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the joint lead arrangers, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be

 

-65-



--------------------------------------------------------------------------------



 



sensitive and proprietary) with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.9
[Confidentiality]); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the joint lead arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
9. DEFAULT.
9.1 Events of Default. An Event of Default means the occurrence or existence of
any one or more of the following events or conditions (whatever the reason
therefor and whether voluntary, involuntary or effected by operation of Law):
(a) Payments Under Loan Documents.
The Borrowers shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Obligation or any interest on any
Loan, Reimbursement Obligation or Letter of Credit Obligation or any other
amount owing hereunder or under the other Loan Documents on the date on which
such principal, interest or other amount becomes due in accordance with the
terms hereof or thereof;
(b) Breach of Warranty.
Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;
(c) Breach of Negative Covenants or Visitation Rights.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1(e) [Visitation Rights] or Section 8.2
[Negative Covenants];
(d) Breach of Other Covenants.
Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) Business
Days;
(e) Defaults in Other Agreements or Indebtedness.
A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $7,500,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any Indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend, or if there occurs any “Fundamental
Change” under the Indenture dated as of July 2, 2007, between Parent and The
Bank of New York, as trustee, providing for the issuance of Parent’s 2.50%
Convertible Senior Notes due 2027, or any other event under such Indenture which
entitles the trustee or any noteholder to accelerate repayment of any notes
issued under such Indenture;
(f) Final Judgments or Orders.
Any final judgments or orders for the payment of money in excess of $5,000,000
in the aggregate shall be entered against any Loan Party or any Subsidiary of
any Loan Party by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;

 

-66-



--------------------------------------------------------------------------------



 



(g) Loan Document Unenforceable.
Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the Loan Party executing the same or such party’s successors
and assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby except if resulting solely from the
Administrative Agent’s failure to file UCC-3 continuation statements in a timely
manner;
(h) Uninsured Losses; Proceedings Against Assets.
There shall occur any material uninsured damage to or loss, theft or destruction
of any of the Collateral in excess of $7,500,000 or the Collateral or any
material portion of the Loan Parties’ or any of their Subsidiaries’ assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;
(i) Events Relating to Plans and Benefit Arrangements.
(i) An ERISA Event occurs with respect to a Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA to the Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $1,000,000 or (ii) a Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $1,000,000;
(j) Change of Control.
Any person or group of persons (within the meaning of Sections 13(d) or 14(a) of
the Securities Exchange Act of 1934, as amended) other than those shareholders
identified on Schedule 9.1(j) shall have acquired beneficial ownership of
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under said Act) 25.5% or more of the voting capital stock of Parent;
(ii) within a period of twelve (12) consecutive calendar months, individuals who
were directors of Parent on the first day of such period (together with any new
directors whose election by the board of directors or nomination for election by
the shareholders was approved by a vote of the majority of directors then still
in office who were either directors as of the first day of the period or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of Parent; or (iii) Parent
ceases to own 100% of the GSICS Equity Interests.
(k) Relief Proceedings.
(i) Relief Proceeding shall have been instituted against any Loan Party or
Subsidiary of a Loan Party and such Relief Proceeding shall remain undismissed
or unstayed and in effect for a period of thirty (30) consecutive days or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes,
or takes any action (other than action to dismiss such Relief Proceeding) in
furtherance of, a Relief Proceeding, or (iii) any Loan Party or any Subsidiary
of a Loan Party ceases to be solvent or admits in writing its inability to pay
its debts as they mature.

 

-67-



--------------------------------------------------------------------------------



 



9.2 Consequences of Event of Default.
(a) Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
If an Event of Default specified under Sections 9.1(a) through (j) shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and,
upon the request of the Required Lenders, shall (i) by written notice to the
Borrowers, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrowers to, and the Borrowers shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as Cash Collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrowers hereby
pledge to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and
(b) Bankruptcy, Insolvency or Reorganization Proceedings.
If an Event of Default specified under Section 9.1(k) [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrowers to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and
(c) Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

 

-68-



--------------------------------------------------------------------------------



 



(d) Application of Proceeds. From and after the date on which the Administrative
Agent has taken any action pursuant to this Section 9.2 and until all
Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;
(ii) second, to Cash Collateralize the Letter of Credit Obligations;
(iii) third, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders or their Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements evidencing Other Lender Provided
Financial Services Obligations or agreements evidencing Lender Provided Interest
Rate Hedges, whether of principal, interest, fees, expenses or otherwise (the
amounts so applied to be distributed among the parties to whom such Obligations
are owed pro rata in accordance with the amounts of the Obligations owed to them
on the date of any such distribution); and
(iv) the balance, if any, as required by Law.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.
10. THE ADMINISTRATIVE AGENT.
10.1 Appointment and Authority. (a) Each of the Lenders and the Issuing Lender
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
providing a Lender Provided Interest Rate Hedge or Other Lender Provided
Financial Service Products) and the Issuing Lender hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.5 [Delegation of Duties] for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Section 10 and Section 11
(including Section 11.3(c) [Reimbursement by Lenders] as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

-69-



--------------------------------------------------------------------------------



 



10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary of a Borrower or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1 [Modifications, Amendments or Waivers]
and Section 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (E) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

-70-



--------------------------------------------------------------------------------



 



10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 9 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section 10.6 shall also constitute its resignation as Issuing Lender and Swing
Loan Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swing Loan Lender, (ii) the retiring Issuing Lender and Swing Loan Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

-71-



--------------------------------------------------------------------------------



 



10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
10.8 Administrative Agent’s Fee. The Borrowers shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrowers and the
Administrative Agent, as amended from time to time.
10.9 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a Lender providing a Lender Provided Interest Rate Hedge or Other
Lender Provided Financial Service Products) and the Issuing Lender irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and the
occurrence of the Payment in Full (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Lender Provided Interest
Rate Hedge or Other Lender Provided Financial Service Products as to which
arrangements satisfactory to the applicable Lender providing such Lender
Provided Interest Rate Hedge or Other Lender Provided Financial Service Products
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document to a Person that is not a Loan Party or (iv) if
approved, authorized or ratified in writing in accordance with Section 11.1
[Modifications, Amendments or Waivers];
(b) to release any Guarantor from its obligations under its guarantee if such
Person ceases to be a Subsidiary of a Borrower as a result of a transaction
permitted hereunder or if the Guarantor is not required to become, or is no
longer required to remain, a Guarantor pursuant to Section 8.2(i) [Subsidiaries,
Partnerships and Joint Ventures]; and
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (i) of the definition of “Permitted Liens”.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.9. In each case as specified in this Section 10.9, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
10.9.
10.10 No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the joint lead arrangers or joint bookrunners listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

 

-72-



--------------------------------------------------------------------------------



 



10.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Section 2.3 [Facility Fees], Section 2.8 [Letter of
Credit Subfacility], Section 10.8 [Administrative Agent’s Fee] and Section 11.3
[Expenses; Indemnity; Damage Waiver]) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.8
[Administrative Agent’s Fee] and Section 11.3 [Expenses; Indemnity; Damage
Waiver].
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender or in any such proceeding.
10.12 Lender Provided Interest Rate Hedge or Other Lender Provided Financial
Service Products. Except as otherwise expressly set forth herein or in any
guarantee of the Obligations from a Guarantor or any Collateral Document, no
Lender providing a Lender Provided Interest Rate Hedge or Other Lender Provided
Financial Service Products that obtains the benefits of Section 9.2(d)
[Application of Proceeds], any guarantee of the Obligations from a Guarantor or
any Collateral by virtue of the provisions hereof or of any guarantee of the
Obligations from a Guarantor or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Section 10 to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under any Lender Provided Interest Rate Hedge or Other
Lender Provided Financial Service Products unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender providing such Lender Provided Interest Rate Hedge or Other Lender
Provided Financial Service Products, as the case may be.
11. MISCELLANEOUS.
11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

 

-73-



--------------------------------------------------------------------------------



 



(a) Increase of Commitment.
Increase the amount of the Revolving Credit Commitment, Term Loan Commitment or
Swing Loan Commitment of any Lender (including any Defaulting Lender) hereunder
without the consent of such Lender;
(b) Extension of Payment; Reduction of Principal, Interest or Fees; Modification
of Terms of Payment.
Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan pursuant to Section 5.7 [Mandatory Prepayments]),
the Facility Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Facility Fee
or any other fee payable to any Lender, the Facility Fee or any other fee
payable to any Lender, without the consent of each Lender (including Defaulting
Lenders) directly affected thereby;
(c) Release of Collateral or Guarantor.
Except for sales of assets permitted by Section 8.2(g) [Disposition of Assets or
Subsidiaries] or as otherwise provided in Section 10.9 [Collateral and Guaranty
Matters] release all or substantially all of the Collateral or any Guarantor
from its Obligations under the Guaranty Agreement without the consent of all
Complying Lenders; or
(d) Miscellaneous.
Amend Section 5.2 [Pro Rata Treatment of Lenders], Section 10.3 [Exculpatory
Provisions, Etc.] or Section 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders (including Section 9.2(d) [Application of Proceeds] with respect to the
pro rata sharing of payments required thereby) or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders or Required Revolving Credit Lenders, in each
case without the consent of all of the Complying Lenders (or in the case of the
definition of Required Revolving Credit Lenders, without the consent of all
Revolving Credit Lenders that are Complying Lenders);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender or the
Swing Loan Lender without the written consent of such Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in subsections (a) through (d) above, the consent of the Required
Lenders or the Required Revolving Credit Lenders, as the case may be, is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a “Non-Consenting Lender”), then the Borrowers
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 5.6(b) [Replacement of a Lender].
Notwithstanding the foregoing provisions of this Section 11.1, with the consent
of the Borrowers and the Required Lenders, this Agreement (including Section 5.2
[Pro Rata Treatment of Lenders] and Section 5.3 [Sharing of Payments by
Lenders]) may be amended (x) to allow the Borrowers to prepay Loans of a class
on a non-pro rata basis in connection with offers made to all the Lenders of
such class pursuant to procedures approved by the Administrative Agent and
(y) to allow the Borrowers to make loan modification offers to all the Lenders
of one or more classes of Loans that, if accepted, would (A) allow the maturity
and scheduled amortization of the Loans of the accepting Lenders to be extended,
(B) increase the Applicable Margin and/or Facility Fees payable with respect to
the Loans and Commitments of the accepting Lenders and (C) treat the modified
Loans and Commitments of the accepting Lenders as a new class of Loans and
Commitments for all purposes under this Agreement.

 

-74-



--------------------------------------------------------------------------------



 



11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.
11.3 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses.
The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), and shall
pay all fees and time charges and disbursements for attorneys who may be
employees of the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.3 or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties; provided that as long as there exists no
Event of Default or Potential Default, the Borrowers shall not be obligated to
pay such expenses for more than one (1) such audit in any fiscal year.
(b) Indemnification by the Borrowers.
The Borrowers, jointly and severally, shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and the Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) breach of representations, warranties or covenants of the
Borrowers under the Loan Documents or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party or any of the Borrowers’ or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
a Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

-75-



--------------------------------------------------------------------------------



 



(c) Reimbursement by Lenders.
To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Section 11.3(a) [Costs and Expenses] or Section 11.3(b)
[Indemnification by the Borrowers] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender or such Related Party, as the case
may be, such Lender’s Applicable Revolving Credit Percentage or Applicable Term
Loan Percentage, as the case may be (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.
(d) Waiver of Consequential Damages, Etc.
To the fullest extent permitted by applicable Law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.3(b) [Indemnification by the Borrowers]shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.
(f) Survival. The agreements in this Section 11.3 shall survive the resignation
of the Administrative Agent, the Issuing Lender or the Swing Loan Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 3.3 [Nature of Lenders’ Obligations
with Respect to Term Loans; Repayment Terms] or Section 4.2 [Interest Periods])
and such extension of time shall be included in computing interest and fees,
except that the Loans shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day. Whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.

 

-76-



--------------------------------------------------------------------------------



 



11.5 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5(b) [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its Administrative Questionnaire, (ii) if to
the Administrative Agent, to it at its address forth on Schedule 11.5, and
(iii) if to any other Person, to it at its address set forth on Schedule 1.1(B)
or 1.1(C).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5(b) [Electronic Communications], shall be effective as
provided in such Section.
(b) Electronic Communications.
Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Change of Address, Etc.
Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto.
11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
11.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrowers contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment in Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment in Full.

 

-77-



--------------------------------------------------------------------------------



 



11.8 Successors and Assigns.
(a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee (including, for the avoidance of doubt, as a result of
Section 5.6(b) [Replacement of a Lender]) in accordance with the provisions of
Section 11.8(b) [Assignments by Lenders], (ii) by way of participation in
accordance with the provisions of Section 11.8(d) [Participations] or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.8(f) [Certain Pledges; Successors and Assigns Generally] (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.8(d) [Participations] and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b) Assignments by Lenders.
Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in clause (i)(A) of this subsection (b), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment or Revolving
Credit Loans of the assigning Lender, or $1,000,000, in the case of any
assignment in respect of the Term Loans of the assigning Lender, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

-78-



--------------------------------------------------------------------------------



 



(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:
(A) the consent of the Borrowers shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that for any assignment for which the Borrowers’ consent is
required, such consent shall be deemed to have been given if the Borrowers have
not responded within five Business Days of a request for such consent.
(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);
provided, that the consent of the Administrative Agent shall not be required for
(x) assignments of Term Loans or Term Loan Commitments to any Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender or
(y) assignments of Revolving Credit Loans or Revolving Credit Commitments to any
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund with respect to such Revolving Credit Lender.
(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 (which fee
may be waived or reduced in the sole discretion of the Administrative Agent),
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.
(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(c) [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.8 [Increased Costs], and Section 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8(d) [Participations].
(c) Register.
The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a record of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is in such register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

-79-



--------------------------------------------------------------------------------



 



(d) Participations.
Any Lender may at any time, without the consent of, or notice to, the Borrowers
or the Administrative Agent, sell participations to any Person (other than a
natural person or a Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Section 11.1(a)
[Increase of Commitment, Etc.], Section 11.1(b) [Extension of Payment; Reduction
of Principal, Interest or Fees; Modification of Terms of Payment], or
Section 11.1(c) [Release of Collateral or Guarantor]). Subject to
Section 11.18(e) [Limitations upon Participant Rights Successors and Assigns
Generally], the Borrowers agree that each Participant shall be entitled to the
benefits of Section 4.4 [LIBOR Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available] and Section 5.8 [Increased Costs] to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.8(b) [Assignments by Lenders]. To the extent permitted by
Law, each Participant also shall be entitled to the benefits of Section 9.2(c)
[Setoff] as though it were a Lender; provided such Participant agrees to be
subject to Section 5.3 [Sharing of Payments by Lenders] as though it were a
Lender.
(e) Limitations upon Participant Rights Successors and Assigns Generally.
A Participant shall not be entitled to receive any greater payment under
Section 5.8 [Increased Costs], Section 5.9 [Taxes] or Section 11.3 [ Expenses;
Indemnity; Damage Waiver] than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.9 [Taxes] unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 5.9(f) [Status of Lenders] as though it were a Lender.
(f) Certain Pledges; Successors and Assigns Generally.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
11.9 Confidentiality.
(a) General.
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of

 

-80-



--------------------------------------------------------------------------------



 



the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations,
(vii) with the consent of the Borrowers or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers or the other Loan Parties. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b) Sharing Information With Affiliates of the Lenders.
Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the
Borrowers or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9(a) [General].
11.10 Counterparts; Integration; Effectiveness.
(a) Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 7 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
11.11 Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trial.
(a) GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

-81-



--------------------------------------------------------------------------------



 



(b) SUBMISSION TO JURISDICTION.
EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST A BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c) WAIVER OF VENUE.
EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
(d) SERVICE OF PROCESS.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e) WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

 

-82-



--------------------------------------------------------------------------------



 



11.13 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the joint lead arrangers and the Lenders are arm’s-length commercial
transactions between the Borrowers and their respective Affiliates, on the one
hand, and the Administrative Agent, the joint lead arrangers and the Lenders, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrowers is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the joint lead
arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers
or any of their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, the joint lead arrangers or the Lenders have any
obligation to the Borrowers or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the joint lead arrangers, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers, and their respective Affiliates, and none of the
Administrative Agent, the joint lead arrangers or the Lenders have any
obligation to disclose any of such interests to the Borrowers or any of their
respective Affiliates. To the fullest extent permitted by law, each Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the joint lead arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby

 

-83-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

          BORROWERS:

GSI COMMERCE, INC.
GSI COMMERCE SOLUTIONS, INC.
      By:   /s/ Michael R. Conn         Name:   Michael R. Conn        Title:  
Executive Vice President Finance,
Chief Financial Officer and Treasurer        GUARANTORS:

ASFD, INC.
GSI COMMERCE CALL CENTER, INC.
GSI COMMERCE SOUTH, INC.
GSI EQUIPMENT, INC.
GSI LEGACY HOLDINGS, INC.
KOP PROMOTIONS, LLC
ONLINE DIRECT, INC.
PROMOTIONS DISTRIBUTOR SERVICE CORPORATION
      By:   /s/ Michael R. Conn         Name:   Michael R. Conn        Title:  
President and Treasurer        CLEAR SALEING, INC.
E-DIALOG, INC.
FETCHBACK, INC.
GSI INTERACTIVE, INC.
GSI MARKETING SERVICES, INC.
GSI MEDIA, INC.
M3 MOBILE, INCORPORATED
MBS INSIGHT, INC.
RUELALA, INC.
SB.COM, INC.
SILVERLIGN GROUP, INC.
SMARTBARGAINS, INC.
SMARTBARGAINS SECURITY CORPORATION
VENDORNET, INC.
      By:   /s/ Michael R. Conn         Name:   Michael R. Conn        Title:  
Treasurer        RETAIL CONVERGENCE.COM, LP
      By:   SB.COM, INC.,         its General Partner     

           By:  /s/ Michael R. Conn         Name:   Michael R. Conn       
Title:   Treasurer     

 

 



--------------------------------------------------------------------------------



 



         

          SHOPRUNNER, INC.
      By:   /s/ Michael R. Conn         Name:   Michael R. Conn        Title:  
Chief Financial Officer and Treasurer        935 KOP ASSOCIATES, LLC
1075 FIRST GLOBAL ASSOCIATES, LLC
      By:   GSI COMMERCE, INC.,         its sole member and manager     

          By:  /s/ Michael R. Conn         Name:   Michael R. Conn       
Title:   Executive Vice President Finance, Chief Financial Officer and
Treasurer     

          7601 TRADE PORT DRIVE, LLC
      By:   GSI COMMERCE SOLUTIONS, INC.,         its sole member and manager   
         

          By:   /s/ Michael R. Conn         Name:   Michael R. Conn       
Title:   Executive Vice President Finance, Chief Financial Officer and
Treasurer     

          GATOR ACQUISITION CORP.
      BY:   /s/ Michael R. Conn         Name:   Michael R. Conn        Title:  
President, Treasurer and Secretary      

          GATOR ACQUISITION LLC

                GSI COMMERCE, INC.,          BY: its sole member            
BY:  /s/ Michael R. Conn         Name:   Michael R. Conn        Title:  
Executive Vice President Finance, Chief Financial Officer and Treasurer     

 

 



--------------------------------------------------------------------------------



 



         

          BANK OF AMERICA, N.A.,

INDIVIDUALLY AND AS
ADMINISTRATIVE AGENT
      BY:   /s/ Andrew Richards         NAME: Andrew Richards        TITLE: SVP 
   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

Morgan Stanley Bank, N.A.
      by   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

PNC BANK, National Association
      by   /s/ John M DiNapoli         Name:   John M DiNapoli        Title:  
Senior Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

Deutsche Bank Trust Company Americas
      by   /s/ Paul O’Leary         Name:   Paul O’Leary        Title:  
Director            by   /s/ Evelyn Thierry         Name:   Evelyn Thierry     
  Title:   Director   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

JPMorgan Chase Bank, N.A.
      by   /s/ Eugene M. Kennedy III         Name:   Eugene M. Kennedy III     
  Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

TD Bank NA
      by   /s/ Thomas M. McGrory         Name:   Thomas M. McGrory       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

HSBC Bank USA, National Association:
      by   /s/ Susan A. Waters         Name:   Susan A. Waters        Title:  
Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

RBS Citizens N.A.
      by   /s/ Williams M. Clossey         Name:   William M. Clossey       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

Sovereign Bank
      by   /s/ Dennis P. Wasilewski         Name:   Dennis P. Wasilewski       
Title:   Senior Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

UBS Loan Finance LLC
      by   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director            by   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

Raymond James Bank, FSB
      by   /s/ Alexander L. Rody         Name:   Alexander L. Rody       
Title:   Senior Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

UNION BANK, N.A.
      by   /s/ Vik Thadani         Name:   Vik Thadani        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

First Commonwealth Bank
      by   /s/ Lawrence C. Deihle         Name:   Lawrence C. Deihle       
Title:   Senior Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            LENDER SIGNATURE PAGE TO THE GSI COMMERCE, INC. AND GSI COMMERCE
SOLUTIONS, INC. CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Institution:

GOLDMAN SACHS BANK USA:
      by   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(A)
PRICING GRID (BASIS POINTS)

                                              Level I     Level II     Level III
    Level IV     Level V             Total     Total     Total             Total
    Leverage     Leverage     Leverage             Leverage     Ratio is greater
    Ratio is greater     Ratio is greater     Total       Ratio is less     than
2.0 to 1 but     than 2.5 to 1 but     than 3.0 to 1 but     Leverage       than
or equal     less than or equal     less than or equal     less than or    
Ratio is greater   Basis for Pricing   to 2.0 to 1     to 2.5 to 1     to 3.0 to
1     equal to 3.5 to 1     than 3.5 to 1  
Facility Fee
    35.0       37.5       37.5       50.0       50.0  
Applicable Margin for LIBOR Term Loans
    225       250       275       300       350  
Applicable Margin for Base Rate Term Loans
    125       150       175       200       250  
Applicable Margin for LIBOR Revolving Loans
    190       212.5       237.5       250       300  
Applicable Margin for Base Rate Revolving Loans
    90       112.5       137.5       150       200  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
REVOLVING CREDIT COMMITMENTS OF
REVOLVING CREDIT LENDERS
AND ADDRESSES FOR NOTICES
Part 1—Revolving Credit Commitments of Revolving Credit Lenders

                      Amount of             Commitment for     Applicable      
Revolving Credit     Revolving Credit   Lender   Loans     Percentage  
 
               
Bank of America N.A.
NC1-001-04-39
101 North Tryon Street
Charlotte, NC 28255
  $ 29,212,500.00       10.250000000 %
 
               
Daily Operations Contact:
Name: Nilesh Patel
Telephone: (980) 386-5094
Telecopy: (704) 719-8870
npatel@baml.com
               
 
               
Loan Closer Contact:
Name: Wayne A. Richard
Telephone: (980) 388-6484
Telecopy: (704) 208-3075
wayne.a.richard@baml.com
               
 
               
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Address: 135 S. LaSalle Street, IL1-231-05-41
Chicago, IL 60603
Attention: Fani Davidson
Telephone: (312) 923-0604
Telecopy: (312) 453-4217
fani.davidson@baml.com
               
 
               
L/C Issuer:
Bank of America, N.A.
Trade Operations
Address: 1 Fleet Way, PA6-580-02-30
Scranton, PA 18507
Attention: Alfonso Malave
Telephone: (570) 330-4212
Telecopy: (570) 330-4186
alfonso.malave@baml.com
               
 
               
USD PAYMENT INSTRUCTIONS:
Bank of America
New York NY
ABA 026009593
Acct # 1366212250600
Acct Name: Corporate Credit Services
Ref: GSI COMMERCE, INC.
               

 

 



--------------------------------------------------------------------------------



 



                      Amount of             Commitment for     Applicable      
Revolving Credit     Revolving Credit   Lender   Loans     Percentage  
 
               
Morgan Stanley Bank, N.A.
  $ 29,212,500.00       10.250000000 %
 
               
PNC Bank, N.A.
  $ 29,212,500.00       10.250000000 %
 
               
Deutsche Bank Trust Company Americas
  $ 29,212,500.00       10.250000000 %
 
               
JPMorgan Chase Bank, N.A.
  $ 29,212,500.00       10.250000000 %
 
               
TD Bank, N.A.
  $ 21,375,000.00       7.500000000 %
 
               
HSBC Bank USA, National Association
  $ 21,375,000.00       7.500000000 %
 
               
RBS Citizens N.A.
  $ 21,375,000.00       7.500000000 %
 
               
Sovereign Bank
  $ 21,375,000.00       7.500000000 %
 
               
UBS Loan Finance LLC
  $ 14,250,000.00       5.000000000 %
 
               
Raymond James Bank, FSB
  $ 14,250,000.00       5.000000000 %
 
               
Union Bank, N.A.
  $ 14,250,000.00       5.000000000 %
 
               
First Commonwealth Bank
  $ 7,125,000.00       2.500000000 %
 
               
Goldman Sachs Bank USA
  $ 3,562,500.00       1.250000000 %
 
               
Total
  $ 285,000,000.00       100.000000000 %
 
           

 

 



--------------------------------------------------------------------------------



 



Part 2—Addresses for Notices to Borrowers and Guarantors
BORROWERS:
Name: GSI Commerce, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Commerce Solutions, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
GUARANTORS:
Name: 935 KOP Associations, LLC.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: 1075 First Global Associates, LLC
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Legacy Holdings, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: ASFD, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Commerce Call Center, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Commerce South, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Equipment, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: 7601 Trade Port Drive, LLC
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Online Direct, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Promotions Distributor Services Corporation
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: E-Dialog, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Interactive, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730

 

 



--------------------------------------------------------------------------------



 



Name: KOP Promotions, LLC.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Silverlign Group, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Media, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Retail Convergence, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: SmartBargains, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: SmartBargains Security Corporation
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: SB.com, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Retail Convergence.com, LP
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: ShopRunner, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: M3 Mobile, Incorporated
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: MBS Insight, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: VendorNet, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Marketing Services, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Fetchback, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: RueLaLa, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Gator Acquisition Corp.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Gator Acquisition LLC
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(C)
TERM LOAN COMMITMENTS OF TERM LOAN LENDERS
AND ADDRESSES FOR NOTICES
Part 1—Term Loan Commitments of Term Loan Lenders

                      Amount of             Commitment for Term     Applicable
Term   Lender   Loans     Loan Percentage    
Bank of America N.A.
NC1-001-04-39
101 North Tryon Street
Charlotte, NC 28255
  $ 11,787,500.00       10.250000000 %
 
               
Daily Operations Contact:
Name: Nilesh Patel
Telephone: (980) 386-5094
Telecopy: (704) 719-8870
npatel@baml.com
               
 
               
Loan Closer Contact:
Name: Wayne A. Richard
Telephone: (980) 388-6484
Telecopy: (704) 208-3075
wayne.a.richard@baml.com
               
 
               
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Address: 135 S. LaSalle Street, IL1-231-05-41
Chicago, IL 60603
Attention: Fani Davidson
Telephone: (312) 923-0604
Telecopy: (312) 453-4217
fani.davidson@baml.com
               
 
               
L/C Issuer:
Bank of America, N.A.
Trade Operations
Address: 1 Fleet Way, PA6-580-02-30
Scranton, PA 18507
Attention: Alfonso Malave
Telephone: (570) 330-4212
Telecopy: (570) 330-4186
alfonso.malave@baml.com
               
 
               
USD PAYMENT INSTRUCTIONS:
Bank of America
New York NY
ABA 026009593
Acct # 1366212250600
Acct Name: Corporate Credit Services
Ref: GSI COMMERCE, INC.

               
 
               
Morgan Stanley Bank, N.A.
  $ 11,787,500.00       10.250000000 %

 

 



--------------------------------------------------------------------------------



 



                      Amount of             Commitment for Term     Applicable
Term   Lender   Loans     Loan Percentage  
 
               
PNC Bank, N.A.
  $ 11,787,500.00       10.250000000 %
 
               
Deutsche Bank Trust Company Americas
  $ 11,787,500.00       10.250000000 %
 
               
JPMorgan Chase Bank, N.A.
  $ 11,787,500.00       10.250000000 %
 
               
TD Bank, N.A.
  $ 8,625,000.00       7.500000000 %
 
               
HSBC Bank USA, National Association
  $ 8,625,000.00       7.500000000 %
 
               
RBS Citizens N.A.
  $ 8,625,000.00       7.500000000 %
 
               
Sovereign Bank
  $ 8,625,000.00       7.500000000 %
 
               
UBS Loan Finance LLC
  $ 5,750,000.00       5.000000000 %
 
               
Raymond James Bank, FSB
  $ 5,750,000.00       5.000000000 %
 
               
Union Bank, N.A.
  $ 5,750,000.00       5.000000000 %
 
               
First Commonwealth Bank
  $ 2,875,000.00       2.500000000 %
 
               
Goldman Sachs Bank USA
  $ 1,437,500.00       1.250000000 %
 
               
Total
  $ 115,000,000.00       100.000000000 %
 
           

 

 



--------------------------------------------------------------------------------



 



Part 2—Addresses for Notices to Borrowers and Guarantors
BORROWERS:
Name: GSI Commerce, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Commerce Solutions, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
GUARANTORS:
Name: 935 KOP Associations, LLC.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: 1075 First Global Associates, LLC
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Legacy Holdings, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: ASFD, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Commerce Call Center, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Commerce South, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Equipment, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: 7601 Trade Port Drive, LLC
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Online Direct, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Promotions Distributor Services Corporation
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: E-Dialog, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Interactive, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730

 

 



--------------------------------------------------------------------------------



 



Name: KOP Promotions, LLC.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Silverlign Group, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Media, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Retail Convergence, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: SmartBargains, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: SmartBargains Security Corporation
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: SB.com, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Retail Convergence.com, LP
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: ShopRunner, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: M3 Mobile, Incorporated
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: MBS Insight, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: VendorNet, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: GSI Marketing Services, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Fetchback, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: RueLaLa, Inc.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Gator Acquisition Corp.
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730
Name: Gator Acquisition LLC
Address: 935 First Avenue
King of Prussia, PA 19406
Attention: Chief Financial Officer
Telephone: (610) 496-7000
Telecopy: (610) 265-1730

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(P)
PERMITTED LIENS
The table below sets forth the name of each debtor that has granted a lien to
the secured party set forth opposite such debtor’s name. The table further sets
forth the original file number and original filing date of the financing
statement evidencing such lien along with any related filings that have been
made by the secured party.

                                      Original   Original File   Secured  
Related Debtor   State   Jurisdiction   File Date   Number   Party   Filings
1075 FIRST GLOBAL
ASSOCIATES, LLC   PA   Department of State   1/22/2008   2008012304501   PNC
Bank, National
Association     7601 TRADE PORT DRIVE,
LLC   KY   Secretary of State   1/22/2008   2008-2294862-33.01   PNC Bank,
National
Association     935 KOP ASSOCIATES, LLC   PA   Department of State   1/22/2008  
2008012304513   PNC Bank, National
Association     ASFD, INC.   DE   Secretary of State   1/22/2008   2008 0263994
  PNC Bank, National
Association     CLEAR SALEING, INC.   DE   Secretary of State   1/11/2011   2011
0118417   PNC Bank, National
Association, as
Agent    

 

 



--------------------------------------------------------------------------------



 



                                      Original   Original File   Secured  
Related Debtor   State   Jurisdiction   File Date   Number   Party   Filings
E-DIALOG, INC.   DE   Secretary of State   2/19/2008   2008 0605772   PNC Bank,
National
Association     E-DIALOG, INC.   DE   Secretary of State   7/2/2008   2008
2280780   PNC Bank, National
Association     FETCHBACK, INC.   DE   Secretary of State   6/29/2010   2010
2268898   PNC Bank, National
Association     GSI COMMERCE CALL
CENTER, INC.   FL   Secured Transaction
Registry   1/23/2008   200807483948   PNC Bank, National
Association     GSI COMMERCE CALL
CENTER, INC.   FL   Secured Transaction
Registry   2/9/2009   200909990849   Eau Claire County     GSI COMMERCE
SOLUTIONS, INC.   DE   Secretary of State   1/22/2008   2008 0264075   PNC Bank,
National
Association     GSI COMMERCE
SOLUTIONS, INC.   PA   Montgomery County
Prothonotary   12/15/2009   09-42854
(amount $1,038.61)   Commonwealth of
Pennsylvania     GSI COMMERCE SOUTH,
INC.   DE   Secretary of State   1/22/2008   2008 0263952   PNC Bank, National
Association     GSI COMMERCE, INC.   DE   Secretary of State   4/13/2006  
6124322 9   Bath & Body Works
Direct, Inc.    

 

 



--------------------------------------------------------------------------------



 



                                      Original   Original File   Secured  
Related Debtor   State   Jurisdiction   File Date   Number   Party   Filings GSI
COMMERCE, INC.   DE   Secretary of State   1/22/2008   2008 0264034   PNC Bank,
National
Association     GSI EQUIPMENT, INC.   NY   Secretary of State   1/22/2008  
200801220061927   PNC Bank, National
Association     GSI INTERACTIVE, INC.   DE   Secretary of State   3/16/2010  
2010 0904171   PNC Bank, National
Association     GSI LEGACY HOLDINGS,
INC.   PA   Department of State   1/22/2008   2008012304498   PNC Bank, National
Association     GSI MARKETING
SERVICES, INC.   PA   Department of State   7/12/2010   2010071305701   PNC
Bank, National
Association     GSI MEDIA, INC.   DE   Secretary of State   3/16/2010   2010
0903835   PNC Bank, National
Association     KOP PROMOTIONS, LLC   VA   State Corporation
Commission   3/17/2010   100317 7076-0   PNC Bank, National
Association    

 

 



--------------------------------------------------------------------------------



 



                                      Original   Original File   Secured  
Related Debtor   State   Jurisdiction   File Date   Number   Party   Filings M3
MOBILE, INCORPORATED   PA   Department of State   5/20/2010   2010052102847  
PNC Bank, National
Association     M3 MOBILE, INCORPORATED   PA   Montgomery County
Prothonotary   12/14/2009   2009-42790
(amount: $2,200.46)   Commonwealth of
Pennsylvania     MBS INSIGHT, INC.   DE   Secretary of State   5/20/2010   2010
1782501   PNC Bank, National
Assocation     NEWROADS, INC.   DE   Secretary of State   11/13/2003   3299162 1
  Bath & Body Works
GC, LLC   Continuation
filed: 10/22/2008 NEWROADS, INC.   DE   Secretary of State   11/13/2003  
3299164 7   Express GC, LLC   Continuation
filed: 10/22/2008 ONLINE DIRECT, INC.   DE   Secretary of State   1/22/2008  
2008 0263929   PNC Bank, National
Association    

 

 



--------------------------------------------------------------------------------



 



                                      Original   Original File   Secured  
Related Debtor   State   Jurisdiction   File Date   Number   Party   Filings
VendorNet, Inc.   DE   Secretary of State   5/20/2010   2010 1782170   PNC Bank,
National
Association   Amendment
filed: 6/29/2010 PROMOTIONS DISTRIBUTOR
SERVICES CORPORATION   CA   Secretary of State   8/19/2002   0223260732  
Citizens Bank of
Massachusetts   Termination
filed:10/24/2005
Continuation
filed: 3/30/2007 PROMOTIONS DISTRIBUTOR
SERVICES CORPORATION   CA   Secretary of State   1/22/2008   08-7144432477   PNC
Bank, National
Association     RETAIL CONVERGENCE,
INC.   DE   Secretary of State   9/17/2008   2008 3140884   John Hardy USA Inc.
    RETAIL CONVERGENCE,
INC.   DE   Secretary of State   3/16/2010   2010 0904106   PNC Bank, National
Association     RETAIL
CONVERGENCE.COM, LP   DE   Secretary of State   3/16/2010   2010 0903892   PNC
Bank, National
Association     RETAIL
CONVERGENCE.COM, LP   NY   Department of State   2/23/2010   E-032353976-W001-8
($2,273.95)   New York State
Department of State
(Albany)     RETAIL
CONVERGENCE.COM, LP   NY   Department of State   4/20/2010   E-032353976-W002-3
($110.90)   New York State
Department of State
(Albany)    

 

 



--------------------------------------------------------------------------------



 



                                      Original   Original File   Secured  
Related Debtor   State   Jurisdiction   File Date   Number   Party   Filings
RETAIL
CONVERGENCE.COM, LP   NY   Department of State   11/16/2010   E-032353976-W003-7
($958.43)   New York State
Department of State
(Albany)     SB.COM, INC.   DE   Secretary of State   3/16/2010   2010 0904007  
PNC Bank, National
Association     SHOPRUNNER, INC   PA   Department of State   3/16/2010  
2010031701195   PNC Bank, National
Association     SILVERLIGN GROUP, INC.   CA   Secretary of State   3/16/2010  
10-7225751767   PNC Bank, National
Association     SMARTBARGAINS, INC.   DE   Secretary of State   2/26/2007   2007
0721935   Eugene Biro Borp     SMARTBARGAINS, INC.   DE   Secretary of State  
3/16/2010   2010 0904056   PNC Bank, National
Association     SMARTBARGAINS SECURITY
CORPORATION   MA   Secretary of the
Commonwealth   3/17/2010   201078981220   PNC Bank, National
Association    

Mortgage, Assignment of Leases and Rents and Security Agreement, by 935 HQ
Associates, LLC in favor of CIBC Inc., dated June 9, 2004.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.8
EXISTING LETTERS OF CREDIT REPORT
Issuing Lender: PNC Bank, National Association

                                                                      Letter of
                                        Credit     Original Face              
Date of   Account             Number     Amount     Currency of         Issuance
  Party     Beneficiary     (if any)     (if any)     Denomination    
Expiration Date  
6/8/2004
  GSI Commerce Solutions, Inc.   BERKADIA COMMERCIAL MORTGAGE LLC     18100138  
  $ 1,000,000.00     USD     6/8/2011  
1/22/2008
  GSI Commerce South, Inc.   THE TRAVELERS INDEMNITY COMPANY     18108615     $
55,000.00     USD     1/22/2012  
2/14/2008
  e-Dialog, Inc.   FARLEY WHITE KILNBROOK THREE, LLC     18108923     $
129,862.60     USD     11/11/2011  
5/11/2010
  RueLaLa, Inc.   THE 58 TO 64 40TH STREET     18113064     $ 128,228.34     USD
    5/11/2011  
3/17/2009
  e-Dialog, Inc.   NETVIEW 5 AND 6 LLC     18111239     $ 106,708.50     USD    
3/17/2011  
7/15/2009
  e-Dialog, Inc.   1350 BROADWAY ASSOCIATES L.L.C.     18111073     $ 91,000.00
    USD     7/15/2011  
6/30/2010
  e-Dialog, Inc.   LEGACY PARTNERS I BELLEVUE, LLC     18113243     $ 53,195.00
    USD     6/30/2011  
12/27/2010
  GSI Commerce Solutions, Inc.   MISSOURI DEPARTMENT OF REVENUE (MDOR)    
18100138     $ 1,000,000.00     USD     6/8/2011  
2/25/2009
  GSI Interactive, Inc.   SERIOUS USA, INC.     18108615     $ 55,000.00     USD
    1/22/2012  
6/28/2010
  RueLaLa, Inc.   MILLTEX DISTRIBUTORS CO.     18108923     $ 129,862.60     USD
    11/11/2011  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(a)
QUALIFICATIONS TO DO BUSINESS

              Jurisdiction of     Entity   Organization   Foreign Qualifications
GSI Commerce, Inc.
  Delaware   Pennsylvania
GSI Commerce Solutions, Inc.
  Pennsylvania   Kentucky, California, Massachusetts, Georgia, Virginia, New
Jersey, Washington, New York, Missouri, Minnesota
GSI Equipment, Inc.
  New York   New Jersey
GSI Interactive, Inc.
  Delaware   Pennsylvania, New York, California
Silverlign Group, Inc.
  California   Oregon, Washington
KOP Promotions, LLC
  Virginia   Pennsylvania
7601 Trade Port Drive, LLC
  Kentucky   None
935 KOP Associates, LLC
  Pennsylvania   None
1075 First Global Associates, LLC
  Pennsylvania   None
GSI Legacy Holdings, Inc.
  Pennsylvania   None
ASFD, Inc.
  Delaware   Pennsylvania
GSI Commerce Call Center, Inc.
  Florida   Wisconsin, Pennsylvania
GSI Commerce South, Inc.
  Delaware   California, Tennessee, Virginia, North Carolina
Online Direct, Inc.
  Delaware   Georgia, Tennessee
Promotions Distributor Service Corporation
  California   None
GSI Media, Inc.
  Delaware   Pennsylvania, New York
e-Dialog, Inc.
  Delaware   Massachusetts, California, New York, Texas, Washington
RueLaLa, Inc.
  Delaware   New York, Massachusetts
SmartBargains, Inc.
  Delaware   Massachusetts, Kentucky, New York, Washington, Pennsylvania
SB.com, Inc.
  Delaware   Massachusetts
Retail Convergence.com, LP
  Delaware   Massachusetts, Kentucky, Washington
SmartBargains Security Corporation
  Massachusetts   None
ShopRunner, Inc.
  Pennsylvania   New York
VendorNet, Inc.
  Delaware   Florida, North Carolina, Missouri, California, Virginia, Georgia
M3 Mobile, Incorporated
  Pennsylvania   None
MBS Insight, Inc.
  Delaware   New York
GSI Marketing Services, Inc.
  Pennsylvania   New York
Fetchback, Inc.
  Delaware   Arizona, New Jersey, Kentucky, North Carolina, Illinois, New York
Clear Saleing, Inc.
  Delaware   Ohio, Oregon, Illinois, California, Utah, New York, Texas

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(b)
SUBSIDIARIES
(i) Subsidiary Equity Interests

                                                              Percentage of
Equity       Jurisdiction             Amount of     Interest Owned       of    
Type of Equity     Equity     Directly or Indirectly   Name of Subsidiary  
Organization     Interest     Interest     by GSI Commerce, Inc.  
GSI Equipment, Inc.
  New York   Common Stock   100 shares     100 %
7601 Trade Port Drive, LLC
  Kentucky   Limited Liability Company Interest   10 units     100 %
935 KOP Associates, LLC
  Pennsylvania   Limited Liability Company Interest   10 units     100 %
935 HQ Associates, LLC
  Delaware   Limited Liability Company Interest   10 units     100 %
1075 First Global Associates, LLC
  Pennsylvania   Limited Liability Company Interest   10 units     100 %
GSI Legacy Holdings, Inc.
  Pennsylvania   Common Stock   100 shares     100 %
ASFD, Inc.
  Delaware   Common Stock   100 shares     100 %
GSI Commerce Call Center, Inc.
  Florida   Common Stock   100 shares     100 %
GSI Luxembourg S.à.r.l
  Luxembourg   Limited Liability Company (Societe a Responsabilite Limitee)
Interest   125 shares     100 %
GSI Commerce Solutions International, S.L.
  Spain   Limited Liability Company (Sociedad de Responsabilidad Limitada)
Interest   46,480 shares     100 %
Zendor/GSI Commerce Limited
  United Kingdom   Limited Company Interest   1,010 shares     100 %
GSI Commerce South, Inc.
  Delaware   Common Stock   100 shares     100 %
Online Direct, Inc.
  Delaware   Common Stock   100 shares     100 %
Promotions Distributor Services Corporation
  California   Common Stock   1,000 shares     100 %
E-Dialog, Inc.
  Delaware   Common Stock   100 shares     100 %
E-Dialog UK Limited
  England and Wales   Limited Company Interest   1 ordinary share     100 %
GSI Interactive, Inc.
  Delaware   Common Stock   100 shares     100 %
KOP Promotions, LLC
  Virginia   Limited Liability Company Interest   100 units     100 %
Silverlign Group, Inc.
  California   Common Stock   400,000 shares     100 %
GSI Media, Inc. (f/k/a Peanut Butter Corporation)
  Delaware   Common Stock   100 shares     100 %
RueLaLa, Inc.
  Delaware   Common Stock; Preferred Stock   964.4635 shares; 35.5365 shares    
100 %

 

 



--------------------------------------------------------------------------------



 



                                                              Percentage of
Equity       Jurisdiction             Amount of     Interest Owned       of    
Type of Equity     Equity     Directly or Indirectly   Name of Subsidiary  
Organization     Interest     Interest     by GSI Commerce, Inc.  
SmartBargains, Inc.
  Delaware   Common Stock   100 shares     100 %
SmartBargains Security Corporation
  Massachusetts   Common Stock   1000 shares     100 %
SB.com, Inc.
  Delaware   Common Stock   1000 shares     100 %
Retail Convergence.com, LP
  Delaware   Partnership interests   99% limited partner interest and 1% general
partner interest     100 %
ShopRunner, Inc.
  Pennsylvania   Common Stock   100 shares     100 %
M3 Mobile, Incorporated
  Pennsylvania   Common Stock   10,000 shares     100 %
MBS Insight, Inc.
  Delaware   Common Stock   1,000 shares     100 %
VendorNet, Inc.
  Delaware   Common Stock   100 shares     100 %
GSI Marketing Services, Inc.
  Pennsylvania   Common Stock   100 shares     100 %
Fetchback, Inc.
  Delaware   Common Stock   100 shares     100 %
GSI Commerce Japan K.K.
  Japan   Common Stock   100 common shares     100 %
e-Dialog Singapore Private Ltd.
  Singapore   Limited Company Interest   100 shares     100 %
Clear Saleing, Inc.
  Delaware   Common Stock   100 shares     100 %
Gator Acquisition Corp.
  Delaware   Common Stock   1 share     100 %
Gator Acquisition LLC
  Delaware   Limited Liability Company Interest   1 unit     100 %

(ii) GSICS Equity Interests

                                                              Percentage of
Equity                       Amount of     Interest Owned       Jurisdiction of
    Type of Equity     Equity     Directly or Indirectly   Name   Organization  
  Interest     Interest     by Parent  
GSI Commerce Solutions, Inc.
  Pennsylvania   Common Stock   100 shares     100 %

(iii) Other Loan Party Equity Interests

                      Jurisdiction of         Name   Organization     Public
Company  
GSI Commerce, Inc.
  Delaware   Yes

 

 



--------------------------------------------------------------------------------



 



(iv) Options, Warrants or Other Rights Outstanding to Purchase Equity Interests
Parent’s stockholders have approved the following equity compensation plans:
(i) Amended and Restated 1996 Equity Incentive Plan, (ii) 2005 Equity Incentive
Plan and (ii) 2010 Equity Incentive Plan. The 2005 Equity Incentive Plan
provides for the grant of incentive stock options, nonstatutory stock options,
stock appreciation rights, stock purchase awards, stock bonus awards, stock unit
awards, restricted stock awards and other forms of equity compensation. Parent
has issued stock options, restricted stock units and restricted stock awards
under the 1996 Equity Incentive Plan and the 2005 Equity Incentive Plan. No
future awards will be granted pursuant to the 1996 Equity Incentive Plan. In
May 2010, Parent’s stockholders approved the 2010 Equity Incentive Plan. The
2010 Equity Incentive Plan authorizes the award of 3,500,000 shares of the
Parent’s common stock. In addition, any outstanding stock awards previously
granted under the Parent’s 2005 Equity Incentive Plan or the Parent’s Amended
and Restated 1996 Equity Incentive Plan that expire, are terminated, cancelled
or forfeited, or are withheld in satisfaction of payment of withholding taxes
after May 28, 2010 will become available for grant under the 2010 Equity
Incentive Plan. The 2010 Equity Incentive Plan will terminate on March 2, 2020,
after which no further awards may be granted under the 2010 Plan.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(e)
MATERIAL LITIGATION
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(k)
PLEDGED COLLATERAL

1.   Limited Liability Company Agreement of KOP Promotions, LLC.   2.   Limited
Partnership Agreement of Retail Convergence.com, LP, as amended by Consent and
Amendment No. 1 thereto.   3.   Limited Liability Company Agreement of 935 KOP
Associates, LLC.   4.   Limited Liability Company Agreement of 1075 First Global
Associates, LLC, as amended by First Amendment thereto.   5.   Limited Liability
Company Agreement of 7601 Trade Port Drive, LLC.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(n)
ENVIRONMENTAL DISCLOSURES
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
EXISTING INDEBTEDNESS

1.   GSI Commerce, Inc. 2.5% Convertible Notes due 2027 in the aggregate amount
of $150,000,000, issued pursuant to an Indenture from GSI Commerce, Inc. to The
Bank of New York, dated as of July 2, 2007.   2.   Master Lease Agreement
between GSI Commerce Solutions, Inc. and PNC Equipment Finance, LLC, dated as of
December 22, 2006, as amended, including without limitation, that certain
Schedule of Leased Equipment No. 04225-004, dated as of June 30, 2008, assigned
to Commerce Commercial Leasing, LLC and that certain assignment of a
participation interest to Sovereign Bank on January 10, 2008.   3.   Capital
Lease between Accretive Commerce and BB&T Equipment Finance, dated as of May 18,
2007, and any amendments thereto.   4.   Letter Agreement, dated as of
January 11, 2008, for $2,000,000 Committed Line of Credit and $1,000,000
Existing Standby Letter of Credit between PNC Bank, National Association and GSI
Commerce Solutions, Inc.   5.   Mortgage, Assignment of Leases and Rents and
Security Agreement, dated as of June 9, 2004, by 935 HQ Associates, LLC in favor
of CIBC Inc.   6.   Promissory Note, dated as of June 9, 2004, by 935 HQ
Associates, LLC in favor of CIBC Inc.   7.   Lease Agreement (Lease
#15747-00400), dated as of August 31, 2005, between Bank of America Leasing &
Capital, LLC and e-Dialog, Inc.   8.   Master Lease Agreement (Contract #
1693036), dated as of August 31, 2005, between Fleet Business Credit, LLC and
e-Dialog, Inc.   9.   Master Lease Agreement Number 4502, dated as of August 27,
2004, between VenCore Solutions LLC and e-Dialog, Inc.   10.   Master Lease
Agreement (Lease #13882), dated as of March 28, 2007, between Banc of America
Leasing and Capital, LLC and e-Dialog, Inc.   11.   Master Lease Agreement,
dated as of March 11, 2010, between Hewlett Packard Financial Services Company
and Retail Converge, Inc.   12.   Master Lease Agreement (Contract #TFV-28514),
dated as of July 16, 2008, between Delage Landen Financial Services Inc. and
Retail Convergence, Inc.   13.   Master Lease Agreement, dated as of July 8,
2009, between Raymond Storage Concepts, Inc. and GSI Commerce, Inc.   14.  
Master Lease Agreement, dated as of August 18, 2009, between Ikon Financial
Services and GSI Commerce South, Inc.   15.   Wisconsin Community Development
Block Grant Agreement between the Wisconsin Department of Commerce, Eau Claire
County and GSI Commerce Call Center, Inc., effective as of October 1, 2007, and
Promissory Note by GSI Commerce Call Center in favor of Wisconsin Department of
Commerce, Eau Claire County, dated as of July 10, 2007.

 

 



--------------------------------------------------------------------------------



 



16.   Master Lease Agreement (Contract #25000817) between De Lage Landen
Financial Services Inc. and MBS Insight, Inc.   17.   Equipment Lease/Finance
Agreement, dated as of March 31, 2009, between Axis Capital Inc. and Fetchback,
Inc.   18.   Equipment Lease Agreement No. 915077, dated as of May 9, 2007,
between Axis Capital Inc. and Fetchback, Inc.   19.   Equipment Lease Agreement
No. 915077, dated as of June 6, 2007, between Axis Capital Inc. and Fetchback,
Inc.   20.   Installment Payment Agreement No. 3025864, dated as of March 12,
2008, by and between Fetchback, Inc. and Bank of America Leasing & Capital, LLC
and its supplier, ADG Communications.   21.   Master Lease Agreement #1109123,
dated as of June 1, 2009, by and between Fetchback, Inc. and US Bancorp.   22.  
Master Lease Agreement #1166359, dated as of June 22, 2009, by and between
Fetchback, Inc and US Bancorp.   23.   Master Lease Agreement No. 8799357, dated
as of May 16, 2008, by and between Fetchback, Inc. and Dell Financial Services,
L.L.C. and the related schedules setting forth equipment leased.   24.  
Equipment Lease Agreement No. 861125, dated as of February 5, 2008, by and
between Fetchback, Inc. and Fidelity Capital Partners, LLC.   25.   Equipment
Lease Agreement, dated as of February 5, 2008, by and between Fetchback, Inc.
and Fidelity Capital Partners, LLC.   26.   Master Lease Agreement, dated as of
October 5, 2010, by and between GSI Commerce, Inc. and TD Equipment Finance,
Inc.   27.   Equipment Lease Agreement No. 8314, dated as of June 28, 2010, by
and between Retail Convergence.com, LP and Cisco Systems Capital Corp.   28.  
Master Lease and Financing Agreement No. 2719216625, dated as of September 17,
2010, by and between GSI Commerce, Inc. and Hewlett-Packard Financial Services
Company.   29.   Payment Plan Agreement No. 6594, dated as of April 13, 2010, by
and between GSI Commerce Solutions, Inc. and Oracle Credit Corp.   30.   Payment
Plan Agreement, Payment Schedule No. 37625, dated as of February 26, 2010, by
and between GSI Commerce Solutions, Inc. and Oracle Credit Corp.   31.   Payment
Plan Agreement No. 6986, dated as of December 28, 2010, by and between GSI
Commerce, Inc. and Oracle Credit Corp.   32.   Master Lease Agreement
No. 3786041 by and between GSI Commerce Solutions, Inc. and IBM Credit LLC.  
33.   Software License Agreement No. 031809, dated as of September 30, 2009, by
and between GSI Commerce Solutions, Inc. and Sterling Commerce, Inc.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1(a)
OPINION OF COUNSEL

1.   Each of the Delaware Entities is a corporation or limited partnership, as
applicable, validly existing and in good standing under the laws of the State of
Delaware with the corporate power and authority to own its properties and to
carry on its business as, to our knowledge, it is now conducted.   2.   Each of
the Pennsylvania Entities is a corporation or limited liability company, as
applicable, and presently subsisting under the laws of the Commonwealth of
Pennsylvania with the corporate power and authority to own its properties and to
carry on its business as, to our knowledge, it is now conducted.   3.   Each of
the California Entities is a corporation validly existing and in good standing
under the laws of the State of California with the corporate power and authority
to own its properties and to carry on its business as, to our knowledge, it is
now conducted.   4.   The New York Entity is a corporation validly existing and
in good standing under the laws of the State of New York with the corporate
power and authority to own its properties and to carry on its business as, to
our knowledge, it is now conducted.   5.   Each California Entity, Delaware
Entity, New York Entity and Pennsylvania Entity is duly qualified to do business
as a foreign corporation, limited liability company or limited partnership, as
applicable, in the jurisdictions listed opposite its name on Schedule I hereto.
  6.   Each California Entity, Delaware Entity, New York Entity and Pennsylvania
Entity has the corporate, limited liability company or limited partnership power
and authority, as applicable, to enter into, execute, deliver and perform the
Loan Documents to which it is a party, to incur the Indebtedness contemplated by
the Loan Documents and to perform its obligations under the Loan Documents to
which it is a party, has taken all necessary corporate, limited liability
company or limited partnership action, as applicable, to authorize the
execution, delivery and performance of such Loan Documents and has duly executed
and delivered such Loan Documents.   7.   Each Loan Document to which a Loan
Party is a party is the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms.   8.   The
execution and delivery by the Loan Parties of the Loan Documents to which they
are parties do not, the performance by the Loan Parties of their respective
obligations thereunder will not, and the grant by each Loan Party of the
security interests under the Collateral Documents will not (i) result in a
violation of the Parent Organizational Documents, the GSICS Organizational
Documents, or the certificate of incorporation, articles of incorporation,
bylaws, limited partnership agreement, limited liability company agreement,
operating agreement or other organizational documents, as applicable, of any of
the California Entities, Delaware Entities, New York Entity and Pennsylvania
Entities, (ii) result in a conflict with or breach or default, or the creation
or imposition of a Lien, under any Company Agreement (as defined in Schedule III
hereto) or (iii) to our knowledge, violate any judicial or administrative
judgment, order or decree to which any Loan Party is subject.   9.   The
execution and delivery by each Loan Party of the Loan Documents to which it is a
party do not, the performance by each Loan Party of its obligations thereunder
will not, and the grant by each Loan Party of the security interests under the
Collateral Documents will not require any approval from or filing with any
governmental authority of the United States, the State of California, the State
of New York or the Commonwealth of Pennsylvania or pursuant to the provisions of
the Delaware General Corporation Law, the Delaware Limited Liability Company Act
and the Delaware Revised Uniform Limited Partnership Act except for (i) in the
case of collateral consisting of securities, as may be required in connection
with any disposition of securities by laws affecting the offering and sale of
securities and (ii) the filings or other actions referred to in paragraphs 13
and 14 hereof.

 

 



--------------------------------------------------------------------------------



 



10.   The execution and delivery by each Loan Party of the Loan Documents to
which it is a party do not, the performance by each such Loan Party of its
obligations thereunder will not, and the grant by each Loan Party of the
security interests under the Collateral Documents will not result in any
violation of any federal law of the United States or laws of the State of
California, the State of New York or the Commonwealth of Pennsylvania or any
regulation thereunder, or any provision of the Delaware General Corporation Law,
the Delaware Limited Liability Company Act and the Delaware Revised Uniform
Limited Partnership Act.   11.   The extension of credit made on the date hereof
and the use of the proceeds thereof in accordance with the provisions of the
Credit Agreement do not violate the provisions of Regulations T, U or X of the
Board of Governors of the Federal Reserve System.   12.   Each of the Collateral
Documents is effective to create in favor of the Administrative Agent, as
security for the Obligations, as defined in the Credit Agreement, a security
interest (the “Article 9 Security Interest”) in the collateral described therein
in which a security interest may be created under Article 9 of the New York UCC
(the “Article 9 Collateral”).   13.   The Financing Statements are in proper
form for filing with the Filing Offices indicated opposite the name of each Loan
Party on Schedule II hereto. Upon the filing of the Financing Statements with
the Filing Offices indicated opposite the name of each Loan Party on Schedule II
hereto, the Article 9 Security Interest in favor of the Administrative Agent in
that portion of the Article 9 Collateral in which a security interest may be
perfected by the filing of a financing statement under the California UCC,
Delaware UCC, Florida UCC, Kentucky UCC, Massachusetts UCC, New York UCC,
Pennsylvania UCC or Virginia UCC, as applicable, will be perfected.   14.   Upon
(a) the execution of the IP Assignment by the parties thereto, (b) the filing of
the Financing Statements with the Filing Offices indicated opposite the name of
each Loan Party on Schedule II hereto, (c) the due recordation of the IP
Assignment in the U.S. Patent and Trademark Office and (d) the due recordation
of the IP Assignment in the U.S. Copyright Office, the Administrative Agent will
have a valid and perfected security interest in the United States patents,
trademarks and copyrights (the “Patents, Trademarks and Copyrights”) listed on
the schedules to the IP Assignment that are duly and validly registered or
recorded in the U.S. Patent and Trademark Office or the U.S. Copyright Office,
as applicable, to the extent a security interest in the Patents, Trademarks and
Copyrights may be perfected by the filing of a financing statement under the
California UCC, Delaware UCC, Florida UCC, Kentucky UCC, Massachusetts UCC, New
York UCC, Pennsylvania UCC or Virginia UCC, as applicable, by the filing of the
IP Assignment in the U.S. Patent and Trademark Office or by the filing of the IP
Assignment in the U.S. Copyright Office.   15.   The Article 9 Security Interest
in that portion of the Article 9 Collateral consisting of certificated
securities represented by the certificates identified on Schedule A to the
Pledge Agreement will be perfected in the State of New York upon delivery of the
certificates to the Administrative Agent.   16.   The Article 9 Security
Interest in the Accounts (as defined in the Deposit Account Control Agreement)
is perfected by the execution and delivery of the Deposit Account Control
Agreement.   17.   No California Entity, Delaware Entity, New York Entity or
Pennsylvania Entity is an “investment company” within the meaning of, and
subject to regulation under, the Investment Company Act of 1940, as amended.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.1(c)
INSURANCE REQUIREMENTS RELATING TO COLLATERAL

1.   The “certificate holder” box on each insurance certificate should contain
the following:

Bank of America, N.A.
As Administrative Agent
Mail Code: CA4-702-02-25
2001 Clayton Road, 2nd Fl.
Concord, CA 94520
E-mail: Josie.T.Flores@baml.com

2.   “Bank of America, N.A.” must be listed as an “additional insured” on
liability certificates.   3.   For property insurance, the Administrative Agent
must be provided with (a) a copy of the declarations page of the policy and
(b) a lender’s loss payable endorsement specifically listing the Administrative
Agent as loss payee/mortgagee.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2(a)
PERMITTED INDEBTEDNESS

1.   Amended and Restated Credit Agreement, dated as of March 24, 2010, by and
among GSI Commerce Solutions, Inc., as borrower, the guarantors named therein,
the lenders named therein, PNC Bank, National Association, as administrative
agent, and PNC Capital Markets LLC and Bank of America, N.A., as joint lead
arrangers and joint bookrunners (the “Existing Credit Agreement”).   2.   Swing
Loan Note and all Revolving Credit Notes, each dated as of March 24, 2010,
issued by GSI Commerce Solutions, Inc. in favor of PNC Bank, National
Association, under the Existing Credit Agreement.   3.   Continuing Agreement of
Guaranty and Suretyship, dated as of January 11, 2008, by GSI Commerce, Inc. and
all subsidiaries of GSI Commerce, Inc. in favor of PNC Bank, National
Association, as reaffirmed pursuant to that certain Reaffirmation Agreement,
dated as of March 24, 2010, by the parties signatory thereto in favor of PNC
Bank, National Association.   4.   GSI Commerce, Inc. 2.5% Convertible Notes due
2027 in the aggregate amount of $150,000,000, issued pursuant to an Indenture
from GSI Commerce, Inc. to The Bank of New York, dated July 2, 2007.   5.  
Letter Agreement, dated as of January 11, 2008, for $2,000,000 Committed Line of
Credit and $1,000,000 Existing Standby Letter of Credit between PNC Bank,
National Association and GSI Commerce Solutions, Inc.   6.   Mortgage,
Assignment of Leases and Rents and Security Agreement, by 935 HQ Associates, LLC
in favor of CIBC Inc., dated June 9, 2004.   7.   Wisconsin Community
Development Block Grant Agreement between the Wisconsin Department of Commerce,
Eau Claire County and GSI Commerce Call Center, Inc., effective October 1, 2007
and Promissory Note in the amount of $1,000,000 by GSI Commerce Call Center in
favor of Wisconsin Department of Commerce, Eau Claire County, dated July 10,
2007.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2(d)
EXISTING INVESTMENTS

1.   4,000,000 shares of Series D-1 Convertible Preferred Stock of WebCollage,
Inc. held by GSI Commerce, Inc.   2.   175,618 shares of Series G Preferred
Stock of WebCollage, Inc. held by GSI Commerce, Inc.   3.   1,027,150 shares of
Series C Convertible Preferred Stock of Allurent, Inc. held by GSI Commerce,
Inc.   4.   455,111 shares of Common Stock of PowerReviews, Inc. held by GSI
Commerce Solutions, Inc.   5.   Performance Warrant to Purchase 641,320 shares
of Common Stock of PowerReviews, Inc. held by GSI Commerce Solutions, Inc.   6.
  7,887,080 shares of Intershop Communications, AG held by GSI Commerce
Solutions, Inc.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1(j)
EXISTING 5% SHAREHOLDERS

                                  Class of Voting   Number of     Percentage  
Issuer   Shareholder   Securities   Shares Held     Held  
GSI Commerce, Inc.
  Michael G. Rubin
  Common Stock     4,205,502       6.3 %
 
  c/o GSI Commerce, Inc.
                   
 
  935 First Avenue
                   
 
  King of Prussia, PA 19406                    
GSI Commerce, Inc.
  Fred Alger Management, Inc.
  Common Stock     4,138,289       6.7 %
 
  Alger Associates, Incorporated
                   
 
  111 Fifth Avenue
                   
 
  New York, NY 10003                    
GSI Commerce, Inc.
  Wells Fargo & Company
  Common Stock     6,842,049       10.31 %
 
  420 Montgomery Street
                   
 
  San Francisco, CA 94163
                   
GSI Commerce, Inc.
  Artisan Partners Holdings LP
  Common Stock     6,732,700       10.1 %
 
  875 East Wisconsin Avenue,
                   
 
  Suite 800
                   
 
  Milwaukee, WI 53202                    
GSI Commerce, Inc.
  BlackRock, Inc.
  Common Stock     4,410,616       6.63 %
 
  40 East 52nd Street
                   
 
  New York, NY 10022                    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.5
ADMINISTRATIVE AGENT INFORMATION
Bank of America, N.A.
NC1-001-04-39
101 North Tryon Street
Charlotte, NC 28255
Daily Operations Contact:
Name: Nilesh Patel
Telephone: (980) 386-5094
Telecopy: (704) 719-8870
npatel@baml.com
Loan Closer Contact:
Name: Wayne A. Richard
Telephone: (980) 388-6484
Telecopy: (704) 208-3075
wayne.a.richard@baml.com
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Address: 135 S. LaSalle Street, IL1-231-05-41
Chicago, IL 60603
Attention: Fani Davidson
Telephone: (312) 923-0604
Telecopy: (312) 453-4217
fani.davidson@baml.com
L/C Issuer:
Bank of America, N.A.
Trade Operations
Address: 1 Fleet Way, PA6-580-02-30
Scranton, PA 18507
Attention: Alfonso Malave
Telephone: (570) 330-4212
Telecopy: (570) 330-4186
alfonso.malave@baml.com
USD PAYMENT INSTRUCTIONS:
Bank of America
New York NY
ABA 026009593
Acct # 1366212250600
Acct Name: Corporate Credit Services
Ref: GSI COMMERCE, INC.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(A)
[FORM OF] ADMINISTRATIVE QUESTIONNAIRE
[Please see attached]
Exhibit 1.1(A) — 1
Form of Administrative Questionnaire

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

     
FAX ALONG WITH COMMITMENT LETTER TO:
   
 
 
FAX #
   
 
 

                 
I. Borrower Name:
               
 
   
 
$        Type of Credit Facility    
 
           

II. Legal Name of Lender of Record for Signature Page:
 

         
 
  •   Signing Credit Agreement            _____ YES            _____ NO
 
  •   Coming in via Assignment            _____ YES            _____ NO

     
III. Type of Lender:
   
 
 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

         
IV. Domestic Address:
    V. Eurodollar Address:
 
       
 
     
 
       
 
     
 
       
 
     
 
       
 
     

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

                                      Primary     Secondary       Credit Contact
    Operations Contact     Operations Contact  
Name:
                       
 
                 
 
           
Title:
                       
 
                 
 
           
Address:
                       
 
                 
 
           
 
                       
 
                 
 
           
Telephone:
                       
 
                 
 
           
Facsimile:
                       
 
                 
 
           
E Mail Address:
                       
 
                   
IntraLinks E Mail Address:
                       
 
                 

Does Secondary Operations Contact need copy of notices? _____ YES _____ NO

          (BANK OF AMERICA LOGO) [c12139c1213902.gif]   1   12/2007

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

                  Letter of Credit   Draft Documentation         Contact  
Contact   Legal Counsel
 
           
Name:
           
 
           
 
           
Title:
           
 
           
 
           
Address:
           
 
           
 
           
Telephone:
           
 
           
 
           
Facsimile:
           
 
           
 
           
E Mail Address:
           
 
           

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

         
Pay to:
       
 
       
 
 
 
(Bank Name)    
 
       
 
 
 
(ABA #)    
 
       
 
 
 
(Account #)    
 
       
 
 
 
(Attention)    

 
VIII. Lender’s Fed Wire Payment Instructions:

             
Pay to:
           
 
                     
 
  (Bank Name)        
 
                     
 
  (ABA#)   (City/State)    
 
                     
 
  (Account #)   (Account Name)    
 
                     
 
  (Attention)        

          (BANK OF AMERICA LOGO) [c12139c1213902.gif]   2   12/2007

 





--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
IX. Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
Lender Taxpayer Identification Number (TIN):             -                  
                 
Tax Withholding Form Delivered to Bank of America*:
                     W-9
                     W-8BEN
                     W-8ECI
                     W-8EXP
                     W-8IMY
Tax Contact

         
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Address:
       
 
 
 
   
Telephone:
       
 
 
 
   
Facsimile:
       
 
 
 
   
E Mail Address:
       
 
 
 
   

NON—U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

          (BANK OF AMERICA LOGO) [c12139c1213902.gif]   3   12/2007

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

      *   Additional guidance and instructions as to where to submit this
documentation can be found at this link:

(IMAGE) [c12139c1213903.gif]
X. Bank of America Payment Instructions:

     
Pay to:
  Bank of America, N.A.
ABA # 026009593
New York, NY
Acct. #                                         
Attn: Corporate Credit Services
Ref: Name of Facility

          (BANK OF AMERICA LOGO) [c12139c1213902.gif]   4   12/2007

 





--------------------------------------------------------------------------------



 



EXHIBIT 1.1(B)
[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.   Assignor[s]:  __________________________       
 __________________________    2.   Assignee[s]:  __________________________   
     __________________________        [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

 

      1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   5   Include all applicable subfacilities.

Exhibit 1.1(B) — 1
Form of Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



3.   Borrowers: GSI Commerce, Inc., a Delaware corporation, and GSI Commerce
Solutions, Inc., a Pennsylvania corporation   4.   Administrative Agent: Bank of
America, N.A., as the administrative agent under the Credit Agreement   5.  
Credit Agreement: Credit Agreement, dated as of February 9, 2011, among GSI
Commerce, Inc., a Delaware corporation (the “Parent”), and GSI Commerce
Solutions, Inc., a Pennsylvania corporation (“GSICS” and, together with the
Parent, the “Borrowers”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, Swing Loan Lender and Issuing Lender.
  6.   Assigned Interest[s]:

                                      Aggregate       Percentage              
Amount of   Amount of   Assigned of             Facility   Commitment/Loans  
Commitment/Loans   Commitment/   CUSIP Assignor[s]6   Assignee[s]7   Assigned8  
for all Lenders9   Assigned   Loans10   Number
 
                             $                       $                      
                    %    
 
                             $                       $                      
                    %    
 
                             $                       $                      
                    %    

[7.   Trade Date:                                         ]11

Effective Date:                                         , 20    [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
[Signature page follows]
 

      6   List each Assignor, as appropriate.   7   List each Assignee, as
appropriate.   8   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment”, “Term Loan Commitment”, etc.).  
9   Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.   10   Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   11   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

Exhibit 1.1(B) — 2
Form of Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

          Accepted:    
 
        BANK OF AMERICA, N.A., as Administrative Agent    
 
       
By:
   
 
    
 
  Title:    
 
        [Consented to:]12    
 
        GSI COMMERCE, INC., as Borrower    
 
       
By:
   
 
    
 
  Title:    
 
        GSI COMMERCE SOLUTIONS, INC., as Borrower    
 
       
By:
   
 
    
 
  Title:    
 
        [Consented to:]13    
 
        [BANK OF AMERICA, N.A.][PNC BANK, NATIONAL ASSOCIATION], as Issuing
Lender
 
       
By:
   
 
    
 
  Title:    

 

      12   To be added unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that for any assignment
for which the Borrowers’ consent is required, such consent shall be deemed to
have been given if the Borrowers have not responded within five Business Days of
a request for such consent.   13   To be added only for any assignment that
increases the obligation of the Assignee(s) to participate in exposure under one
or more Letters of Credit (whether or not then outstanding); provided, that the
consent of the Issuing Lender shall not be required for (x) assignments of Term
Loans or Term Loan Commitments to any Term Loan Lender or (y) assignments of
Revolving Credit Loans or Revolving Credit Commitments to any Revolving Credit
Lender.

Exhibit 1.1(B) — 3
Form of Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.8 and (v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.8 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 8.3
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Exhibit 1.1(B) — 4
Form of Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(G)
[FORM OF] GUARANTOR JOINDER AND ASSUMPTION AGREEMENT
THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of _____, 20_____, by
_____, a _____[corporation/partnership/limited liability company] (the “New
Guarantor”).
12. BACKGROUND
Reference is made to (i) the Credit Agreement, dated as of February 9, 2011, as
the same may be amended, restated, supplemented or modified from time to time
(the “Credit Agreement”), by and among GSI COMMERCE SOLUTIONS, INC., a
Pennsylvania corporation (the “Parent”), GSI COMMERCE SOLUTIONS, INC., a
Pennsylvania corporation (“GSICS” and together with the Parent, the
“Borrowers”), each of the Guarantors now or hereafter party thereto, the lenders
now or hereafter party thereto (the “Lenders”) and BANK OF AMERICA, N.A., in its
capacity as administrative agent for itself and the Lenders (the “Administrative
Agent”), (ii) the Continuing Agreement of Guaranty and Suretyship, dated
                    , 2011, as the same may be amended, restated, supplemented
or modified from time to time (the “Guaranty Agreement”), of Guarantors given to
the Administrative Agent, as administrative agent for the Lenders, (iii) the
Pledge Agreement, dated as of                     , 2011, as the same may be
amended, restated, supplemented or modified from time to time (the “Pledge
Agreement”) made by certain Loan Parties and certain of their Subsidiaries in
favor of BANK OF AMERICA, N.A., as collateral agent (the “Collateral Agent”);
(iv) the Security Agreement, dated as of                     , 2011, as the same
may be amended, restated, supplemented or modified from time to time (the
“Security Agreement”) made by the Loan Parties in favor of the Collateral Agent;
and (v) the other Loan Documents referred to in the Credit Agreement, as the
same may be amended, restated, supplemented or modified from time to time
(collectively, the “Loan Documents”).
13. AGREEMENT
Capitalized terms defined in the Credit Agreement are used herein as defined
therein.
New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrowers
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Loan Party” and a “Guarantor”, jointly and severally, under the Credit
Agreement, a “Guarantor,” jointly and severally with the existing Guarantors
under the Guaranty Agreement, a “Pledgor”, jointly and severally, under the
Pledge Agreement, a “Debtor” jointly and severally, under the Security
Agreement, and a Loan Party or Guarantor, as the case may be, under each of the
other Loan Documents to which the Lenders or Guarantors are a party; and, New
Guarantor hereby agrees that from the date hereof and so long as any Loan,
Letter of Credit or any Revolving Credit Commitment of any Lender shall remain
outstanding and until the payment in full of the Loans and the Notes, the
expiration of all Letters of Credit, and the performance of all other
obligations of the Lenders under the Loan Documents, New Guarantor shall
perform, comply with, and be subject to and bound by each of the terms and
provisions of the Credit Agreement, the Guaranty Agreement, the Pledge
Agreement, the Security Agreement and each of the other Loan Documents, jointly
and severally, with the existing parties thereto. Without limiting the
generality of the foregoing, New Guarantor hereby represents and warrants that
(i) each of the representations and warranties set forth in Section 6 of the
Credit Agreement applicable to a Loan Party are true and correct as to New
Guarantor on and as of the date hereof and (ii) New Guarantor has heretofore
received a true and correct copy of the Credit Agreement, Guaranty Agreement,
Pledge Agreement, Security Agreement and each of the other Loan Documents
(including any modifications thereof or supplements or waivers thereto) in
effect on the date hereof.
New Guarantor hereby makes, affirms, and ratifies in favor of the Administrative
Agent, the Collateral Agent and the Lenders, the Credit Agreement, Guaranty
Agreement, the Pledge Agreement, the Security Agreement and each of the other
Loan Documents given by the Guarantors to the Administrative Agent and the
Lenders.
Exhibit 1.1(G) — 1
Form of Guarantor Joinder and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



New Guarantor is simultaneously delivering to the Administrative Agent and the
Lenders the documents, together with this Guarantor Joinder and Assumption
Agreement, required under Sections 7.1 and 8.2(i).
In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent or the Lenders to carry out more effectively the provisions and purposes
of this Guarantor Joinder and Assumption Agreement and the other Loan Documents.
New Guarantor acknowledges and agrees that a telecopy transmission to the
Administrative Agent and the Lenders of signature pages hereof purporting to be
signed on behalf of New Guarantor shall constitute effective and binding
execution and delivery hereof by New Guarantor.
In connection with its becoming a Debtor under the Security Agreement, New
Guarantor grants to and creates in favor of the Collateral Agent a first
priority security interest under the Code in and to the Collateral to secure the
due and punctual payment and performance of the Debt in full. Such security
interest shall be subject to the terms and conditions set forth in the Security
Agreement. (Capitalized terms used in this paragraph and not otherwise defined
have the meanings given to them in the Security Agreement).
In connection with becoming a Pledgor under the Pledge Agreement, New Guarantor
grants to the Collateral Agent a first priority security interest in New
Guarantor’s now existing and hereafter acquired and/or arising right, title and
interest in, to and under the Pledged Collateral owned by New Guarantor, whether
now or hereafter existing and wherever located. Such security interest shall be
subject to the terms and conditions set forth in the Pledge Agreement.
(Capitalized terms used in this paragraph and not otherwise defined have the
meanings given to them in the Pledge Agreement).
NEW GUARANTOR SHALL CAUSE BORROWER TO PROVIDE SUCH ADDITIONAL DOCUMENTS AS
REQUIRED BY SECTION 8.2(i) OF THE CREDIT AGREEMENT.
IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that this Guarantor Joinder
and Assumption Agreement constitute a sealed instrument.

                            ATTEST:                              
 
                       
 
          By:           (Seal)                      
Name:
              Name:                          
Title:
              Title:                          
 
                        Acknowledged and accepted:                
 
                        BANK OF AMERICA, N.A., as Administrative Agent          
     
 
                       
By:
                                             
 
  Name:                    
 
                     
 
  Title:                    
 
                     
 
                        Acknowledged and accepted:                
 
                        BANK OF AMERICA, N.A., as Collateral Agent              
 
 
                       
By:
                                             
 
  Name:                    
 
                     
 
  Title:                    
 
                     

Exhibit 1.1(G) — 2
Form of Guarantor Joinder and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(N)
[FORM OF] NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrowers under that certain Credit Agreement, dated as of February 9, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrowers, the Lenders from time to time party
thereto, the Guarantors from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Loan Lender and Issuing Lender.
The Borrowers promise to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
Exhibit 1.1(N) — 1
Form of Note

 

 



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

           

GSI COMMERCE, INC.
      By:         Name:         Title:           GSI COMMERCE SOLUTIONS, INC.
      By:         Name:         Title:        

Exhibit 1.1(N) — 2
Form of Note

 

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of Loan   Amount of   Interest
  Interest Paid   Balance This   Notation Date   Made   Loan Made   Period  
This Date   Date   Made By                                                    

Exhibit 1.1(N) — 3
Form of Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4(a)
[FORM OF] REVOLVING CREDIT LOAN REQUEST
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 9, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI Commerce, Inc., a Delaware corporation (the
“Parent”), GSI Commerce Solutions, Inc., a Pennsylvania corporation (“GSICS”
and, together with the Parent, the “Borrowers”), the Lenders from time to time
party thereto, the Guarantors from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Loan Lender and Issuing Lender.
The undersigned hereby requests (select one):

             
o A borrowing of Revolving Credit Loans
  o A renewal or conversion of Revolving Credit Loans   o A paydown of Revolving
Credit Loans

o The Base Rate Option                                           o The LIBOR
Rate Option

1.   On                                          (a Business Day).   2.   In the
amount of $                                        .   3.   For Revolving Credit
Loans to which the LIBOR Rate Option applies: with an Interest Period of
            months.   4.   The proceeds of any Revolving Credit Loans requested
herein shall be disbursed to the account of
                                        .

The Revolving Credit Loan borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.1(a) of the Agreement.

           

GSI COMMERCE, INC.
      By:         Name:         Title:           GSI COMMERCE SOLUTIONS, INC.
      By:         Name:         Title:        

Exhibit 2.4(A) — 1
Form of Revolving Credit Loan Request

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4(b)
[FORM OF] SWING LOAN REQUEST
Date: ___________, _____

To:   Bank of America, N.A., as Swing Loan Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 9, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI Commerce, Inc., a Delaware corporation (the
“Parent”), GSI Commerce Solutions, Inc., a Pennsylvania corporation (“GSICS”
and, together with the Parent, the “Borrowers”), the Lenders from time to time
party thereto, the Guarantors from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Loan Lender and Issuing Lender.
The undersigned hereby requests (select one):
o A borrowing of Swing Loans                      o A paydown of Swing Loans

1.   On                                          (a Business Day).   2.   In the
amount of $                                        .   3.   The proceeds of any
Swing Loan requested herein shall be disbursed to the account of
                                        .

The Swing Loan borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.1(c) of the Agreement.

           

GSI COMMERCE, INC.
      By:         Name:         Title:           GSI COMMERCE SOLUTIONS, INC.
      By:         Name:         Title:        

Exhibit 2.4(B) — 1
Form of Swing Loan Request

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.8
[FORM OF] LETTER OF CREDIT REPORT
Date: ___________, _____

To:   Bank of America, N.A., as Administrative Agent
GSI Commerce, Inc., as Borrower
GSI Commerce Solutions, Inc., as Borrower

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, February 9, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among GSI Commerce, Inc., a Delaware corporation (the
“Parent”), GSI Commerce Solutions, Inc., a Pennsylvania corporation (“GSICS”
and, together with the Parent, the “Borrowers”), the Lenders from time to time
party thereto, the Guarantors from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Loan Lender and Issuing Lender.
This report is being delivered pursuant to Section 2.8(j) of the Agreement. Set
forth in the table below is a description of each Letter of Credit issued by the
undersigned and outstanding on the date hereof.

                                      Maximum   Current                        
    Face   Face   Beneficiary   Issuance   Expiry   Auto   Date of   Amount of
L/C No.   Amount   Amount   Name   Date   Date   Renewal   Amendment   Amendment
                                                                   

           

[NAME OF ISSUING LENDER]
      By:         Name:         Title:        

Exhibit 2.8 — 1
Form of Letter of Credit Report

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1
[FORM OF] TERM LOAN REQUEST
Date:                     ,      
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 9, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI Commerce, Inc., a Delaware corporation (the
“Parent”), GSI Commerce Solutions, Inc., a Pennsylvania corporation (“GSICS”
and, together with the Parent, the “Borrower”), the Lenders from time to time
party thereto, the Guarantors from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Loan Lender and Issuing Lender.
The undersigned hereby requests (select one):

o A borrowing of Term Loans          o A renewal or conversion of Term
Loans          o A paydown of Term Loans
o The Base Rate Option                         o The LIBOR Rate Option

1.  
On                                                              (a Business
Day).
  2.  
In the amount of $                                        .
  3.  
For Term Loans to which the LIBOR Rate Option applies: with an Interest Period
of                      months.
  4.  
The proceeds of any Term Loans requested herein shall be disbursed to the
account of                     .

            GSI COMMERCE, INC.
      By:         Name:         Title:           GSI COMMERCE SOLUTIONS, INC.
      By:         Name:         Title:        

Exhibit 3.1 — 1
Form of Term Loan Request

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.1
[FORM OF] SOLVENCY CERTIFICATE
This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
7.1(a)(x) of the Credit Agreement, dated as of February 9, 2011 (as amended,
supplemented, restated, replaced or otherwise modified from time to time, the
“Credit Agreement”), among GSI Commerce, Inc., a Delaware corporation (the
“Parent”), GSI Commerce Solutions, Inc., a Pennsylvania corporation (“GSICS”
and, together with the Parent, the “Borrowers”), the Guarantors from time to
time party thereto, Bank of America, N.A., as Administrative Agent, Swing Loan
Lender and Issuing Lender, and each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”). Capitalized terms
used herein without definition have the same meanings as in the Credit
Agreement.
I hereby certify on behalf of the Loan Parties as follows:
1. I am the duly qualified and acting Chief Financial Officer of the Borrowers
and in such capacity am a senior financial officer with responsibility for the
management of the financial affairs of the Borrowers and the preparation of
consolidated financial statements of the Parent and its subsidiaries. I acted on
behalf of the Borrowers in connection with the negotiation and execution of the
Credit Agreement, the other Loan Documents and each other document relating to
the Acquisition and the extension of credit under the Credit Agreement. In
connection with the following certifications, I have reviewed the financial
statements of the Borrowers and their subsidiaries.
2. I have carefully reviewed the contents of this Certificate, and I have
conferred with counsel for the Borrowers for the purpose of discussing the
meaning of its contents and the purpose for which it is to be used. I have made
such investigations and inquiries as I have deemed to be necessary and prudent,
and have reviewed the Credit Agreement, the other Loan Documents and each other
document relating to the Acquisition and the extension of credit under the
Credit Agreement. I am providing this certificate solely in my capacity as an
officer of the Borrowers.
3. The fair value of the property of the Loan Parties, taken as a whole, is not
as of the date hereof, nor will it be after giving effect to the Acquisition and
the extensions of credit under the Credit Agreement, less than the total amount
of liabilities, including contingent liabilities, of the Loan Parties, taken as
a whole (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability).
4. On the date hereof before and after giving effect to the Acquisition and the
extensions of credit under the Credit Agreement, the present fair salable value
of the assets of the Loan Parties, taken as a whole, is greater as of the date
hereof than the total amount of liabilities, including contingent liabilities,
of the Loan Parties, taken as a whole (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability).
5. The Loan Parties are not incurring, and do not intend to incur, debts or
liabilities beyond the Loan Parties’ ability to pay such debts and liabilities
as they mature.
6. The Loan Parties, taken as a whole, are not, and after giving effect to the
Acquisition and the extensions of credit under the Credit Agreement, will not
be, left with property remaining in its hands constituting “unreasonably small
capital.” I understand that “unreasonably small capital” depends upon the nature
of the particular business or businesses conducted or to be conducted, and I
have reached my conclusion based on the needs and anticipated needs for capital
of the businesses conducted or anticipated to be conducted by the Loan Parties
in light of the projected financial statements and available credit capacity.
7. The Loan Parties, taken as a whole, are, and after giving effect to the
Acquisition and the extensions of credit under the Credit Agreement, will be,
able to pay their debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business.
[Signature Page Follows]
Exhibit 7.1 — 1
Form of Solvency Certificate

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have hereunto set my hand this      day
of                     , 2011.

            GSI COMMERCE, INC.
      By:         Name:   Michael Conn      Title:   Chief Financial Officer   
    GSI COMMERCE SOLUTIONS, INC.
      By:         Name:   Michael Conn      Title:   Chief Financial Officer   
 

Exhibit 7.1 — 2
Form of Solvency Certificate

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.3(c)
[FORM OF] QUARTERLY COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 9, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI Commerce, Inc., a Delaware corporation (the
“Parent”), GSI Commerce Solutions, Inc., a Pennsylvania corporation (“GSICS”
and, together with the Parent, the “Borrower”), the Lenders from time to time
party thereto, the Guarantors from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Loan Lender and Issuing Lender.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.
The undersigned [Chief Executive Officer/President/Chief Financial Officer]
hereby certifies as of the date hereof that he/she is
the                                                             of the
Borrowers, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrowers, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. The Parent has delivered the year-end audited financial statements required
by Section 8.3(b) of the Agreement for the fiscal year of the Parent ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. The Parent has delivered the unaudited financial statements required by
Section 8.3(a) of the Agreement for the fiscal quarter of the Parent ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrowers during the accounting period covered by such financial statements.
3. A review of the activities of the Parent during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period each Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period, each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Potential Default or Event of Default has
occurred and is continuing.]
—or—
[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed, and the
following is a list of each such Potential Default or Event of Default and its
nature and status:]
4. The representations and warranties of the Borrowers contained in Section 6 of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (i) and
(ii) of Section 6.1(f) of the Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (b) and (a), respectively, of
Section 8.3 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
Exhibit 8.3(C) — 1
Form of Quarterly Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,           .

            GSI COMMERCE, INC.
      By:         Name:         Title:           GSI COMMERCE SOLUTIONS, INC.
      By:         Name:         Title:        

Exhibit 8.3(C) — 2
Form of Quarterly Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended __________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

              Actual   Required
Prepayment of Indebtedness
  ___________   not more than $___________1
 
       
Leverage Ratio
       
 
       
consolidated Indebtedness of the Loan Parties and their Subsidiaries on the
Statement Date divided by
  ___________    
 
       
Consolidated Adjusted EBITDA for the four fiscal quarters ended on the Statement
Date
  ___________    
 
       
Leverage Ratio
  ___________   not more than 4.0 to 1.0
 
       
Fixed Coverage Ratio
       
Consolidated EBITDA for the four fiscal quarters ended on the Statement Date
divided by
  ___________    
 
       
Fixed Charges
  ___________    
 
       
Fixed Charge Coverage Ratio
  ___________   not less than 2.5 to 1.00
 
       
Cash and Cash Equivalents
  ___________   not less than $30,000,0002
 
       
Senior Leverage Ratio
       
consolidated Indebtedness of the Loan Parties and their Subsidiaries on the
Statement Date which is secured by a Lien on any of their property divided by
  ___________    
Consolidated Adjusted EBITDA for the four fiscal quarters ended on the Statement
Date
  ___________    
 
       
Senior Leverage Ratio
  ___________   not to exceed 2.5 to 1.0
 
       
Foreign Subsidiaries
       
The Company’s Foreign Subsidiaries own consolidated assets equal to
  ___________    
The Company’s consolidated total assets
  ___________    
Percentage owned by Foreign Subsidiaries
  ___________   not more than __________%3
 
        Maximum dividends, distributions and stock repurchases prior to
February 9, 2013.
 
       
Aggregate dividends or other distributions payable to another Loan Party
  ___________    
 
       
plus
       
 
       
Aggregate amount of stock repurchases of the common equity of the Parent made on
or prior to February 9, 2013
  ___________   not to exceed $50,000,000
 
       
plus
       
 
       
Aggregate dividends or other distributions (other than payable to another Loan
Party)
  ___________    
 
       
Total
  ___________   not to exceed the Applicable Amount

 

1   Refer to Section 8.2(n) of Credit Agreement to determine applicable maximum
amount.   2   Of which not less than $25,000,000 shall be owned by the Parent,
GSICS and/or the Domestic Subsidiaries and maintained in the United States.
Refer to Section 8.2(q) of Credit Agreement.   3   Refer to Section 8.2(r) for
applicable percentage.

Exhibit 8.3(C) — 3
Form of Quarterly Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended __________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                             
Twelve   Consolidated   Quarter     Quarter     Quarter     Quarter     Months  
EBITDA   Ended     Ended     Ended     Ended     Ended  
(A)
                                       
 
                                       
Net income
                                       
(B)
                                       
 
                                       
+   interest expense
                                       
(C)
                                       
 
                                       
+   depreciation
                                       
(D)
                                       
 
                                       
+   amortization
                                       
(E)
                                       
 
                                       
+   income tax expense
                                       
(F)
                                       
 
                                       
+   other non-cash charges to net income (other than the write-down of current
assets but including, without limitation, non-cash stock-based compensation
expense, non-cash investment, goodwill or other intangible impairment charges)
                                       
(G)
                                       
 
                                       
-   non-cash credits to net income
                                       
(H)
                                       
 
                                       
-   cash payments made on account of non-cash charges included in EBITDA in a
prior period
                                       

Exhibit 8.3(C) — 4
Form of Quarterly Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



                                                                             
Twelve   Consolidated   Quarter     Quarter     Quarter     Quarter     Months  
EBITDA   Ended     Ended     Ended     Ended     Ended  
(I)
                                       
 
                                       
+   any expenses directly resulting from GAAP treatment of earn-out liabilities
incurred in connection with any acquisition consummated on or prior to the
Closing Date or any Permitted Acquisition and the payment of such liabilities
during such period of determination
                                       
(J)
                                       
 
                                       
+   to the extent deducted in determining EBITDA for such period, one-time third
party transaction expenses directly related to the Acquisition or any Permitted
Acquisition, as documented to the Administrative Agent in reasonable detail
                                       
(K)
                                       
 
                                       
+   to the extent deducted in determining EBITDA for such period, one-time
integration expenses directly related to the Acquisition or any Permitted
Acquisition, as documented to the Administrative Agent in reasonable detail
                                       
(L)
                                       
 
                                       
+   the expense resulting from any upward adjustment in inventory valuation
directly related to any acquisition consummated on or prior to the Closing Date
or any Permitted Acquisition
                                       
(M)
                                       
 
                                       
-   non-cash credits to net income
                                       

Exhibit 8.3(C) — 5
Form of Quarterly Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



                                                                             
Twelve   Consolidated   Quarter     Quarter     Quarter     Quarter     Months  
EBITDA   Ended     Ended     Ended     Ended     Ended  
(N)
                                       
 
                                       
-   the amount, if any, included in rows (A) through (K) above attributable in
such period to Persons which have been divested during such period or which are
the subject of written agreements providing for their divestiture, which amount,
and method of calculating such amount, shall be reasonably satisfactory to the
Administrative Agent
                                       
(O)
                                       
 
                                       
-   any income directly resulting from GAAP treatment of earn-out liabilities
incurred in connection with any acquisition consummated on or prior to the
Closing Date or any Permitted Acquisition and the payment of such liabilities
during such period of determination
                                       
(P)
                                       
 
                                       
-   any downward adjustment in inventory valuation directly related to any
acquisition consummated on or prior to the Closing Date or any Permitted
Acquisition, in each case occurring in such period of determination
                                       
=   Consolidated EBITDA4
                                       

 

4   Provided that the aggregate amount added to EBITDA pursuant to row (K) in
the Consolidated EBITDA table above, together with the aggregate amount added to
Consolidated EBITDA pursuant to row (C) of the Consolidated Adjusted EBITDA
table below, in any period of four consecutive fiscal quarters shall not exceed
10% of Consolidated EBITDA for such period (calculated prior to giving effect to
any adjustments pursuant to row (K) in the Consolidated EBITDA table above and
row (C) of the Consolidated Adjusted EBITDA table below.

Exhibit 8.3(C) — 6
Form of Quarterly Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



($ in 000’s)
Consolidated Adjusted EBITDA
(in accordance with the definition of Consolidated Adjusted EBITDA
as set forth in the Agreement)

                                          Consolidated                          
        Twelve   Adjusted   Quarter     Quarter     Quarter     Quarter    
Months   EBITDA   Ended     Ended     Ended     Ended     Ended  
(A)
                                       
 
                                       
Consolidated EBITDA
                                       
(B)
                                       
 
                                       
+   (or - , if negative) with respect to any entity acquired during such period
as a result of the Acquisition or a Permitted Acquisition, EBITDA of such entity
for such period prior to such Acquisition or Permitted Acquisition (whether
positive or negative), which have been realized or are reasonably expected to be
realized within 12 months following the Acquisition or the relevant Permitted
Acquisition, as the case may be
                                       
(C)
                                       
 
                                       
+   (or - , if negative) cost savings, operating expense reductions,
restructuring costs or other operating improvements or synergies (net of
continuing associated expenses) in connection with the Acquisition or Permitted
Acquisitions to the extent factually supportable, which have been realized or
are reasonably expected to be realized within 12 months following the
Acquisition or the relevant Permitted Acquisition, as the case may be
                                       
=   Consolidated Adjusted EBITDA5
                                       

 

5   Provided that (i) any such increase or decrease to Consolidated EBITDA shall
be determined in good faith by an Authorized Officer of the Borrowers and shall
be set forth in a reasonably detailed certificate of an Authorized Officer of
the Borrowers, using, for purposes of making such calculations, the historical
consolidated financial statements of the Borrowers and their Subsidiaries which
shall be reformulated as if such relevant transaction, and any other relevant
transactions that have been consummated during the period, had been consummated
on the first day of such period, (ii) any such increase or decrease to
Consolidated EBITDA shall be without duplication for cost savings, operating
expense reductions or other operating improvements or synergies or additional
costs already included in such Consolidated EBITDA for such period of
determination and (iii) the aggregate amount added to or included in
Consolidated EBITDA pursuant to row (C) of the Consolidated Adjusted EBITDA
table above, together with the aggregate amount added to EBITDA pursuant to row
(K) of the Consolidated EBITDA table above, in any period of four consecutive
fiscal quarters shall not exceed 10% of Consolidated EBITDA for such period
(calculated prior to giving effect to any adjustments pursuant to row (C) of the
Consolidated Adjusted EBITDA table above and row (K) of the Consolidated EBITDA
table above).

Exhibit 8.3(C) — 7
Form of Quarterly Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



($ in 000’s)
Consolidated Cash Flow
(in accordance with the definition of Consolidated Cash Flow
as set forth in the Agreement)

                                                                             
Twelve       Quarter     Quarter     Quarter     Quarter     Months  
Consolidated Cash Flow   Ended     Ended     Ended     Ended     Ended  
(A)
                                       
 
                                       
Consolidated EBITDA for such fiscal year
                                       
(B)
                                       
 
                                       
-   Fixed Charges for such fiscal year and any cash expenditures made to satisfy
earn-out liabilities during such fiscal year
                                       
(C)
                                       
 
                                       
-   Capital Expenditures for such fiscal year and any cash expenditures made to
satisfy earn-out liabilities during such fiscal year
                                       
=   Consolidated Cash Flow (but only if positive)
                                       

Exhibit 8.3(C) — 8
Form of Quarterly Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



($ in 000’s)
Applicable Amount
(in accordance with the definition of Applicable Amount
as set forth in the Agreement)

                                                                             
Twelve       Quarter     Quarter     Quarter     Quarter     Months   Applicable
Amount   Ended     Ended     Ended     Ended     Ended  
(A)
                                       
 
                                       
$75,000
                                       
(B)
                                       
 
                                       
+   an amount, determined on a cumulative basis, but not less than zero, equal
to the aggregate amount of Consolidated Cash Flow for each fiscal year ended
prior to such time multiplied by 0.256
                                       
(C)
                                       
 
                                       
-   any amounts thereof used to make dividends or other distributions pursuant
to Section 8.2(e)(iii) [Dividends and Related Distributions] of the Agreement
after the Closing Date and prior to such time
                                       
(D)
                                       
 
                                       
-   any amounts thereof used to make prepayments, redemptions or repurchases
permitted by Section 8.2(n)(ii) [Repayment of Indebtedness] of the Agreement
(including, without duplication, any amounts thereof scheduled to be used to
make prepayments, redemptions or repurchases of Indebtedness incurred pursuant
to Section 8.2(a)(vi) [Indebtedness] of the Agreement, which amounts shall
reduce the Applicable Amount, to the extent provided in Section 8.2(a)(vi)(C)
[Indebtedness], at the time such Indebtedness is incurred) after the Closing
Date and prior to such time
                                       
=   Applicable Amount
                                       

 

6   Commencing with Consolidated Cash Flow for the fiscal year ending
December 31, 2011.

Exhibit 8.3(C) — 9
Form of Quarterly Compliance Certificate

 

 